      Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 1 of 122



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


OFFICIAL COMMITTEE OF
UNSECURED CREDITORS OF FIRST
NBC BANK HOLDING COMPANY,                          Civil Action No. _________________

       Plaintiff,
                                                   Jury Trial Demanded
vs.

ASHTON J. RYAN, JR., MARY BETH
VERDIGETS, WILLIAM J. BURNELL,
GREGORY ST. ANGELO, OFFICER
DOES 1-20, ERNST & YOUNG LLP,
MARK BELL, and AUDITOR DOES 1-20,

       Defendants.



                      COMPLAINT FOR RECOVERY OF DAMAGES

        Plaintiff, the Official Committee of Unsecured Creditors of First NBC Bank Holding

Company files this complaint (the “Complaint”) to recover damages against, individually,

Ashton J. Ryan, Jr., Mary Beth Verdigets, William J. Burnell, and Officer Does 1-20

(collectively, the “Officer Defendants”); against Gregory St. Angelo; and against Ernst & Young

LLP (“EY”), Mark Bell, and Auditor Does 1-20 (collectively, the “Auditor Defendants”),

showing this Court as follows:

                                       INTRODUCTION

        1.      This Complaint institutes an action to recover damages suffered by First NBC

Bank Holding Company (“FNBC” or the “Holding Company”) resulting from the breach by the

Officer Defendants, in their respective roles as the most senior officers of FNBC, of the fiduciary

duties they owed directly to FNBC. As the duly-appointed Committee of Unsecured Creditors of

First NBC Bank Holding Company (the “Committee”) in FNBC’s Chapter 11 bankruptcy case,
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 2 of 122



Case No. 17-11213 pending in the United States Bankruptcy Court for the Eastern District of

Louisiana, the Committee has standing to bring the claims asserted herein on behalf of FNBC’s

bankruptcy estate (the “Estate”).

       2.       Until its demise in 2017, FNBC was a public company, organized under the laws

of the State of Louisiana. Among other things, the Holding Company functioned as a holding

company for First NBC Bank (“First NBC” or the “Bank”), a commercial bank chartered under

the laws of Louisiana and not a member of the Federal Reserve system. The Bank was wholly

owned by, and was the primary asset of, the Holding Company.

       3.       First NBC was founded by Defendant Ryan, who was its Chairman of the Board

and Chief Executive Officer. Ryan held these same positions at FNBC (the Holding Company)

from its formation in 2007, through its initial public offering (“IPO”), and until late 2016.

       4.       This case has been brought because during the Relevant Period (defined below),

the Officer Defendants deceived the Board of Directors of the Holding Company by, among

other things: (1) overstating FNBC’s reported profitability, (2) failing to disclose material

weaknesses in its internal controls over accounting and financial reporting, (3) concealing the

true extent of the Holding Company’s exposure to weak and overextended loans issued by the

Bank, (4) misstating the risks involved with the Bank’s investments in short-term receivables, (5)

misstating the risks and position strengths associated with the Bank’s investments in tax credit

investments, and (6) manipulating the Bank’s and the Holding Company’s examinations by its

primary regulators, the Louisiana Office of Financial Institutions (“OFI”) and the Federal

Deposit Insurance Corporation (“FDIC”). This deceptive conduct also had the effect of making

the Holding Company’s capital position appear vastly stronger than it actually was to regulators,

the Holding Company’s Board of Directors, and the general public.

                                                 2
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 3 of 122



       5.         Among other things, the manipulative accounting techniques knowingly or

recklessly employed by the Officer Defendants contributed to the appearance of solid earnings

growth. Purportedly based on the Bank’s operations, FNBC’s reported net income increased

from $29.4 million for 2012, to $40.9 million for 2013, to $55.6 million for 2014. On February

1, 2016, the Officer Defendants caused FNBC to issue unaudited financial results for 2015,

reporting yet a further increase in net income, to $67.3 million.         These same techniques

contributed to the appearance of a well-capitalized capital position for the Holding Company.

As 2016 unfolded, however, a series of disclosures revealed that much of FNBC’s reported

strong earnings growth, and capital strength, had been illusory.

       6.         The Officer Defendants are former senior officers of the Holding Company who

held their respective offices during the operative events. Each Defendant, while an officer of the

Holding Company, acted as an agent of the Holding Company and owed fiduciary duties to the

Holding Company. These duties included the responsibilities to discharge his or her duties in

good faith, and with the diligence, care, judgment, and skill required under the law, including not

acting with gross negligence (i.e., in reckless disregard of, or with carelessness amounting to

indifference to the best interests of, the Holding Company and involving a substantial deviation

below the standard of care expected to be maintained by a reasonably careful person under the

circumstances).     In addition, each Officer Defendant while an officer, owed the Holding

Company fiduciary duties of loyalty, good faith, independence, oversight, and candor. Among

the above duties of the Officer Defendants, in their capacities as officers of the Holding

Company, were to take such actions as necessary to cause effective internal controls over

financial accounting and risk management to be implemented by FNBC, and to cause financial

information presented to the Holding Company’s Board to be accurate. In performing their

                                                3
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 4 of 122



duties as officers, and therefore agents, of the Holding Company, the Officer Defendants were

not shielded by the business judgment rule due to their fraud, disloyalty, self-dealing, conflicts of

interest, bad faith, and gross negligence.     The Officer Defendants are sued herein in their

capacities as officers (and in Ryan’s case, as a director) of the Holding Company, and not as

officers (or a director) of the Bank. Because of their primary duties to the Holding Company, in

their dealings with the Board of Directors of the Holding Company (the “Holding Company’s

Board”), the Officer Defendants interacted with the Holding Company’s Board as officers of the

Holding Company, and not as officers of the Bank.

       7.       The Holding Company was a publicly traded corporation (Nasdaq ticker symbol:

FNBC) that filed regular reports with the United States Securities and Exchange Commission

(“SEC”).    These reports included financial information upon which the Holding Company’s

Board, depositors, and the general public relied.

       8.       The Holding Company raised capital during the Relevant Period, all or a

substantial portion of which it contributed to the Bank to support the Bank’s lending and

investment activities.

       9.       As explained herein, from 2011 until the Holding Company’s Chapter 11 filing

in May 2017 (the “Relevant Period”), one or more of the Officer Defendants presented

incomplete and inaccurate information to the Holding Company’s Board and to the investing

public about (1) the financial condition of the Holding Company and the Bank, (2) the Bank’s

risk management policies and overall risk to the Holding Company presented by the improper

lending and investing activities of the Bank, and (3) the Holding Company’s and the Bank’s

control over financial reporting and accounting.




                                                    4
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 5 of 122



       10.     The incomplete and inaccurate information presented by the Officer Defendants

to the Holding Company’s Board during the Relevant Period, in conspiracy with, and aided and

abetted by, St. Angelo, prevented the Board from accurately assessing the risks posed to the

Holding Company by its investments in tax credit entities, trade receivables, and concentrated

single loans to non-creditworthy borrowers, among other things. Accordingly, the inaccurate

information prevented the Board from making informed decisions about whether the Holding

Company should have, after 2010, continued to make capital contributions to the Bank.

       11.     The Officer Defendants breached their fiduciary duties to the Holding Company

by not discharging their respective responsibilities as officers of the Holding Company: (1) to

devote sustained, affirmative attention to ensuring that effective internal controls were

established and maintained over the Holding Company’s financial accounting and reporting; (2)

to ensure that effective systems and procedures were implemented and sufficient and qualified

personnel were employed to enable the Holding Company to account for and accurately report

the Holding Company’s consolidated financial results; (3) to ensure that effective internal risk

assessment and management functions were implemented to enable the Holding Company’s

Board to accurately assess and manage the risks to the Bank’s loan portfolio; (4) to provide

accurate and complete disclosures to the Holding Company’s Board regarding (a) the financial

condition of the Holding Company (b) the effectiveness of the Holding Company’s internal

controls over financial accounting and reporting, and (c) the effectiveness of the systems,

procedures, and personnel in place to enable the Holding Company and its subsidiaries properly

to account for and accurately to report on the financial results of the Holding Company on a

consolidated basis; (5) to avoid material misrepresentations and omissions in consolidated

financial statements presented to the Holding Company’s Board and filed with federal regulators;

                                               5
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 6 of 122



and (6) to protect the Holding Company against the loss of its capital investments in the Bank by

ensuring that the Bank was managed properly.          Such fiduciary breaches by the Officer

Defendants rose above even gross negligence and constituted breaches of the duty of loyalty,

acts or omissions not in good faith, acts involving intentional misconduct, acts involving a

knowing violation of law, and/or transactions from which they derived improper personal

benefits, all in violation of Louisiana law.

       12.       By breaching their fiduciary duties to the Holding Company in their respective

capacities as officers of the Holding Company, the Officer Defendants caused direct harm to the

Holding Company by: (1) causing the Holding Company’s Board to approve the infusion of

$201 million of the Holding Company’s funds into the Bank at times when the Bank was poorly

controlled and faced exceptional risk; (2) deepening the Holding Company’s eventual insolvency

through the improvident incurrence of $60 million in additional debt at a time when the Holding

Company’s insolvency was unavoidable, which artificially prolonged the Holding Company’s

existence and caused it to incur additional losses; (3) failing to protect the Holding Company’s

assets by causing or acquiescing in the unsafe and unsound lending and investing practices of the

Bank, which caused the Bank to be closed by the OFI and the FDIC to be appointed receiver for

Bank on April 28, 2017, rendering valueless the Holding Company’s interest in the Bank and

precipitating the Holding Company’s bankruptcy; and (4) failing to cause the Holding Company

to exercise its authority as the controlling shareholder of the Bank, to correct the Bank’s unsafe

and unsound practices.

       13.      As officers of the Bank and the Holding Company, the Officer Defendants had

the responsibility to ensure the integrity of the Bank’s operations, control risks, and accurately

report the status of internal controls and financial results to the Holding Company’s Board. The

                                                6
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 7 of 122



Officer Defendants egregiously failed in these responsibilities.

       14.      This action also asserts claims for accounting malpractice, professional

negligence, and breach of contract against the Auditor Defendants—namely, defendant EY and

its partners and employees Bell and Auditor Does 1-20.

       15.      For the years 2010 (or earlier) to 2015, EY audited FNBC’s financial statements,

and for 2014 and 2015, EY audited FNBC’s internal controls over financial reporting. Each

year, FNBC paid EY hundreds of thousands or millions of dollars for its services.

       16.      EY provided its audit services to FNBC pursuant to contractual engagement

letters directed to FNBC’s Audit Committee. In these engagement letters, EY agreed, among

other things, to perform its audits in accordance with applicable professional standards and

generally accepted auditing standards.

       17.      The Auditor Defendants owed FNBC a duty to exercise reasonable and

professional care in the conduct of their audits which included, among other things, the duty to

perform their audits in accordance with applicable professional standards and generally accepted

auditing standards.

       18.      As set forth herein, the Auditor Defendants breached the contractual and

professional duties they owed to FNBC by failing to provide audit services in accordance with

applicable professional standards and generally accepted auditing standards.

       19.      The Holding Company’s Board, despite having paid substantial fees for the

Auditor Defendants’ auditing services, were left in the dark regarding the true nature of FNBC’s

financial position. As a result of the Auditor Defendants’ negligence, malpractice, and breach of

contract, the Holding Company’s Board and legitimate senior management were unable to

prevent FNBC from incurring losses that could have and would have been avoided if the Auditor

                                                 7
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 8 of 122



Defendants had competently performed their duties.

                                JURISDICTION AND VENUE

        20.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1334.

        21.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and 1409.

        22.     This Court has personal jurisdiction over the Officer Defendants, St. Angelo, and

the Auditor Defendants (collectively, the “Defendants”) pursuant to Federal Rule of Bankruptcy

Procedure 7004(f). All Defendants reside in or transact business in this District. Most or all of

the acts and transactions giving rise to the violations of law complained of herein occurred in this

District.

          23.   This action relates to In re First NBC Bank Holding Company, Chapter 11 Case

No. 17-11213 (the “Bankruptcy Case”), pending in the United States Bankruptcy Court for the

Eastern District of Louisiana (the “Bankruptcy Court”).

          24.   The statutes of limitation for the claims asserted herein were tolled pursuant to

the provisions of 11 U.S.C. § 108, for a period of no less than two years from the date of the

order for relief in the Bankruptcy Case.

                                            PARTIES

        25.     First NBC Bank Holding Company is a bank holding company incorporated

under Louisiana law. FNBC’s executive offices were previously located at 210 Baronne Street,

New Orleans, Louisiana 70112. On May 11, 2017, FNBC filed a voluntary petition for relief in

the United States Bankruptcy Court for the Eastern District of Louisiana under Chapter 11 of

Title 11 of the United States Code.




                                                 8
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 9 of 122



       26.     Plaintiff is the Official Committee of Unsecured Creditors of First NBC Bank

Holding Company and, by orders dated December 1, 2017 and May 6, 2019 has been granted

standing to investigate, assert, and pursue all claims asserted in this Complaint for the benefit of

the bankruptcy Estate of FNBC. Bankruptcy Case, Docket Nos. 261 and 563.

       27.     On April 17, 2019 FNBC filed a proposed Chapter 11 Plan of Reorganization, and

on May 3, 2019 FNBC filed an amended proposed Chapter 11 Plan of Reorganization (the

“Plan”). Under the Plan, if confirmed, a Liquidation and Distribution Trust will be established

and managed by a Liquidation and Distribution Trustee. The Plan contemplates that upon its

confirmation, the establishment of the Liquidation and Distribution Trust, and the appointment of

the Liquidation and Distribution Trustee, the claims asserted herein will belong to the

Liquidation and Distribution Trust and the Liquidation and Distribution Trustee, for the benefit

of FNBC’s bankruptcy estate. Upon confirmation of the Plan, the Committee expects and

intends to substitute the Liquidation and Distribution Trustee as plaintiff in this action.

       28.     Defendant Ryan served as Chief Executive Officer (“CEO”) of the Bank since its

inception in 2006 until December 1, 2016. Ryan served as Chief Executive Officer of the

Holding Company from its formation in 2007 until December 1, 2016. Ryan served as Chairman

of the Board of the Bank from its inception in 2006, and as Chairman of the Board of the

Holding Company from its formation in 2007 until September 16, 2016. Ryan continued to

serve on the Board of Directors of the Bank and of the Holding Company, and as the President of

both, until April 5, 2017.

       29.     Defendant Verdigets served as Chief Financial Officer (“CFO”) and Executive

Vice President of the Holding Company from 2011 until September 16, 2016.

       30.     Defendant Burnell served as Chief Credit Officer of both the Bank and the

                                                  9
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 10 of 122



Holding Company from 2007 until April 20, 2017. As such, Burnell was responsible for, among

other things, the overall quality of the Bank’s lending function, its credit policies and

administration, its loan recovery and collection efforts, and its monitoring and managing of past

due loans, including the approval of the Bank’s internal list of past due loans, and similar roles

for the Holding Company.

       31.     Defendant St. Angelo served as the General Counsel for the Bank during the

Relevant Period. St. Angelo is not sued as an officer of the Holding Company but rather as a co-

conspirator with the Officer Defendants, whose breaches of fiduciary duty he aided and abetted

in directly harming the Holding Company.

       32.     Officer Does 1-20 are former officers of the Holding Company who participated

in the senior management of its operations and in the misconduct alleged herein. The identities

of Officer Does 1-20 are presently unknown to Plaintiff. Plaintiff will name Officer Does 1-20

after a reasonable opportunity for discovery.

       33.     Defendant Ernst & Young LLP is a Delaware limited liability partnership. EY’s

principal executive offices are located at 5 Times Square, New York, New York 10036. EY

maintains offices in this district at 3900 One Shell Square, 701 Poydras Street, New Orleans,

Louisiana 70139. EY provided audit and related services to FNBC during the Relevant Period.

       34.     Defendant Mark Bell is a partner at Ernst & Young, based out of its office at 100

West Houston Street, Suite 1800, San Antonio, Texas 78205. Bell is named in the 2015

engagement letter between EY and FNBC. Based on information and belief, Bell materially

participated in providing audit and related services to FNBC on behalf of EY.

       35.     Auditor Does 1-20 are current and former partners and employees of EY or its

affiliates who materially participated in providing the deficient audit and related services to

                                                10
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 11 of 122



FNBC on behalf of EY. The identities of Auditor Does 1-20 are presently unknown to Plaintiff.

Plaintiff will name Auditor Does 1-20 after a reasonable opportunity for discovery.

                                 FACTUAL BACKGROUND

I.     Procedural History

       36.    On May 11, 2017 (the “Petition Date”), FNBC filed a voluntary petition for relief

under Chapter 11 of Title 11, United States Bankruptcy Code (the “Bankruptcy Code”) in the

Bankruptcy Court. FNBC is operating its businesses and managing its properties as a debtor-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       37.    On April 28, 2017, the OFI closed the Bank and appointed the FDIC as receiver.

       38.    FNBC’s primary assets consist of cash, tax attributes, and litigation claims.

       39.    On December 1, 2017, the Bankruptcy Court expressly granted the Committee:

       Standing to assert, commence, prosecute, and, if appropriate, settle (with Court
       approval), any and all claims of any nature whatsoever, known or unknown,
       which [FNBC] has, may have, or may have had, against its officers and directors,
       whether or not apparent or yet to be discovered, or which may hereafter develop,
       on behalf of and for the benefit of [FNBC]’s estate . . . .

Bankruptcy Case, Docket No. 261.

       40.    Further, on May 6, 2019, the Bankruptcy Court expressly authorized the

Committee:

       to assert and pursue: (i) the claims of FNBC and its bankruptcy estate against the
       current and former officers and directors thereof for breach of fiduciary duty and
       similar matters, (ii) the claims of FNBC and its bankruptcy estate against Ernst &
       Young, and any other current or former auditor or accountant of FNBC, (iii)
       claims regarding FNBC’s breach of various securities laws, statutes, and
       regulations that are property of FNBC and its bankruptcy estate, (iv) disputes
       (including with the Federal Deposit Insurance Corporation) regarding competing
       claims to the ownership of FNBC, its bankruptcy estate, or their standing to assert
       any of the foregoing and (v) any and all of FNBC’s rights concerning coverage
       disputes regarding coverage afforded FNBC or its bankruptcy estate under any
       and all relevant insurance policies.


                                               11
      Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 12 of 122




Bankruptcy Case, Docket No. 563.

II.     The Officer Defendants Direct and Oversee the Rapid Growth of Improper
        Investing and Lending Practices, with Poor to Nonexistent Controls, Placing the
        Holding Company at Exponentially Growing Risk

        41.    First NBC Bank began operation as First National Bank in May 2006, when it

received its charter to begin operations from the OFI. With substantial local support, and in the

immediate aftermath of Hurricane Katrina, the Bank raised initial capital of $60 million from the

local community, which set a record for the largest initial capital raised by a Louisiana chartered

institution.

        42.    In its early years, the Bank focused on being a community, relationship-centered

bank. After six years, the Bank, led by CEO Ryan, determined to become a public-traded

company through an IPO of common stock.               To that end, FNBC filed a draft Form S-1

Registration Statement with the SEC on November 9, 2012 which was declared effective by the

SEC on May 9, 2013. Together with a Prospectus filed with the SEC, these constitute the “IPO

Offering Materials.”

        43.    In the IPO Offering Materials, the Officer Defendants caused the Holding

Company to identify itself as a rapidly growing bank dedicated to strong risk management that

differentiated itself from its competitors by its strong capital levels, experienced management

team, and sound asset quality.

        44.    The IPO Materials touted FNBC’s financial strength, including total assets of $2.7

billion, net loans of $1.9 billion, total deposits of $2.3 billion, and shareholders’ equity of $248.1

million as of December 31, 2012. Recent results featured a nearly 50 percent increase in net

interest income, to $74.8 million, based on “significant growth in average interest-earning



                                                 12
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 13 of 122



assets.” The materials reiterated that FNBC’s business model would “focus on a traditional,

relationship-based, community bank structure guided by . . . disciplined risk management;

responsive, high-quality service; focus on building long-term relationships; credibility within

our communities; [and] creativity and efficiency.” (Emphasis added.) Further, the Registration

Statement emphasized the Officer Defendants’ focus on risk management, assessment and

testing of internal controls, and their engagement of an “experienced independent public

accounting firm.”

       45.     In the IPO, FNBC sold 4,791,667 shares of its common stock to investors

throughout the United States.

       46.     Before the IPO, FNBC’s primary focus was on commercial real estate and

commercial lending in the Louisiana, Mississippi, and Florida Panhandle coastal areas. FNBC’s

lending activities placed heavy emphasis on local construction, commercial real estate, and

consumer real estate loans, particularly in the New Orleans metropolitan area. FNBC’s primary

source of funding for its loans was deposits, which were invested in U.S. Government

obligations, mortgage-backed securities, municipal securities, and corporate bonds.

       47.     After the IPO, the Officer Defendants directed the Bank to pursue, with more

aggressiveness each year, a financial strategy of investing heavily in tax credits. This strategy,

which the Bank followed to a vastly increased extent compared to its many competitors,

involved the Bank deliberately choosing real estate loan investments that allowed the lender to

reduce its income tax obligations by a certain amount. The tax “credit” achieved thereby

reduced the tax on income otherwise earned on the loan, such that net, after-tax income is higher.

       48.     The chief benefit derived from such an investment was the opportunity to claim a

federal or state tax credit. In the case of a Federal Low-Income Housing tax credit (“LIHTC”)

                                               13
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 14 of 122



investment, for example, the credit was earned over a 15-year period but was claimed over an

accelerated 10-year time frame, beginning in the year the property was placed in service and as

units were occupied. Because qualifying investments resulted in decreased tax liability, the

economic return to the Bank was not subject to state or federal taxation. Thus, the tax credits

they generated were, on paper, more valuable than the same dollar amount of taxable income

earned from an alternative investment.

       49.     Investors in LIHTC properties were also able to shelter otherwise taxable income

from both federal and state taxation through deductions for depreciation.         Additional state

housing tax credits might be available in the states in which LIHTC properties were located,

further enhancing investment returns.

       50.     The Officer Defendants’ pursuit of the tax-credit investment strategy for FNBC

carried with it substantial risks. First, tax credits were only offered by the federal or state

governments on selected projects, viewed as socially desirable without regard to their financial

risk/reward profile. Second, the projects themselves – which serve as the collateral securing the

investments – were often illiquid, requiring FNBC to remain invested for set time periods

(sometimes up to 15 years) regardless of deteriorating project fundamentals. Third, FNBC

typically conducted its investments by acquiring large (up to 99 percent) economic interests in

tax-credit entities, typically limited liability companies; however, FNBC lacked voting, financial,

or managerial control over the entities. In other words, FNBC was entirely dependent on the

competence and integrity of general partners in the projects over whom it had zero control.

Fourth, the strategy depended for its effectiveness on FNBC actually achieving some level of

taxable income over the near term, since the tax credits, by their nature, could only shelter

taxable income. Fifth, because the highest tax credit effects occurred in the early years of

                                                14
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 15 of 122



projects, if the program as a whole was not carefully managed, FNBC would be tempted to

increase its investments in tax-credit projects each year in any event, simply to maintain the prior

year’s level of tax credits. Sixth, FNBC risked losing the tax credits if its investments cease to

comply with applicable laws. All of these risks did, in fact, materialize, as a result of the Officer

Defendants’ fiduciary breaches, in conspiracy with, and aided and abetted by, St. Angelo.

       51.     During the Relevant Period, the Officer Defendants disregarded these risks and

abdicated their responsibilities to exercise care or oversight over FNBC’s tax-credit investments,

putting FNBC’s financial stability as a whole at risk. FNBC’s investments in tax-credit projects

increased every year, as the Officer Defendants allowed FNBC to grow dependent on the early-

year tax credits associated with the investments. Worse, as the risks began to materialize,

causing losses on the investments, the Officer Defendants did not reduce but, rather, increased

FNBC’s exposure to the investments.

       52.     As the Bank’s situation worsened, the Officer Defendants simply doubled down

on the enhanced accounting profits that the tax-credit investments would generate. Bad money

chased out the good, as FNBC became more and more dependent on tax credit benefits for its

illusory profitability on paper. The Officer Defendants rationalized their decision by boasting of

their superior “understanding of tax credits,” which “makes us the lender of choice for real estate

projects in our markets [and] has enabled us to dominate this type of lending in New Orleans.”

(CEO Ryan’s Letter to Shareholders, 2014 Annual Report, p. 8.)

       53.     By the spring of 2016, the Officer Defendants could no longer ignore the realities

of their disastrous mismanagement. On February 1, 2016, FNBC disclosed that its earnings for

the fourth quarter of 2015 and fiscal 2015 as a whole had significantly underperformed analysts’

expectations, based in substantial part on FNBC having been forced to book an $8.2 million tax

                                                 15
       Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 16 of 122



credit impairment. Just six weeks later, FNBC was required to disclose that it had discovered

errors in its accounting for Federal and State Historic Rehabilitation tax credit entities that could

require FNBC to restate its previously reported 2015 financial results.

         54.   On April 8, 2016, FNBC announced that it would be forced to restate its

consolidated financial statements for the fiscal years 2011, 2012, 2013, and 2014, together with

interim quarterly periods during 2013, 2014, and 2015.              In addition, shareholders were

admonished that FNBC’s quarterly and annual financial statements from 2011 through 2015

could no longer be relied upon. In other words, results during FNBC’s entire reporting history

as a publicly traded company were a sham.

III.     The Officer Defendants Portray the Holding Company as Well-Capitalized when in
         Fact, Extraordinary Risks Existed as to its Viability almost from the Start

         55.   From the inception of the Bank in 2006 and the formation of the Holding

Company in 2007, the Officer Defendants consistently maintained that both were “well

capitalized,” the soundest capital classification for FDIC-insured institutions.

         56.   For example, in the Holding Company’s IPO offering materials in 2013, the

Officer Defendants represented that the company’s “strong capital position [gave FNBC] an

instant advantage over [its] competitors.” The Officer Defendants repeated this assertion in

FNBC’s 2013 Form 10-K and 2014 Form 10-K. In fact, the Officer Defendants asserted that the

Bank was “chartered with an initial capitalization of $61.8 million from local investors and

highly sophisticated institutional investors, making it the largest initial capitalization of a de novo

financial institution to commence operations under a Louisiana charter.” The Officer Defendants

also represented that

         [a]s of December 31, 2012, 2011 and 2010, First NBC Bank Holding Company
         and First NBC Bank were in compliance with all applicable regulatory capital

                                                  16
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 17 of 122



          requirements, and First NBC Bank was classified as “well capitalized,” for
          purposes of the FDIC’s prompt corrective action regulations. “Well capitalized”
          is the highest capital classification for FDIC-insured financial institutions in the
          United States.

          57.    The Officer Defendants made similar representations in the Holding Company’s

Forms 10-Q and 10-K made available to the Board and investors after 2013. In each of these

filings through the third quarter of 2015, the Holding Company represented that it was in

compliance with all capital regulatory requirements, and that the Bank was classified as “well

capitalized” for purposes of the FDIC’s prompt corrective action regulations. The Holding

Company also provided a table showing regulatory capital ratios in its financial statements, and

specifically the minimum ratios required to be considered well-capitalized along with the

Holding Company’s reported ratios, which were all reported as well in excess of the minimum

ratios.

          58.    The Officer Defendants caused the Holding Company to further disclose that

federal banking regulators were required to take various mandatory supervisory actions and were

authorized to take other discretionary actions with respect to institutions that were

undercapitalized, with the severity of the action depending upon the capital category in which the

institution is placed. The Holding Company made its Board believe that a failure to meet

minimum capital requirements could initiate certain mandatory and possibly additional

discretionary actions by regulators that, if undertaken, could have a direct material effect on the

consolidated financial statements of the Holding Company. Thus, the absence of such regulatory

actions—through, inter alia, the Officer Defendants’ knowledge that additional capital injections

might “paper over” the material weaknesses—were relied upon by the Board in determining to

authorize such capital infusions.


                                                  17
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 18 of 122



       59.     The Officer Defendants’ misconduct alleged herein concealed the fact that the

Bank’s capital position was not as strong as the Holding Company’s Board and investors had

been led to believe. In fact, the Bank was not even adequately-capitalized and, if anything, was

under-capitalized.

       60.     The Bank engaged in numerous improper practices that actually increased risks to

its capital position. In analyzing the oversight of the Bank by management, including the Officer

Defendants, in the years leading up to its failure, the Office of Inspector General of the FDIC, in

a report dated November 2017, identified a number of grave factors that had led to the Bank’s

failure (with its corresponding ultimately fatal effect on the Holding Company’s solvency).

These factors included: (1) rapid growth funded by high-cost (“volatile”) deposits; (2) large

lending relationships and concentrations (i.e., too many dollars lent to too few borrowers)

without adequate risk management controls to mitigate risks, including loans to financially weak

borrowers; (3) large concentrations of investments in trade receivables; (4) large investments in

complex tax credit investments coupled with accounting improprieties; (5) weak risk

management practices; and (6) a CEO, Ryan, who demanded exceptionally broad financial and

operational control of the Holding Company, which manifested in several increasing risks to the

Bank and the Holding Company, including: (a) loan extensions on large, concentrated, risky

loans; (b) unjustified granting and extension of credit; (c) double-dealing, including on one

occasion obtaining a $2 million personal loan from one of the Bank’s borrowers who had

recently received a $9 million unsecured loan from the Bank; (d) inadequate staffing of internal

review function; and (e) fluctuating but generally excessive personal lending authority, including

$13 million in 2009, reduced to $5 million in 2011, but subsequently increased back up to $7.5

million. See Office of Inspector General, Office of Program Audits and Evaluations, Report No.

                                                18
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 19 of 122



AUD-18-002, Material Loss Review of First NBC Bank, New Orleans, Louisiana (Nov. 2017)

(the “Inspector General Report” or the “Report”).

       A.     Rapid growth funded by high-cost deposits

       61.    The Inspector General Report concluded that the Bank (as controlled by the

Officer Defendants, each of whom had a parallel title and role at the Bank and at the Holding

Company) pursued a growth and funding strategy which elevated its risk profile:

       62.    The Inspector General noted as follows:

       First NBC exhibited two other characteristics common to institutions that failed
       during the financial crisis — pursuit of rapid and aggressive growth and over
       reliance on volatile funding, including brokered deposits. First NBC conducted
       these activities without appropriate mitigating risk management and
       contingency funding strategies.

                                         * * *

       In 2010, examiners again noted that the bank’s strategic planning process,
       including the Board’s participation, should be reviewed. The bank updated its
       Capital and Strategic Plan in April 2011, but examiners commented that growth
       seemed to be more aggressive than the bank projected in 2010. From the
       examiner’s perspective, the level of growth was straining the bank’s infrastructure
       (i.e., staffing and the sophistication of risk management processes relative to the
       bank’s portfolio).

                                         * * *
       To fuel the bank’s early growth, First NBC relied heavily on volatile funding
       beyond the level permitted in the bank’s Asset/Liability Management Policy. In
       general, reliance on volatile funding reduces a bank’s ability to meet any
       unforeseen liquidity needs that may arise should these more volatile funding
       sources leave. In contrast, core deposits are generally stable, lower cost funding
       sources. Liquidity is essential in all banks to meet customer withdrawals,
       compensate for balance sheet fluctuations, and provide funds for growth.
       Liquidity also reflects a financial institution’s ability to fund assets and meet
       financial obligations.    In response to examiners’ concerns, First NBC
       management indicated that it monitored the bank’s liquidity position on a daily
       basis and informed the Board of the liquidity position monthly.

       In 2008, First NBC’s volatile funding sources comprised almost 50 percent of the
       bank’s total liquidity and although volatile funding decreased over the next

                                               19
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 20 of 122



       several years, the bank’s use of volatile funding consistently exceeded that of its
       peer banks. The bank’s funding strategy generally included offering the highest
       interest rates on deposit accounts across the New Orleans metropolitan area. That
       strategy depended on the bank’s ability to satisfy customers’ desire for higher
       interest rates and increased its cost of funds. For example, in 2015, the bank’s
       cost of funds was over 100 basis points higher than the bank’s national peer
       group. The extremely high cost of funding presented risks to earnings, capital,
       and liquidity.

Report at 6-7 (footnotes and chart omitted) (emphases added).

       63.     The Inspector General made clear that the Officer Defendants’ pursuit of a high-

cost, high-risk deposit strategy played a role in the Bank’s ultimate failure:

       Offering high interest rates also attracted large deposits – in the form of
       certificates of deposits larger than insured deposit limits. By March 31, 2016, the
       bank reported approximately $1.2 billion in uninsured deposits, which represented
       approximately 30 percent of total deposit liabilities. Uninsured deposits are
       considered volatile because rising interest rates or negative publicity about the
       institution can cause these uninsured deposits to flee quickly, which happened
       at First NBC. Specifically, in October 2016, the media reported that the Federal
       Reserve Bank of Atlanta and OFI deemed the holding company to be in “troubled
       condition.” This caused many First NBC depositors, primarily large non-core
       depositors, to withdraw their deposits.

Report at 7 (footnote omitted) (emphasis added).

       B.      Large lending relationships and concentrations

       64.     The Inspector General noted that deficiencies related to loan extensions and loan

reviews were the most prevalent examples of risk management deficiencies at the Bank.

Moreover, the Bank “had several large loan concentrations to single borrowers, which at one

point led to four individual borrowers having loan relationships that each exceeded 25 percent

of Tier 1 Capital (i.e., one of the FDIC’s concentration threshold guidelines).” Report at 8

(emphasis added).




                                                 20
Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 21 of 122



   65.    With regard to “Loan Extensions,” the Inspector General concluded as follows:

   First NBC’s liberal lending practices presented elevated risk to the bank.
   Specifically, from 2008 through 2016, examiners criticized the bank’s liberal
   lending practices to financially distressed borrowers, such as numerous renewals
   with little or no repayment of principal, new loans or renewals with additional
   advances, and questionable collateral protection. The bank extended additional
   funds to borrowers with apparent cash flow shortfalls through working capital
   lines of credit. For two borrowers, these lines of credit evolved into short-term,
   interest-only working capital loans made in 2008 and 2009 and then became long-
   term fixed borrowings with little or no requirement for repayment of principal
   within the contractual terms.

   Management extended new loans that were used to make payments on existing
   loans and to cover current taxes and insurance. First NBC also extended loans
   and allowed proceeds to be used to pay off other delinquent bank loans, again
   without any requirement for principal payments from the borrowers. Further,
   many of these loans lacked current appraisals, included limited owner’s equity,
   and had renewals or extensions without principal reduction. The CEO also
   approved credit line extensions and overdrafts to adversely classified borrowers.
   First NBC’s loan policy did not include maximum maturity dates, capital limits,
   or other common controls for these relationships.

   These extensions masked potential delinquencies and jeopardized the overall
   safety and soundness of the bank. For instance, a borrower needing multiple
   loan renewals is likely having cash flow problems. Further, if the bank does not
   ensure that loan advances are supported by sufficient collateral, the bank’s credit
   risk increases (i.e., the borrower may not repay a loan and the lender may lose the
   principal of the loan or the interest associated with it). When principal or interest
   payments are not being paid as scheduled, loans should be reflected as
   nonperforming. These large loans had on-going renewals or extensions without
   principal reductions. First NBC suffered significant losses related to large loan
   relationships that were extended multiple times. The development of large lending
   relationships and/or individual concentrations without implementing adequate risk
   management controls to mitigate the risks was another characteristic 9 commonly
   found in prior financial institutions that failed. Table 2 illustrates the extent to
   which three loan relationships grew as a result of multiple loan extensions
   described by examiners.
66. Borrower Loan Balance




                                            21
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 22 of 122




             26. Increase in Loan
       One of these credits related to oil and gas lending. This was an area for which
       First NBC did not develop guidance before engaging in this type of lending. The
       FDIC notes in FIL-49-2016, Prudent Risk Management of Oil and Gas
       Exposures, that lending for oil and gas exploration and production activities
       requires conservative underwriting, appropriate structuring, experienced and
       knowledgeable lending staff, and sound loan administration practices. Given the
       size of the loan, the Board should have established a policy to ensure that the risk
       limits were defined and the bank’s risk exposure could be monitored by the
       Board. Examiners noted that the loan was not properly underwritten originally in
       2011 and the advances were used to finance operating expenses. According to the
       2015 examination, the purpose of the credit was to finance oil and gas production
       at various wells scattered across southern Louisiana. First NBC did not follow
       any of the common risk management practices for lending in this industry to
       reduce the impact of pricing and operation risks associated with energy
       production. By extending additional advances for this loan First NBC
       exacerbated its risk exposure.

Report at 8-9 (emphases added).

       66.    With regard to “Loan Review,” the Inspector General found:

       Loan reviews provide the basis for funding the Allowance for Loan and Lease
       Losses (ALLL) and identifying problem assets in need of workout plans. First
       NBC loan reviews were overseen by the CEO. Larger institutions typically
       establish separate loan review departments staffed by independent credit
       analysts and loan review personnel that report their findings directly to the
       Board or a Board committee.

       Examiners reported weaknesses in First NBC’s loan review function in four of six
       examination reports issued between 2010 and 2016 (see the adjacent text box for
       specific concerns). First NBC began establishing an internal loan review function
       in 2011; however, in 2012, examiners reported that the staffing level of two
       internal reviewers was inadequate. The bank also did not maintain an effective
       external loan review program as it grew larger and more complex. For example,

                                               22
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 23 of 122



       in 2012 examiners noted instances of the external loan review function not
       identifying problem credits in a timely manner and by 2016, examiners described
       the external loan review program as ineffective for the size and complexity of the
       bank. In addition, the external loan review function failed to cover technically
       difficult areas of the bank’s lending portfolio, such as loans made under the
       bank’s tax credit program.

       Examiners also noted that staffing shortages led to accounting, reporting, and
       credit review deficiencies. In 2010, examiners pointed out that the bank’s failure
       to evaluate the adequacy of the credit analysis staff relative to the growth, size,
       and complexity of the loan portfolio exacerbated the risk posed to the bank in the
       credit administration area. According to examiners, the total volume of adversely
       classified items increased in 2012 to 30 percent of total capital during a time when
       the loan review function was understaffed. Examiners also attributed apparent
       violations and contraventions of Statements of Policy to inadequate staffing.
       Further, due to the ongoing weaknesses in First NBC’s loan review program and
       improper classification of problem loans, First NBC overstated the true condition
       of the loan portfolio and underfunded the ALLL.

Report at 9-10 (emphases added).

       67.    With regard to “Poor Quality Assets,” the Inspector General concluded:

       First NBC’s practice of liberally extending additional credit to poorly
       performing or weak borrowers significantly increased the bank’s risk profile, as
       evidenced by the increase in the volume of adversely classified items relative to
       capital and the size of individual adversely classified items relative to capital. As
       shown in Table 3 below, a small number of the bank’s large loan relationships
       comprised a large percentage of the total Adversely Classified Items (ACI)
       coverage ratio. The ACI coverage ratio is a measure of asset risk and ability of
       capital to protect against that risk. A higher ratio indicates exposure to poor-
       quality assets and less ability for the bank’s capital to absorb any losses associated
       with those assets.




                                                23
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 24 of 122



          Examiners highlighted in the 2015 examination report that, as an indication of the
          risks being taken as part of the overall growth of the bank, the volume of ACI
          increased 274 percent between 2010 and 2015, which was 47 percent faster than
          the 227 percent growth in assets during the same timeframe. This indicated the
          high degree of risks taken by the bank as part of its growth strategy. At the 2016
          examination, the volume of adversely classified items had more than tripled to
          $506 million, with at least $90 million in new loan extensions made since the
          prior examination.

Report at 10 (emphases added).

          68.    The Inspector General’s Report was just the tip of the iceberg. In reality, a

substantial portion of the total dollar amount of the loans extended by the Bank during the

Relevant Period was, by the design and conscious intent of the Officer Defendants, in conspiracy

with, and aided and abetted by, St. Angelo, not attributable to legitimate lending decisions of the

Bank but, rather, a scheme and artifice to conceal the deteriorating capital position of the Bank.

These Defendants routinely caused the Bank to enter into new loans, and loan extensions, for the

sole purpose of retiring old loans that were unlikely (and, in many cases, never intended) to be

repaid.

          69.    Indeed, in the wake of the Bank’s collapse (and the Holding Company’s

insolvency), many Bank borrowers averred that, under the Officer Defendants’ direction, the

Bank extended loans to them even while well aware that they were in danger of defaulting on

existing loans and that these borrowers, in fact, needed the additional loans to pay principal and

interest on existing loans. These borrowers have averred—including in several instances under

penalty of perjury—that the sole purpose of the additional loans was to artificially keep older

loans by the Bank “current” by continuing to advance funds so as to generate interest which was

then paid to the Bank as loan payments became due. Such borrowers have alleged that the

Officer Defendants, including Ryan, benefited themselves by misrepresenting to the borrowers


                                                 24
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 25 of 122



that there was sufficient collateral in their business or other security assets to back the entire

balance of the growing, cumulative loan balance. See, e.g., Academy Place, LLC v. First NBC

Bank, et al., No. 18-10389 (Civil Dist. Ct. New Orleans Parish) (filed Oct. 15, 2018), and St.

Theresa Specialty Hospital, L.L.C., et al. v. First NBC Bank, et al., No. 2018-01991 (Civil Dist.

Ct. New Orleans Parish) (filed May 16, 2018), and No. 2:18-CV-04961-EEF-KWR (E.D. La.).

See also State of Georgia v. O’Dom et al., No. 2015-CV-258501 (Ga. Super. Ct. Fulton County).

       70.     For example, in the St. Theresa Specialty Hospital lawsuit, the Petitioner set forth

the following allegations:

       Petitioner Borrower operated a long term acute care facility in Louisiana, St.
       Theresa Specialty Hospital, managed by Robert Liljeberg, Sr.

       Beginning in or about 2008, First NBC Bank made a series of loans to Petitioner
       Borrower to help finance its operations.

       First NBC Bank president Ashton Ryan repeatedly extended loans to Petitioner
       Borrower even though he was aware that the operation was in danger of
       defaulting on existing loans, and that it in fact needed these additional loans to
       pay the principal and interest on existing loans made by Defendant. First NBC
       Bank and Ashton Ryan made these additional loans in order to artificially keep
       Petitioner Borrowers’ loans “current” by continuing to advance funds to pay
       itself interest as loan payments became due. Some of these loans were secured
       by personal guarantees from the Petitioner Guarantors.

                                          * * *

       First NBC Bank and Ashton Ryan loaned Petitioner Borrower more than these
       corporations had in assets, while misrepresenting to Petitioner Guarantors that
       there was sufficient collateral to back the entire cumulative loan balance. In fact,
       Mr. Ryan and First NBC Bank were in possession of documents showing the
       collateral was worth only $23.1 million, while Mr. Ryan continued to assure
       Petitioner Guarantors, some over eighty years of age, that the assets were
       sufficient for the corporation to pay back the $38.6 balance.

       Ashton Ryan made promises to Petitioner Guarantors regarding the value of
       Petitioner Borrowers’ operations in order to secure these additional loans, which
       he knew were necessary to keep Petitioners’ existing First NBC Bank loans
       from defaulting. First NBC Bank and Ashton Ryan represented to Bob Liljeberg

                                                25
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 26 of 122



          that these loans passed each time they were inspected by regulators, in order to
          keep the Guarantors’ confidence and conceal the true state of Petitioner
          Borrower’s finances.

                                           * * *

          At least thirty-six (36) such loans were made by First NBC Bank to Petitioner
          Borrowers from 2008 to 2017.

                                           * * *

          These loans were marked as performing by the FDIC right up until the day
          before First NBC Bank collapsed.

                                           * * *

          . . . Mr. Ryan sidestepped the loan approval process without the knowledge of
          Petitioner Guarantors by allowing Petitioner Borrower to purposefully overdraw
          its checking account, then funded the overage and added that to the obligation of
          Petitioner Guarantors without their explicit knowledge. Furthermore, upon
          information and belief, Mr. Ryan forced an overdraft to avoid going before the
          committee. [Emphases added.]

          71.    Similar allegations were set forth in the Academy Place lawsuit.

          72.    The allegations in the O’Dom lawsuit were described in the following press

report:

          NEW ORLEANS — First NBC Bank, which was recently acquired by Hancock
          Whitney, still is facing legal challenges.

          The latest lawsuit, which was filed by the Georgia Insurance Commission, was
          moved in May to a federal court. Another suit filed by Thinkstream, a Baton
          Rouge company, against First NBC also was moved to a federal court.

          The Georgia suit, which was filed by Ralph Hudgens, Georgia’s insurance
          commissioner, alleges that the bank employed a loan scheme that it used to do
          business with Southern Casualty Insurance Company (SCIC), which sells auto
          insurance to customers in Georgia, Mississippi and Louisiana.

          Listed as defendants in the case are Richard O’Dom, Key Insurance Network,
          Key Claims Services, Wesley T. Sivley, John Robinson, Willard Peacock, Alan
          Yeager, AES Claims Partners, Clifford Olsen, First NBC holdings company,
          Federal Deposit Insurance Corporation and Ashton Ryan.


                                                 26
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 27 of 122



       According to the lawsuit, the bank furthered its business by granting suspect loans
       to the insurance company.

       In the Georgia suit, insurance regulations prevented First NBC from directly
       making loans to SCIC.

       The suit claims the two parties got around that by the bank making loans Richard
       O’Domo [sic], CEO of SCIC, along with Clifford Olsen, SCIC’s director, and
       Key Insurance Network, a firm that handles claims management for SCIC.

       According to the suit, the bank would restructure the loans to make them good
       on its books.

       The suit says Ryan made numerous loans so the dollar amount would be lower
       and it would not have to be reported to the loan committee.

       Regulators, though, were wary and they required the bank come up with more
       capital to shore up the company and pay for its losses,

       The suit alleges that First NBC then loaned Olsen $7 million and that Olsen
       would then buy shares in Key Insurance and transfer the money to SCIC.

       The money was placed in a SCIC account and shown to the Georgia Department
       of Insurance. and it was transferred back to the bank a week later. That was an
       illegal transfer, according to the insurance department.

       Once the money was placed in a SCIC account and shown to the Georgia
       Department of Insurance around Nov. 26, 2012, the money was then transferred
       back to First NBC Bank on Dec. 3, 2012, another fraudulent transfer,
       according to the department.

       The allegations were similar in the Baton Rouge case.

                                         * * *

       Thinkstream claimed First NBC “kept lending more and more money” even
       though the company was default on existing loans. First NBC “artificially kept the
       loans ‘current’ by continuing to advance funds under the loans to pay itself
       interest as it became due.” 1 [Emphases added.]




1
       “Suit claims First NBC Bank was involved in loan scheme,” Louisiana Record, July 12,
2017, available at https://louisianarecord.com/stories/511144667-suit-claims-first-nbc-bank-was-
involved-in-loan-scheme (last visited May 9, 2019).

                                               27
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 28 of 122



       73.     On information and belief, based on such averments, the Officer Defendants, in

fact, favored their own interests by falsely convincing borrowers to extend their loan maturities

and borrow higher and higher amounts of money to preserve the illusion that the loans were

current and that the Bank was solvent and well-capitalized. The Officer Defendants well knew

that these techniques were false and fraudulent, misrepresented the Bank’s asset base and the

Holding Company’s balance sheet, and, by omission, deceived the Holding Company’s Board

into retaining them as officers of the Bank and the Holding Company and into justifying further

capital injections from the Holding Company to the Bank.         The Officer Defendants were

motivated to preserve the illusion of the Bank’s “well capitalized” position to ensure that they

continued to receive lucrative compensation packages and, in the case of Ryan, to preserve his

personal borrowing power using his FNBC stock as collateral.

       C.      Improperly-accounted-for investments in trade receivables

       74.     The Inspector General found that the Bank experienced avoidable losses

associated with investments in trade receivables:

       Under the CEO’s direction, First NBC also became involved in the purchase of
       short-term trade receivables in 2013, which were acquired through a third-party
       intermediary. Specifically, First NBC invested in short-term receivables traded
       over The Receivables Exchange (TRE). This activity involved purchasing
       accounts receivable from sellers willing to take a discount on the overall amount
       owed to them in exchange for immediate returns. Sellers guaranteed repayment
       of the receivables within a certain period of time, usually less than 120 days.
       These investments presented credit, liquidity and concentration risk. First NBC
       entered the market for purchasing trade receivables when it was relatively new
       and became one of the largest national investors. . . . By 2015, the bank’s $250
       million investment in trade receivables represented more than 50 percent of total
       capital. Additionally, First NBC had a substantial concentration in one
       company, which further elevated its credit risk.

       . . . [E]xaminers identified two other risks created by these investments:
       • Liquidity Risk. Liquidity risk is the potential that a bank will be unable to
             meet its obligations as they come due because of an inability to liquidate

                                               28
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 29 of 122



             assets or obtain adequate funding. In a liquidity stress event, it is unknown if
             the bank can reduce its position on its trade receivables on very short notice
             without the value of the receivable declining.
       •     Credit Risk. Credit risk refers to the risk that a borrower may not repay a loan
             and that the lender may lose the principal of the loan or the interest associated
             with it. Repayment of the trade receivables is dependent on the financial
             condition/cash flow from the selling entities.

       Examiners determined that the bank had been reporting the receivables as
       asset-backed debt securities instead of loans as required by Call Report
       instructions and related accounting standards. The misclassification resulted in
       a material Call Report error. Further, the bank was not allocating amounts to the
       ALLL for this category of loans. Banks must maintain an ALLL adequate to
       absorb estimated credit losses associated with the loan portfolio. By 2016,
       examiners noted that the bank had an unrecognized impairment in its accounts
       receivable investments. The charge off of the accounts receivable investments,
       when coupled with errors related to its tax credit investments discussed below,
       contributed to the financial decline of the bank.

Report at 11-12 (emphases added).

       D.       Improperly-accounted-for investments in tax credit investments

       75.      The Inspector General further concluded that the Bank made accounting errors

related to its tax credit investments that significantly impacted its earnings and capital:

       First NBC had a significant investment in projects that generated tax credits
       totaling $108.6 million as of December 31, 2015. The structure of these
       investments and related tax credits varied depending on the type of transaction.
       Further, the bank’s significant tax credit investments created another
       concentration risk. Examiners noted that investing significant sums of money
       in such instruments carried credit and economic risks and added a dimension
       of complexity, thus heightening the bank’s risk profile.

       The bank generally invested in three key types of tax credit transactions:

       •     New Market Tax Credits. Funded by the U.S. Treasury Department’s
             Community Development Financial Institutions Fund, these credits attract
             private-sector capital investment into urban and rural low-income areas to
             help finance community development projects, stimulate economic growth,
             and create jobs.
       •     Historic Tax Credits. Tax credits that are generated by the re-development of
             historic properties, which are then sold to inject additional equity into the
             project upon completion.

                                                  29
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 30 of 122



       •   Low-Income Tax Credits. Tax credits that are issued upon completion of
           housing units and apartments with a percentage of housing designated for low
           income renters.

       As long as these projects were structured properly, they were government
       approved and would yield tax credits that flowed through to First NBC’s earnings.
       Excess credits that were not used in the current year were recorded as a DTA on
       the bank’s financial statements and could be used in future years when the bank
       had a tax obligation and income. These “tax carryforwards” are realized only if
       the institution generates sufficient future taxable income during the carryforward
       period. Examiners reported that the practice of generating tax credits through
       loans and direct investments appeared to be an effective strategy as long as the
       bank remained profitable.

       The CEO viewed the investment tax credits to be attractive because they helped to
       meet requirements under the Community Reinvestment Act (CRA), generated
       significant earnings, and reduced First NBC’s income tax liability. However, two
       issues existed with this premise: (1) impairments could occur on some of the tax
       credits because of issues with the related investment project and (2) the bank
       had to generate enough pre-tax earnings to use the DTA associated with the tax
       credits. As the bank’s investments in complicated federal and state tax credit
       entities continued to grow, the bank became increasingly reliant on these tax
       credits to boost earnings performance. As explained in its 2014 annual report,
       the bank’s investment in tax credits was a key part of a strategy to provide
       shareholders with exceptional returns. Examiners reported that by 2014,
       recognized tax benefits from tax credit investments accounted for 47 percent of
       net income.

       During the external audit of the bank holding company’s 2015 financial
       statements, the auditors determined that the bank had been incorrectly
       accounting for tax credit investments. The impairments primarily related to the
       investments in historic tax credits and resulted in an adjustment of $54 million to
       retained earnings going back to 2009 with the majority of the impairments
       recognized in 2014 and 2015. Later in March 2017, the bank recognized a $45
       million write-down against retained earnings on its tax credit investments. In
       addition, just prior to the bank’s failure, external auditors determined that the
       majority of the DTA totaling $400 million would need to be charged off or
       recognized as significantly impaired, increasing the bank’s net losses.
       The combination of the losses the bank realized related to its large loan
       relationships, accounts receivable, and investment tax credits severely
       diminished the bank’s earnings and depleted capital to a point at which the
       bank could not recover.

Report at 12-13 (footnotes omitted) (emphases added).


                                               30
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 31 of 122



       E.      Severely compromised risk management practices

       76.     The Inspector General further concluded that the Bank pursued weak risk

management practices, which significantly exacerbated credit risks:

               Despite significant growth in assets and in the breadth of its activities, the
               organizational structure and controls at First NBC did not materially
               change. In the context of newly chartered institutions, the FDIC’s
               Examination Manual states that “changes lead to increased risk and
               financial problems if accompanying controls and risk management
               practices are inadequate.” Critical elements of effective management and
               Board supervision include ensuring that appropriate policies, organizational
               controls, and risk parameters are in place. . . . [M]anagement failed to
               establish an adequate risk management program commensurate with the
               risk in the bank’s loan portfolio. Risk management deficiencies related to
               loan extensions and loan reviews were the most prevalent.

Report at 8 (emphasis added).

       F.      Domination by Defendant Ryan

       77.     Finally, the Inspector General concluded the Bank was led by a dominant official,

Defendant Ryan, with broad lending authority and limited oversight.

       78.     In general, the Inspector General noted,

       Dominant officials and weak Board oversight have been common contributing
       factors identified in previous MLRs [Material Loss Reviews] and proved to be a
       factor at First NBC. Bank officers are responsible for running day-to-day
       operations in a safe and sound manner and in compliance with applicable laws,
       rules, and regulations. This responsibility includes implementing appropriate
       policies and business objectives. The Board is responsible for the formulation of
       sound policies and objectives of the bank, effective supervision of its affairs, and
       promotion of its welfare. First NBC’s officers had extensive banking experience
       and were familiar with the New Orleans banking environment. Examiners noted
       that the Board members exhibited a diverse set of backgrounds and experiences to
       help guide the bank. However, an institution may be exposed to potential abuse
       and/or poor risk selection when the Board relies excessively on a dominant
       individual or group for its strategy, policy, membership selection, and other
       decision-making processes.

Report at 4.


                                                 31
      Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 32 of 122



        79.    These risks materialized too an exceptionally high degree at the Bank, as

Defendant Ryan seized and kept tight reins over other officers and directors. As the Inspector

General concluded:

        Throughout its history, examiners characterized First NBC’s Chief Executive
        Officer (CEO) [Ryan] as a dominant official who made most, if not all, of the
        operational and executive decisions. FDIC guidance related to a dominant
        official notes that the presence of such an official should not be construed as a
        supervisory concern in and of itself. Rather, the presence of a dominant official
        coupled with other risk factors is a concern. These risk factors included a lack of
        adequate Board oversight, and engaging in questionable or risky business
        strategies irrespective of the financial performance of the bank. According to a
        statement in the 2016 examination report, the First NBC CEO dominated the
        bank’s strategy, risk appetite, credit culture, and daily operations through
        December 2016, when the Board replaced him. According to examination
        reports, the CEO:
        • Was the driver behind the bank’s aggressive growth and funding strategy,
            which is described in more detail in the next section of the report.
        • Fulfilled roles not usually compatible with that of a CEO. For example, he
            acted as the Chief Financial Officer (CFO) overseeing the bank’s accounting
            and financial activities for the first 4 years of the bank’s existence, served on
            the Audit Committee early in the bank’s history, and directly oversaw the
            audit function and its reporting.
        • Operated the bank outside policy guidelines at times and engaged in certain
            lending practices that were not prudent.
        • Continued to make loan extensions and other risky credit and investment
            decisions during his tenure even when those activities were subject to
            examiner criticisms.
        • Was involved in questionable lending decisions. For example, the CEO
            obtained a $2 million personal loan from one of the bank’s borrowers, who
            had recently received a $9 million unsecured loan from the bank.

Report at 4-5 (emphases added).

IV.     Instead of Addressing Improper Investment Practices, Risk Management Failures,
        and Accounting Improprieties, the Officer Defendants, in Conspiracy with the
        Bank’s General Counsel, Conceal the Issues and Convince the Holding Company to
        Serve as a Piggy Bank for their Scheme to Run the Bank for their Personal Benefit

        80.    In the Report, the Inspector General found that Bank “examiners [had] identified

repeated risk management weaknesses” but had “relied . . . heavily on the [B]ank’s financial


                                                 32
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 33 of 122



condition and ability to raise capital [including from the Holding Company] in taking

supervisory action and assigning management and asset quality ratings.” See id. (Executive

Summary) at ii.

        81.    In particular, the Inspector General noted that although “examiners reported

repeated concerns with bank management and asset equality,” they nonetheless “assigned

improved ratings to both areas in 2011 and 2014, years that [the Bank] received significant

capital injections.” Report at ii.

        82.    In particular, the Inspector General found,

        asset quality and management ratings improved in 2011 and 2014, years that [the
        Bank] received significant capital injections [from the Holding Company], despite
        the fact that various risk factors were consistently identified. Moreover, [the
        Bank]’s composite rating was a “2” (i.e., fundamentally sound) until the
        institution experienced financial decline in 2016 and then it was downgraded to a
        “4” (i.e., exhibiting unsafe and unsound practices).

Id. at 17.

        83.     The Inspector General further noted that

        Examiners told us that they were concerned by First NBC’s rapid growth and
        inadequate staffing levels relative to the breadth and complexity of the growing
        bank’s operations. But in 2008 and 2009, examiners were confident that
        management would ensure adequate staffing was in place to handle the rapid
        growth. In 2010, the management rating was downgraded to a “3,” which
        indicated improvements were needed and risk management practices were less
        than satisfactory.    The level of management-related issues identified in
        subsequent examinations could have supported a “3” rating of management –
        especially considering similarities of issues reported.

Id. at 19.

        84.     Nonetheless,

        According to the Division of Risk Management Supervision’s (RMS) own
        analysis of the bank’s supervisory history, increased capital levels supported the
        component rating increase in 2011.


                                                33
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 34 of 122



Id. (emphasis added). Moreover,

       The 2014 examination stated that the management component “2” rating reflected
       improvements and placed emphasis on the financial condition of the bank,
       including a $67 million capital injection from the holding company.

Id. (emphasis added). Further,

       In 2009, only three years after the bank opened, examiners identified a dramatic
       increase in adversely classified items, concentrated in two large loans. Examiners
       also highlighted underwriting and credit administration weaknesses, including
       lack of current appraisals, limited owner’s equity, and renewals or extensions
       without principal reduction. Examiners upgraded the asset quality rating to a “2”
       in 2011 and 2014, in part, because First NBC’s ACI coverage ratio declined. The
       ratio measures the amount of capital at risk should an asset be written off or down
       due to loan quality issues. We noted that the ACI coverage ratio improved
       because of increased capital, not because of a significant decrease in the dollar
       amount of adversely classified items.

Id. at 22 (emphasis added).

       85.     The Officer Defendants—who were experienced bankers and financial

professionals—knew or recklessly disregarded that the Bank was essentially getting a “free pass”

from its primary regulator as to risk management weaknesses that put the Bank and the Holding

Company at significant risk. In particular, the Officer Defendants knew that so long as the Bank

continued to receive injections of capital—including from its parent, FNBC—regulators would

look the other way, the Bank and the Holding Company would continue to be regarded as well-

capitalized, and the risky practices could continue (which would directly benefit the Officer

Defendants at the expense of the Bank and the Holding Company). This strategy involved and

depended on convincing the Holding Company’s Board of the safety and soundness of the Bank

and its worthiness of receiving continued capital injections.

       86.     Through such capital injections, and corresponding favorable ratings from

regulators, the Bank was allowed by the Board of Directors to continue giving free license to the


                                                34
      Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 35 of 122



Officer Defendants to run the Bank. The quality of the Bank’s supervision of its investments,

accounting procedures, and risk management procedures suffered correspondingly.

        87.    For example, as the Inspector General noted, “[B]ank loan reviews were overseen

by the CEO. Larger institutions typically establish separate loan review departments staffed by

independent credit analysts and loan review personnel that report their findings directly to the

Board of a Board committee.” Report at 9.

        88.    At the Bank, however, “[e]xaminers . . . noted that staffing shortages led to

accounting, reporting, and credit review deficiencies.”        Report at 10 (emphasis added).

Moreover,

        In 2010, examiners pointed out that the bank’s failure to evaluate the adequacy of
        the credit analysis staff relative to the growth, size, and complexity of the loan
        portfolio exacerbated the risk posed to the bank in the credit administration area.
        According to examiners, the total volume of adversely classified items increased
        in 2012 to 30 percent of total capital during a time when the loan review function
        was understaffed. Examiners also attributed apparent violations and
        contraventions of Statements of Policy to inadequate staffing. Further, due to the
        ongoing weaknesses in First NBC’s loan review program and improper
        classification of problem loans, First NBC overstated the true condition of the
        loan portfolio and underfunded the [Allowance for Loan and Lease Losses]. 2

Id.

        89.    The Inspector General prepared a chart in which it clearly noted that

“Management rating improved when capital was injected” and “Asset quality rating improved

when capital was injected”:




2
       This measure, referred to as “ALLL,” is an estimate of uncollectible amounts that is used
to reduce the book value of loans and leases to the amount that is expected to be collected.

                                                35
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 36 of 122



Figure 4: Analysis of Asset Quality and Management-Related Issues, 2008 to 2016




Report at 18.

V.     In Reliance on the Officer Defendants’ Deceptive and other Wrongful Conduct, the
       Holding Company’s Board Approves Various Actions which Deplete Capital from
       from the Holding Company and Ensure its Eventual Demise

       90.      In direct reliance on misstatements and concealments by the Officer Defendants

of material information concerning the Bank, its risk management practices, its management and

asset quality, and other information, the Holding Company’s Board approved numerous capital

contributions from the Holding Company to the Bank from 2011 to 2015 in the following

amounts:


                                              36
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 37 of 122




      2011               2012                2013                2014               2015

     $67,508,000        $16,600,000         $67,000,000                    0            $50,000

       91.    The total of such capital injections to the Bank, documented in the Holding

Company’s Forms 10-K, was $201,108,000. 3

       92.    In February 2015, the Officer Defendants caused the Holding Company’s Board

to approve the issuance of subordinated debentures (i.e., borrow) in the amount $60.0 million.

The Holding Company’s Form 10-Q for the first quarter of 2015 disclosed that:

       During February 2015, FNBC issued $60.0 million in subordinated debentures,
       with a rate of 5.75% and a maturity date of February 2025, unless early [sic]
       redeemed. Interest on the debentures is payable semiannually in arrears on
       February 18 and August 18 of each year, commencing August 18, 2015. FNBC
       plans to use the net proceeds from the sale of the subordinated notes for general
       corporate purposes, which may include supporting the continued growth of its
       business, acquisitions, and the redemption or repayment of other fixed
       obligations.

       93.    Only later was it disclosed that this $60 million loan was, in fact, taken for

purposes of investing some or all of the funds into the Bank. As set forth in the Form 10-Q for

the second quarter of 2016, “FNBC issued the subordinated debentures during the first quarter of

2015 due to the favorable rate environment and the opportunity to inject additional capital into

the First NBC Bank to fund growth.”

       94.    Even this statement, which the Officer Defendants caused FNBC to make, was

false. The Officer Defendants well knew that the Bank’s capital position was highly precarious

due, among many other factors, to the concentration of loans to noncreditworthy borrowers,

including renewals, extensions, and replacement loans that were deliberately designed to make

3
       The Inspector General noted differently-timed, but roughly similar, amounts injected into
the Bank by the Holding Company: $67,043,000 in 2011, $16,600,000 in 2012, $0 in 2013,
$67,000,000 in 2014, and $27,662,000 in 2015, for a total of $178,305,000.

                                              37
      Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 38 of 122



nonperforming loans appear performing. The only “growth” to be funded at the Bank by the

Holding Company’s capital injections was, in effect, an ever-increasing base of poor-quality and

nonperforming investments (including loans and tax credit investments, among others) whose

dominant purpose was to pay off or help obscure earlier poor-quality and nonperforming

investments. In sum, the capital injections at issue were, by design, not geared to the growth of

legitimate businesses at the Bank but simply to temporarily postpone its inevitable collapse.

        95.    By causing the Holding Company to make the capital contributions to the Bank,

the Officer Defendants deprived the Holding Company of the benefit of being better capitalized

when the Bank became insolvent.        The Officer Defendants failed to provide the Holding

Company and the Holding Company’s Board with the truthful, accurate, and complete

information regarding the Holding Company and its subsidiary, the Bank, that the Holding

Company’s Board required to evaluate whether the Holding Company actually should make the

capital contributions to the Bank. The result of this failure was that the capital contributions

were lost when the Bank was placed into receivership.

        96.    Moreover, the Officer Defendants’ fiduciary breaches in this regard increased the

harm to the Holding Company in the form of causing it to incur $60 million of debt in early

2015, which artificially prolonged the Holding Company’s existence and caused it to incur

additional losses, including but not limited to an improvident $50 million capital injection into

the Bank later that same year.

VI.     The Officer Defendants and St. Angelo Turn their Scheme into Millions of Dollars
        in Unjust Compensation and Ill-Gotten Gains

        97.    At the same time they were perpetuating the insolvent Bank and adding to the

Holding Company’s growing losses, the Officer Defendants caused the Holding Company’s


                                                38
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 39 of 122



Board to approve millions of dollars in unjust compensation to themselves.

       98.     As publicly reported in SEC filings, all three of the Officer Defendants received

lavish compensation packages from 2012 to 2015, in the form of salaries, bonuses, stock awards,

option awards, incentive plan participation, and other compensation. The amounts grew each

year, even as the Holding Company’s losses mounted.

       99.     In total, at the same time that the Officer Defendants drove FNBC into

insolvency, the Officer Defendants received total compensation packages collectively worth just

under $8 million:

                                    2012              2013              2014             2015
Ryan                                  921,489         1,231,353         1,467,078        1,612,855
Verdigets                             296,906           340,986           372,016         unknown
Burnell                               404,887           484,995           563,648          653,884
TOTAL                                                                                   $7,978,081

       100.    As alleged in the St. Angelo criminal information, St. Angelo received millions of

dollars in ill-gotten gains from the Bank, including more than $9.6 million in fraudulent

payments. In addition, St. Angelo received a monthly retainer as General Counsel to the Bank in

the amount of $40,000. Given his actions alleged herein, such compensation was entirely

inappropriate and unjustly enriched St. Angelo. St. Angelo’s receipt of such funds was pursuant

to his conspiracy and common enterprise with the Officer Defendants alleged herein.

VII.   The Board Relies on Public Misstatements by the Officer Defendants

       101.    Hiding the extent of their own mismanagement from the Holding Company’s

Board formed an integral part of the Officer Defendants’ misconduct. Throughout the Relevant

Period, the Officer Defendants caused the Holding Company to make false and misleading

statements, as well as failed to disclose material adverse facts about its business, operations, and

                                                39
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 40 of 122



prospects. The Officer Defendants knew that the Board would rely upon these statements and

omissions, but the Officer Defendants knew or recklessly disregarded their falsity.

       102.    In the IPO Offering Materials dated May 9, 2013, the Officer Defendants

disclosed that after the issuance of its audited financial statements for 2011, issued on April 30,

2012, FNBC had determined that it was required to restate its previously issued 2009, 2010, and

2011 financial statements. The restatement was necessary due to improper allocation among

various periods of amounts related to the Holding Company’s deferred income taxes. Further,

the Holding Company had determined that the errors requiring restatement were caused by a lack

of accounting employees with appropriate technical skills and knowledge regarding income tax

accounting for tax credit investments, leading to a material weakness in internal controls.

However, the Officer Defendants caused FNBC to assure the public that the Holding Company

had addressed the material weakness, including “appropriate actions to . . . hir[e] additional

accounting personnel, provid[e] training to our personnel to develop the expertise in tax credits,

us[e] outside accountants and consultants to supplement our internal staff when necessary, and

implement[] additional internal control procedures.” Further, the Officer Defendants stated that

the Holding Company’s Board, in coordination with its audit committee, would “continually

assess the progress and sufficiency of these initiatives and make adjustments, as necessary.”

       103.    On June 24, 2013, the Officer Defendants filed FNBC’s Form 10-Q for the first

quarter of 2013, the period ending March 31, 2013. In it, the Officer Defendants represented that

FNBC had gained a net income of over $8.2 million, an increase of over $1.8 million compared

to the first quarter of 2012. As it related to the Bank’s investments in tax credit entities, the

Holding Company stated that it “engages in material investments in entities that are designed to

generate tax credits” and that these investments rose to nearly $66.7 million as of March 31,

                                                40
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 41 of 122



2013. Specifically with respect to the FNBC’s accounting for its investments related to low-

income housing and federal historic rehabilitation tax credits, the Holding Company represented

that, based on the structure of such transactions, it would recover its investments solely through

use of the tax credits that were expected to be generated by the investments, and that these

amounts would be amortized on a straight-line basis over the period during which the Holding

Company retained, or maintained, it 99.9% interest in the property. FNBC did not disclose or

discuss any impairment with respect to its investments in tax credit entities.

       104.    On July 30, 2013, the Officer Defendants caused FNBC to issue a press release

announcing FNBC’s 2Q13 financial results for the interim period ended June 30, 2013. FNBC

reported net income of $8.6 million, or $0.48 diluted earnings per share (“EPS”), and total assets

of $3.0 billion. One day later, FNBC filed a Form 8-K with the SEC announcing that Defendant

Ryan would present to investors later that month, including slides stating that FNBC’s tax credit

business was a “unique feature” with “[s]trong financial returns” that was “an integral part of

[FNBC]’s commercial banking business” and “core to [FNBC]’s corporate strategy.”              The

presentation also represents that FNBC’s management, including the Officer Defendants, had

special expertise and aptitude for tax credit investments, stating unequivocally that

“[m]anagement has a deep understanding of this business.”

       105.    These same claims regarding the strength and aptitude of FNBC’s management

were reiterated on November 14, 2013 and February 13, 2014.

       106.    On August 14, 2013, the Officer Defendants caused FNBC to file its quarterly

report on Form 10-Q with the SEC for the period ended June 30, 2013, which was signed and

certified under the Sarbanes-Oxley Act of 2002 (“SOX”) by defendants Ryan and Verdigets.

The 2Q13 10-Q reiterated the financial results reported on July 30, 2013. The 2Q13 10-Q also

                                                 41
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 42 of 122



reiterated FNBC’s comments the previous quarter concerning the structure of tax credit

investments.

           107.   On November 7, 2013, the Officer Defendants caused FNBC to issue a press

release announcing its 3Q13 financial results for the interim period ended September 30, 2013.

FNBC reported net income of $10.4 million, or $0.54 diluted EPS, and total assets of $3.2

billion.

           108.   On November 14, 2013, the Officer Defendants caused FNBC to file its quarterly

report on Form 10-Q with the SEC for the period ended September 30, 2013, which was signed

and certified under SOX by defendants Ashton and Verdigets. The 3Q13 10-Q reiterated the

financial results reported on November 7, 2013.         The 3Q13 10-Q also reiterated FNBC’s

comments the previous quarter concerning the structure of tax credit investments.

           109.   On February 11, 2014, the Officer Defendants caused FNBC to issue a press

release announcing its 4Q13 and FY13 financial results for the periods ended December 31, 2013.

FNBC reported net income of $13.5 million, or $0.69 diluted EPS, for 4Q13, and net income of

$40.9 million, or $2.32 diluted EPS, and total assets of $3.3 billion for FY13.

           110.   On March 31, 2014, the Officer Defendants caused FNBC to file its annual report

on Form 10-K with the SEC for the period ended December 31, 2013, which was executed on

behalf of FNBC by each of the Officer Defendants, and certified under SOX by defendants

Ashton and Verdigets. The 2013 10-K reiterated the financial results reported on February 11,

2014. The 2013 10-K also reiterated FNBC’s comments the previous quarter concerning the

structure of tax credit investments. The 2013 10-K contained a letter addressed to “The Board of

Directors and Shareholders of First NBC Bank Holding Company,” dated March 31, 2014, and

signed by EY. The letter stated that, “In our opinion, the financial statements referred to above

                                                 42
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 43 of 122



present fairly, in all material respects, the consolidated financial position of First NBC Bank

Holding Company at December 31, 2013 and 2012, and the consolidated results of its

operations and its cash flows for each of the three years in the period ended December 31,

2013, in conformity with U.S. generally accepted accounting principles.” (Emphasis added.)

       111.    As it related to investments in tax credit entities, the 2013 10-K disclosed that

such investment had risen to nearly $118 million as of December 31, 2013, an increase of $50.3

million compared to the previous year. The 2013 10-K reiterated, with respect to the material

weakness in internal controls discovered at FNBC in 2013, that the Holding Company had taken

appropriate steps to address the weakness. Further, the Officer Defendants caused the Holding

Company to assert that it had “carried out an evaluation under the supervision and with the

participation of its management [i.e., including the Officer Defendants] of the effectiveness of

the design and operation of [FNBC]’s disclosure controls and procedures” which were deemed

by the Holding Company to be “effective.”

       112.    On May 1, 2014, the Officer Defendants caused FNBC to issue a press release

announcing its 1Q14 financial results for the interim period ended March 31, 2014. FNBC

reported net income of $12.8 million, or $0.66 diluted EPS, and total assets of $3.5 billion.

       113.    On May 15, 2014, the Officer Defendants caused FNBC to file its quarterly report

on Form 10-Q with the SEC for the period ended March 31, 2014, which was signed and certified

under SOX by defendants Ashton and Verdigets. The 1Q14 10-Q reiterated the financial results

reported on May 1, 2014. The 1Q14 10-Q further attested that the financial results were accurate

and prepared in compliance with GAAP and that it disclosed any material changes to FNBC’s

internal control over financial reporting.




                                                43
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 44 of 122



       114.    On July 28, 2014, the Officer Defendants caused FNBC to issue a press release

announcing its 2Q14 financial results for the interim period ended June 30, 2014. FNBC

reported net income of $12.7 million, or $0.65 diluted EPS, and total assets of $3.6 billion.

       115.    On August 14, 2014, the Officer Defendants caused FNBC to file its quarterly

report on Form 10-Q with the SEC for the period ended June 30, 2014, which was signed and

certified under SOX by defendants Ashton and Verdigets. The 2Q14 10-Q reiterated the financial

results reported on July 28, 2014. The 2Q14 10-Q further attested that the financial results were

accurate and prepared in compliance with GAAP and that it disclosed any material changes to

FNBC’s internal control over financial reporting.

       116.    On October 28, 2014, the Officer Defendants caused FNBC to issue a press release

announcing its 3Q14 financial results for the period ended September 30, 2014. FNBC reported

net income of $14.4 million, or $0.73 diluted EPS, and total assets of $3.6 billion.

       117.    On November 12, 2014, the Officer Defendants caused FNBC to file its quarterly

report on Form 10-Q with the SEC for the period ended September 30, 2014, which was signed

and certified under SOX by defendants Ashton and Verdigets. The 3Q14 10-Q reiterated the

financial results reported on October 28, 2014. The 3Q14 10-Q further attested that the financial

results were accurate and prepared in compliance with GAAP and that it disclosed any material

changes to FNBC’s internal control over financial reporting.

       118.    On January 30, 2015, the Officer Defendants caused FNBC to issue a press

release announcing its 4Q14 and FY14 financial results for the periods ended December 31, 2014.

FNBC reported net income of $15.7 million, or $0.80 diluted EPS, for 4Q14, and net income of

$55.6 million, or $2.84 diluted EPS, and total assets of $3.8 billion for FY14.




                                                44
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 45 of 122



       119.     On February 18, 2015, FNBC privately placed $60 million of its 5.75%

Subordinated Notes due 2025 with certain qualified institutional investors, subject to FNBC’s

promise to later register those notes for resale publicly.

       120.     On March 31, 2015, the Officer Defendants caused FNBC to file its annual report

on Form 10-K with the SEC for the period ended December 31, 2014, which was executed on behalf

of FNBC by each of the Officer Defendants, and certified under SOX by defendants Ashton and

Verdigets. The 2014 10-K reiterated the financial results reported on January 30, 2015. The

2014 10-K further attested that the financial results were accurate and prepared in compliance

with GAAP and that it disclosed any material changes to FNBC’s internal control over financial

reporting.    The 2014 10-K contained a letter addressed to “The Board of Directors and

Shareholders of First NBC Bank Holding Company, dated March 31, 2015, and signed by EY.

The letter stated that, “In our opinion, the financial statements referred to above present fairly, in

all material respects, the consolidated financial position of First NBC Bank Holding Company

at December 31, 2014 and 2013, and the consolidated results of its operations and its cash

flows for each of the three years in the period ended December 13, 2014, in conformity with

U.S. generally accepted accounting principles.” (Emphasis added.)

       121.     On April 30, 2015, the Officer Defendants caused FNBC to issue a press release

announcing its 1Q15 financial results for the period ended March 31, 2015. FNBC reported net

income of $16.0 million, or $0.82 diluted EPS, and total assets of $4.1 billion.

       122.     On May 8, 2015, the Officer Defendants caused FNBC to file its quarterly report

on Form 10-Q with the SEC for the period ended March 31, 2015, which was signed and certified

under SOX by defendants Ashton and Verdigets. The 1Q15 10-Q reiterated the financial results

reported on April 30, 2015. The 1Q15 10-Q further attested that the financial results were

                                                  45
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 46 of 122



accurate and prepared in compliance with GAAP and that it disclosed any material changes to

FNBC’s internal control over financial reporting.

       123.    On August 11, 2015, FNBC filed an NT 10-Q, Notification of Late Filing, on

Form 12b-25, which disclosed in pertinent part as follows:

       In connection with the preparation of its Form 10-Q for the quarter ended June 30,
       2015, the registrant identified errors in its accounting for certain of its
       investments in tax credit entities. As a result of the time needed by the registrant to
       evaluate the impact of the errors in its accounting for certain of its investments in tax
       credit entities, and for the registrant and its auditors to evaluate the implications of
       the adjustments on current and historical financial statements and the registrant’s
       evaluation of internal control over financial reporting, the registrant requires
       additional time to complete and file its Form 10-Q. The registrant expects to file its
       Form 10-Q within the extended time period prescribed under Exchange Act Rule
       12b-25.

       124.    On August 17, 2015, the Officer Defendants caused FNBC to file its quarterly

report on Form 10-Q with the SEC for the period ended June 30, 2015, which was signed and

certified under SOX by defendants Ashton and Verdigets. The 2Q15 10-Q reported net income of

$17.2 million, or $0.88 diluted EPS, and total assets of $4.1 billion for 2Q15. The 2Q15 10-Q

further attested that the financial results were accurate and prepared in compliance with GAAP

and that it disclosed any material changes to FNBC’s internal control over financial reporting.

       125.    On August 27, 2015, FNBC conducted a registered exchange of its $60 million of

5.75% Subordinated Notes due 2025 privately placed in February 2015 with notes registered for

resale under the federal securities laws. The registered exchange offering was conducted pursuant

to a registration statement filed with the SEC on Form S-4 on May 18, 2015, which had been

amended several times based on comments received from the SEC and declared effective by the

SEC on August 20, 2015.         The registration statement for the exchange offering expressly

incorporated by reference FNBC’s 2014 10-K and its 1Q15 and 2Q15 Forms 10-Q.


                                                  46
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 47 of 122



           126.   On November 2, 2015, the Officer Defendants caused FNBC to issue a press

release announcing its 3Q15 financial results for the interim period ended September 30, 2015.

FNBC reported net income of $17.8 million, or $0.92 diluted EPS, and total revenue of $4.3

billion.

           127.   On November 9, 2015, the Officer Defendants caused FNBC to file its quarterly

report on Form 10-Q with the SEC for the period ended September 30, 2015, which was signed

and certified under SOX by defendants Ashton and Verdigets. The 3Q15 10-Q reiterated the

financial results reported on November 2, 2015.        The 3Q15 10-Q further attested that the

financial results were accurate and prepared in compliance with GAAP and that it disclosed any

material changes to FNBC’s internal control over financial reporting.

           128.   Each of the above public filings in paragraphs 101-127 was materially false and

misleading when made, in that it failed to disclose and misrepresented the following adverse

facts which were known to the Officer Defendants or recklessly disregarded by them.

           129.   The disclosures concerning FNBC’s internal controls were false and misleading

because, as admitted in part in the Holding Company’s delayed Form 10-K filing for 2015 on

August 25, 2016, the Holding Company’s disclosure controls and procedures and internal control

over financial reporting were not effective due to material weaknesses with respect to (1)

FNBC’s control environment and risk assessment; (2) the lack of a sufficient number of

accounting personnel with the appropriate technical expertise and knowledge of the accounting

for the Holding Company’s investments in certain of its tax related entities and the related

evaluation of impairment associated with those investments; (3) the monitoring of certain

borrowers’ ability to repay loans related directly to the Officer Defendants’ concealment of the

Holding Company’s risk of loss from such loans; and (4) the monitoring of the financial stability

                                                 47
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 48 of 122



and creditworthiness of companies from which it had acquired trade receivables.

       130.    The disclosures concerning actual financial results were false and misleading

because, with the absence of effective risk and internal controls, the generated financial results

could not be trusted, and, more particularly, because, inter alia: (1) FNBC was improperly

accounting for its federal and state rehabilitation tax credit entities; (2) the carrying value of

investments, including tax credit entities, was overstated in that the Holding Company should

have marked such investments as impaired and taken charges against them much earlier; (3) the

Holding Company had not properly consolidated its variable interest entities related to low-

income housing tax credit entities; (4) the Holding Company had a larger exposure to the oil and

gas industry than it had disclosed in the past; (5) the Holding Company had failed to take

adequate reserves against its growing oil and gas industry exposure; (6) the Bank had made

numerous, concentrated, improvident loans to borrowers who lacked creditworthiness, based on

financial measures such as accounts receivable which had deliberately and personally been

inflated by the Officer Defendants, in connection with efforts to unjustly enrich the Officer

Defendants at the Bank’s and the Holding Company’s expense; and (7) the Bank had invested in

entities that did not qualify for tax credit status at all, as a favor to certain persons who were

either Bank borrowers or had lent money to the Officer Defendants personally, often based on

deliberately false documentation.




                                               48
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 49 of 122



VIII. FNBC’s Audited Financial Statements and Internal Controls were Materially
      Deficient at all Relevant Times

        131.    As discussed below, FNBC’s audited financial statements and internal controls

suffered from material deficiencies at all relevant times.

        A.      Improper Accounting for Tax Credit Investments

                1.        Background

        132.    FNBC and its banking subsidiary First NBC Bank were organized in 2006 in the

aftermath of the devastation of the New Orleans metropolitan area by Hurricane Katrina, and

their business was focused on taking advantage of opportunities to be found in the recovery of

New Orleans including tax credits that were generated through reconstruction efforts.

Throughout the Relevant Period, FNBC invested in tax credit entities that qualified for Federal

tax credits under the Community Reinvestment Act (“CRA”). FNBC’s participation and

investment in such entities afforded it the associated Federal tax credits from investments –

namely Federal New Market Tax Credits (“NMTC”), Low-Income Housing Tax Credits

(“LIHTCs”), and Federal Historic Rehabilitation Tax Credits (“FHRTCs”) – to offset FNBC’s

income tax liability. 4

        133.    FNBC’s investments in such entities greatly impacted FNBC’s profits and losses

because these types of investments generally afford companies “tax benefits in the form of tax

deductions from operating losses and tax credits” (Accounting Standards Codification (“ASC”)

323-740-05-3) and such benefits were an integral part of FNBC’s business model to grow profits

throughout the Relevant Period. These investments in tax credit entities, as disclosed by FNBC

and discussed throughout this Complaint, provided substantial boosts to FNBC’s net income. For

4
       FNBC’s accounting misstatements related primarily to investments in entities that
obtained LIHTCs and FHRTCs.

                                                 49
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 50 of 122



instance, on the originally reported 2013 and 2014 Forms 10-K, tax credit benefits alone

accounted for 48.2% and 48.5% of FNBC’s net income. 5

       134.    During the Relevant Period, FNBC publicly reported financial results, audited and

approved by the Auditor Defendants, indicating that FNBC was a rapidly growing company

reaping strong returns from its investments in tax credit entities. Indeed, for the years ended

December 31, 2011 through 2014, FNBC originally reported net income of $19.7 million, $29.5

million, $40.9 million, and $55.6 million – a growth rate of approximately 180%. And in

quarterly earnings press releases and other filings throughout the Relevant Period, FNBC

similarly reported a consistent trend of, among other things, increasing net income, accumulated

earnings, and total assets.

       135.    During the Relevant Period, the Auditor Defendants were on notice of the

importance of tax credits to FNBC because FNBC’s directors and officers highlighted these

strong financial trends while simultaneously trumpeting the strength and uniqueness of FNBC’s

investments in tax credits, noting that FNBC’s tax credit business generated “[s]trong financial

returns,” and was “an integral part of First NBC’s commercial banking business” and “core to

First NBC’s corporate strategy.”

       136.    According to FNBC’s audited financial statements, during the Relevant Period

FNBC was performing extremely well. However, as was ultimately revealed, FNBC’s financial

returns were materially misstated due to faulty accounting and weak internal controls, which

remained undetected for years by the Auditor Defendants.




5
       During these years, FNBC recorded $19.751 million and $26.976 million in tax credits
from investments in tax credit entities.

                                              50
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 51 of 122



        137.    As noted above, through the CRA, the United States government incentivizes

investors, frequently banks, to invest capital into projects that improve underprivileged

communities as well as historic properties. The entities through which such investments are

made into these types of projects are referred to as “tax credit entities” or “tax credit

partnerships.” A tax credit entity, often a partnership, is a vehicle through which parties may

invest in real estate – a low-income rental property, historic buildings, etc. – that generates “tax

benefits in the form of tax deductions from operating losses and tax credits” for the investor.

ASC 323-740-05-3. The tax deductions and credits obtained through the partnership ultimately

reduce the investor’s income tax liability.

        138.    For tax purposes, an obligation to pay income tax can be reduced by way of either

deductions or credits. An income tax deduction is a reduction of an entity’s taxable income on its

Federal income tax return. After all tax deductions are subtracted from a taxpayer’s income, the

pre-tax net income is multiplied by a company’s applicable income tax rate to calculate its

income tax liability. A deduction reduces an entity’s tax liability by an amount equal to that

obtained by multiplying the statutory tax rate of the company, which in the case of FNBC was

roughly 35% during the Relevant Period, by the amount of the deduction. Thus, for every $1

deduction, FNBC could have expected to receive a $0.35 tax savings.

        139.    On the other hand, an income tax credit directly reduces a taxpayer’s liability on a

dollar-for-dollar basis. As such, a tax credit often generates greater tax savings. Thus, for every

$1 in tax credits, FNBC expected a $1 reduction in its tax liability (as opposed to, for example,

$0.35 for an equivalent $1 deduction). As such, tax credits were extremely valuable to FNBC’s

reduction of its tax liability.




                                                 51
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 52 of 122



               2.     Nature and Effect of the Tax Credit Misstatements

       140.    As described above, FNBC engaged in the business of investment in tax credit

entities in order to supplement the profitability that could be achieved through traditional

banking activities. Indeed, FNBC in its first two years as a public company relied on its tax

credit investments for up to nearly half of the profitability reported in FNBC’s audited financial

statements.

       141.    The underlying real estate rehabilitation and construction projects of the tax credit

entities generated losses in their early phases due to depreciation of the real estate, interest

expense from debt financing, construction costs and an inability to realize rental income before a

certificate of occupancy can be obtained. However, FNBC erroneously adopted, and the Auditor

Defendants negligently failed to identify and correct, improper accounting policies with respect

to these investments that failed to recognize the full amounts of losses and expenses required by

applicable accounting rules.

       142.    The misstatements in FNBC’s audited financial statements relating to FNBC’s

investments in tax credit entities emanated from three primary issues: (1) an inappropriate use of

the ‘amortized cost method’ of accounting for investments in tax credit entities that effectively

reduced FNBC’s reported expenses throughout the Relevant Period; (2) failing to recognize any

impairment (or far too little impairment) of its tax credit investments despite having information

available at the time the Auditor Defendants’ audited FNBC’s financial results indicating that

such investments were in fact impaired, also resulting in a reduction of FNBC’s reported

expenses throughout much of the Relevant Period; and (3) for a portion of investments that

generated LIHTCs, failing to properly identify and consolidate those entities into its balance

sheets during the Relevant Period, which resulted in FNBC foregoing recognition and reporting

                                                52
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 53 of 122



of losses generated by these investments. Due to the materiality of these misstatements,

individually and in the aggregate, as discussed herein, FNBC’s audited financial statements were

materially misstated and violated GAAP throughout the Relevant Period.

                        a.    Inappropriate Use of the Cost Amortization Method

       143.    GAAP provides the accounting treatment guidance to investors who have non-

controlling interests in partnerships or LLCs that also can exert significant influence over the

entity. See ASC 970-323: Real Estate–Investments–Equity Method and Joint Ventures. GAAP is

universally clear that investors must assess the rights of the owner of an LLC regardless of

whether the owner is a LP or GP in the partnership. Such an assessment should be based upon

the terms of the operating agreement and the substance of the arrangement, which dictates the

rights of each owner.

       144.    The “substance” of the partnership arrangement also dictates the accounting

method an investor should utilize when accounting for an investment in a partnership such as a

tax credit entity. GAAP guidance provides, in relevant part:

       The equity method of accounting for investments in general partnerships is
       generally appropriate for accounting by limited partners for their investments in
       limited partnerships.

       ASC 970-323-25-6.

                                          * * *

       If the substance of the partnership arrangement is such that the general partners
       are not in control of the major operating and financial policies of the partnership,
       a limited partner may be in control. An example could be a limited partner
       holding over 50 percent of the total partnership interest. A controlling limited
       partner shall be guided in accounting for its investment by the principles for
       investments in subsidiaries.

       ASC 970-323-25-8.


                                               53
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 54 of 122



       145.    Throughout most of the Relevant Period, FNBC’s audited financial statements

used the cost method to recognize the original cost of its investment as an asset on the balance

sheet and then amortized the cost over the asset’s estimated holding period. The cost method,

however, is available only to investors who exert minimal or no influence over an investee. ASC

970-323-25-8. In its second quarter 2015 Form 10-Q, FNBC stated that “the Company

determined that based on its equity ownership structure in certain of these investments [i.e., in

tax credit entities] the equity method of accounting should have been applied.” Thus, FNBC and

the Auditor Defendants eventually recognized that at the time FNBC made its tax credit

investments the “substance” of the operating agreements of the LLCs required FNBC to account

for these investments by the equity method, rather than the cost method.

       146.    The use of the amortized cost method to account for FNBC’s tax credit

investments had profound ramifications for FNBC’s audited financial statements. By

inappropriately amortizing its investments using a straight-line amortization over periods of 10

or 15 years depending upon the type of investment and credit sought, the audited financial

statements reflected a ratable amortization expense that was substantially smaller than the

accumulated losses that would have “flowed through” to FNBC’s income statement if the

investments had been properly accounted for under the equity method. Thus, FNBC’s noninterest

expenses as reported on its audited financial statements were substantially understated during the

period, and its reported earnings were correspondingly overstated.

       147.    Furthermore, had FNBC’s audited financial statements utilized the equity method

required under GAAP, FNBC would have recorded its initial investment on the balance sheet at

cost and, at each reporting period, FNBC would have adjusted the carrying value of its

investment to reflect “its share of the earnings or losses of an investee in the periods for which

                                               54
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 55 of 122



they are reported by the investee in its financial statements.” See ASC 323-10-35-4. Thus, profits

generated by the investment would have increased FNBC’s assets on the balance sheet, while

losses would have reduced its assets. 6

       148.    As FNBC generally recorded 99% or more ownership of the tax credit entities,

practically all of the losses recorded by the tax credit entities should have been recorded on

FNBC’s audited financial statements throughout the period. This is extremely significant

because, due to the nature of tax credit entities, which are essentially investments in real estate

rehabilitation and/or construction projects, tax credit partnerships invested in real estate generate

substantial losses to the investor for both tax and financial reporting purposes from the beginning

of the investment. These losses are generated by depreciation of the real estate, interest expense

from debt financing, construction costs of the properties and the inability to realize rental income

until a certificate of occupancy for the development project is issued. As FNBC’s investment

holdings in tax credit entities reached over $100 million towards the end of the Relevant Period,

the increased activity led to increased losses generated by increases in the aforementioned

expenses

       149.     By failing to identify and correct FNBC’s mistaken accounting for investments in

tax credit entities with the improper “amortized cost method” in violation of GAAP, the Auditor

Defendants allowed the accounting to conceal these losses since they were not reflected upon

FNBC’s audited income statement.




6
  Under the cost method that was used in FNBC’s audited financial statements, no such increase
or reduction is applied to an investment based upon the investee’s profits or losses. As such, the
“financial statements of an investor prepared under the cost method may not reflect substantial
changes in the affairs of an investee [i.e., the LLC].” ASC 325-20-35-2.

                                                 55
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 56 of 122



                       b.      Failure to Record and Report Impairment

       150.    In addition to the improper use of the “amortized cost method” of accounting for

investments in tax credit entities, FNBC’s audited financial statements also violated GAAP by

failing to adequately assess such investments for impairment throughout the Relevant Period, as

FNBC and EY ultimately acknowledged in FNBC’s 2015 Form 10-K. The Auditor Defendants

negligently failed to identify and correct these errors. Similar to the use of an improper

accounting method for these investments, failure to record the impairment of FNBC’s

investments in tax credit entities had the effect of materially understating FNBC’s reported

expenses during the Relevant Period on its audited financial statements.

       151.    In assessing investments for impairment, GAAP requires an evaluation of whether

the carrying amount of an asset is recoverable. The carrying amount is recoverable when the

higher of its (i) fair value less costs of disposal or (ii) value in use, is higher than its carrying

amount. In the case of an investment in a tax credit partnership, the carrying amount is the initial

investment and the fair value is the net assets of the partnership. If the carrying amount is not

recoverable, the asset is impaired. A loss representing the amount of the impairment should be

included in the operating expenses section of the income statement, and the carrying amount of

the investment on the balance sheet is then reduced to its recoverable amount.

       152.    Under GAAP, “a loss in [the] value of an investment” that is not a temporary

decline must be recognized in the period in which it occurs. ASC 970-323-35-12. During the

Relevant Period, as FNBC later disclosed in its 2015 Form 10-K, FNBC’s audited financial

statements did not reflect proper “analyses of potential impairments given information that was

available at the time the prior period statements were issued.” Thus, FNBC’s audited financial




                                                 56
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 57 of 122



statements failed to comply with GAAP and the Auditor Defendants negligently failed to

identify and correct this failure.

        153.    Collectively, combined with the misstatements relating to accounting for

investments in tax credit entities, the lack of impairment charges reflected in FNBC’s audited

financial statements during the Relevant Period materially understated noninterest expenses.

GAAP required the recognition of impairment charges in the periods from which they emanated.

By failing to reflect these charges, FNBC’s audited financial statements understated reported

noninterest expenses throughout the Relevant Period in violation of GAAP. Indeed, in 2013 and

2014, noninterest expenses were approximately 40% higher than what FNBC’s audited financial

statements originally reported for those years.

                        c.      Failure to Consolidate Variable Interest Entities

        154.    FNBC also acknowledged in its 2015 Form 10-K that, during the Relevant Period,

its audited financial statements failed to properly consolidate certain tax credit partnerships that

were determined to be Variable Interest Entities (“VIEs”) due to FNBC being a “primary

beneficiary” of such entities. Based upon the structure of its investments in tax credit entities,

GAAP required FNBC to assess whether such partnerships were in fact VIEs for the benefit of

the investor, i.e., FNBC. VIEs must be identified by an organization in order to properly

ascertain whether the entity must be consolidated for financial reporting purposes. Consolidation

is the means by which an investor, or parent company, recognizes the entirety of the assets,

liabilities, revenues, and expenses of the investee, or subsidiary, in its financial statements.

Consolidated financial statements are vital to users of the financial statements, as GAAP

explains:




                                                  57
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 58 of 122



       The purpose of consolidated financial statements is to present [...] the results of
       operations and the financial position of a parent and all its subsidiaries [and
       investments] as if the consolidated group were a single economic entity. There is
       a presumption that consolidated financial statements are more meaningful than
       separate financial statements and that they are usually necessary for a fair
       presentation when one of the entities in the consolidated group directly or
       indirectly has a controlling financial interest in the other entities.

ASC 810-10-10-1.

       155.    Furthermore, the design of a legal entity is important in determining what

constitutes a VIE. Investors must assess their influence, control, and the benefit received from

their ownership stake in an entity to consider if the investment is in fact a subsidiary or VIE that

must be consolidated for financial reporting purposes. ASC 810-10-15-14.

       156.    GAAP provides a clear step by step analysis to parent companies and investors to

aid in evaluating VIEs for possible consolidation. See, e.g., ASC 810-10-25. Nevertheless,

FNBC’s audited financial statements failed to properly reflect this analysis and the Auditor

Defendants negligently failed to identify and correct this error. Because FNBC’s audited

financial statements failed to properly consolidate investments in these LIHTC entities, FNBC

only reported the cost less periodic systematic amortizations of these investments on its balance

sheet rather than reporting the consolidated operations and earnings of these entities in its

financial statements, which was required under GAAP. This concealed the losses generated by

these investments during the Relevant Period. Along with the other accounting errors involving

FNBC’s investments in tax credit entities that violated GAAP as set forth above, the Auditor

Defendants’ failure to identify and correct these errors caused FNBC to issue materially incorrect

financial statements during the Relevant Period.




                                                58
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 59 of 122



        B.      Improper Accounting for Exposure to the Oil and Gas Industry

                1.      Background

        157.    From approximately 2011 through June 2014, the price of oil hovered around

$100 a barrel. But beginning in July 2014, the price of oil began to plummet, falling to less than

$50 a barrel at the beginning of 2015. Because FNBC is based in Louisiana and conducted

significant business with companies in the oil and gas industry, the Auditor Defendants should

have given careful consideration to FNBC’s risk of exposure to the oil and gas industry once the

price of oil began to fall.

        158.    FNBC issued materially misstated audited financial statements due to failure to

properly account for a growing oil exploration and production loan that would eventually reach

$90.2 million. FNBC’s failure to properly account for and disclose that exposure violated GAAP,

which the Auditor Defendants negligently failed to identify or correct.

        159.    FNBC revealed its failure to properly account for that exposure through a series

of disclosures beginning in early 2016.

                2.      Applicable GAAP Standards

        160.    FNBC’s accounting during the Relevant Period, as approved by the Auditor

Defendants, violated fundamental principles of GAAP. As it relates to FNBC’s failure to account

for its true risk of exposure to the oil and gas industry, including FNBC’s exposure to

plummeting oil prices and a growing exploration and production credit, FNBC’s audited

financial statements violated Statement of Financial Accounting Standards No. 5, “Accounting

for Contingencies” (“FAS 5),” under SFAS No. 168, ASC Topic 450.

        161.    FAS 5 requires that estimated losses from loss contingencies such as losses from

uncollectible loans, should be recorded in the provision for loan losses and accrued by charges to

                                                59
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 60 of 122



income (i.e., expenses) when two criteria are met (1) based on information available prior to the

issuance of the financial statement, it is probable (“likely to occur”) that the loans were impaired

(or liabilities have been incurred) at the date of the financial statements, and (2) the amount of

losses can be reasonably estimated.

       162.    Under FAS 5, FNBC’s audited financial statements were required to record a loss

contingency in its provision for loan losses when it was probable that a loss would be incurred

and that loss was reasonably estimable. Further, even if there was at least a reasonable possibility

that a loss would be incurred, but one or both of the two conditions of FAS 5 was not met (i.e., if

it was not probable that the loan has been impaired and/or the amount of such impairment was

not reasonably estimable), or if FNBC was exposed to losses in excess of the amount already

accrued, FAS 5 still required that FNBC make a disclosure about the loss contingency in the

footnotes to its financial statements. This should have included the nature of the contingency

and given an estimate of possible loss or range of loss, or stated that an estimate of loss could not

be made.

       163.    FNBC’s audited financial statements reflected an allowance for loan losses

(“ALL”) on the balance sheet as a reduction in assets, and a provision for loan losses (“PLL”) as

a charge against income. The ALL was meant to reflect, at any point in time, the expected (i.e.,

probable) and estimable losses in FNBC’s portfolio of loans and, therefore, to serve as a current

estimate of those losses. As FNBC determined that loans were not recoverable and charged them

off, the amount of those loans was removed from the balance sheet and absorbed by the ALL. As

such, the ALL needed to be sufficient at all times to cover probable and estimable losses. In

order to properly account for the worsening credit quality in the oil and gas industry, FNBC was




                                                 60
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 61 of 122



required under GAAP to record periodic increases to the PLL to reflect its current estimate of

probable credit losses.

        164.    The PLL was not meant to correlate with loans that were charged off in the

present quarter. Rather, GAAP recognizes that lenders are able to identify signs of impairment

well before a loan is actually charged off, whether through the bank’s knowledge of the

borrower’s future cash flows, or through economic trends that are likely to negatively affect the

borrower’s ability to pay the loan in accordance with the terms of the loan, including declining

values for the collateral, e.g., oil reserves, underlying the loan.

        165.    Thus, the governing accounting literature speaks to “accounting for a loss

contingency” rather than the actual charge off of the loan. Under GAAP, a provision for loan

losses (i.e., an increase of the ALL) is recorded as an expense, which reduces pre-tax earnings on

a dollar-for-dollar basis. However, a provision for loan losses is not an irreversible admission of

a loss. If a bank records a provision for losses that were probable at the time, but a change in

circumstances render the loss unlikely and, as a result, the ALL is overstated, the bank will then

record an increase in income. Thus, adjustments to the ALL are directly linked to net income and

a bank’s earnings. At all times FNBC’s audited financial statements were required to reflect

FNBC’s ALL for its loan portfolio in accordance with GAAP.

        166.    In light of the critical importance of an allowance of loan losses to a lending

institution’s financial statements, on December 13, 2006, the FDIC and the Board of Governors

of the Federal Reserve System, together with other banking regulators, jointly issued an

Interagency Policy Statement Allowance for Loan and Lease Losses, which stated, in part, that:

        The ALLL [allowance for loan and lease losses] represents one of the most
        significant estimates in an institution’s financial statements and regulatory reports.
        Because of its significance, each institution has a responsibility for developing,

                                                   61
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 62 of 122



        maintaining, and documenting a comprehensive, systematic, and consistently
        applied process for determining the amounts of the ALLL and the provision for
        loan and lease losses (PLLL). To fulfill this responsibility, each institution should
        ensure controls are in place to consistently determine the ALLL in accordance
        with GAAP, the institution’s stated policies and procedures, management’s best
        judgment and relevant supervisory guidance.

        As of the end of each quarter, or more frequently if warranted, each institution
        must analyze the collectability of its loans and leases held for investment . . . and
        maintain an ALLL at a level that is appropriate and determined in accordance
        with GAAP. An appropriate ALLL covers estimated credit losses on individually
        evaluated loans that are determined to be impaired as well as estimated credit
        losses inherent in the remainder of the loan and lease portfolio.

                   3.     Nature and Effect of the Improper Loan Loss Accounting

        167.       Beginning in the second half of 2014, when oil prices began to plummet, FNBC’s

accounting failed to properly reflect losses relating to its exposure to the oil and gas industry.

Therefore, FNBC’s audited financial statements, due to the Auditor Defendants’ negligence and

malpractice, violated GAAP (1) by failing to record any loss contingency related to FNBC’s

exposure to falling oil prices or related specifically to a large loan made by FNBC to an oil

exploration and production company, even though such contingent losses were probable and

estimable, and (2) by failing to provide any disclosure in the footnotes to the audited financial

statements about potential losses in FNBC’s oil and gas credits due to falling oil prices or due to

this large loan.

        168.       FNBC made a large loan to an oil exploration and production company that would

become much larger over the course of 2015 and would eventually total $90.2 million. The oil

well supporting repayment of this loan had been completely offline since a pipeline break on

December 29, 2014, and FNBC was lending the borrower additional money to drill a new well

throughout 2015, all the while failing to reserve against the possibility of any loss related to the

loan.

                                                 62
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 63 of 122



       169.    As more fully described below, FNBC’s disclosures beginning in February 2016

revealed that FNBC’s audited financial statements had violated GAAP by failing to properly

reserve for exposure to the oil and gas industry, among other reasons.

       170.    In a series of disclosures throughout 2016, FNBC admitted it had substantial

exposure to the oil and gas industry, including to falling oil and gas prices and the large oil and

gas exploration loan that had ballooned to a total of $90.2 million. Ultimately, FNBC

acknowledged that an $11 million reserve was necessary to account for the substantial decline in

oil and gas prices and that a $30.0 million reserve, or 40.0% of its total allowance for loan losses,

was necessary to account for the status of the large loan to the oil exploration and production

exploration company. FNBC also revealed a host of material weaknesses in its internal control

over financial reporting, including material weaknesses that specifically impacted FNBC’s ALL

methodology. The Auditor Defendants’ audits of FNBC negligently failed to identify or correct

these material deficiencies.

       C.      Material Weaknesses in Internal Controls Relating to Short-Term Receivables

       171.    Throughout the Relevant Period, FNBC made significant investments in short-

term receivables on The Receivables Exchange. But while FNBC significantly increased its

investments in these short-term receivables, FNBC erroneously accounted for these assets due to

material weaknesses in FNBC’s internal controls for financial reporting, which the Auditor

Defendants had negligently failed to identify.

       172.    In late-2015, FNBC ran into problems collecting on a receivables contract from

an ethanol company totaling $69.9 million. On February 1, 2016, FNBC issued financial results

for the fourth quarter and full year 2015. Although FNBC’s press release mentioned that $39.7

million of the balance was past due, the financial results released by FNBC violated GAAP

                                                 63
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 64 of 122



because, among other reasons, they failed to record any loss contingency related to this

receivables contract, even though such a contingency was probable and estimable.

       173.    In its 2013 Form 10-K, filed on March 31, 2014, FNBC revealed that it had

“increased its investment in short-term receivables to $246.8 million compared to $81.0 million

as of December 31, 2012.” The $246.8 million in short-term receivable investments represented

approximately 7.5% of FNBC’s total assets as of December 31, 2013. The 2013 Form 10-K

provided the following details about FNBC investments in short-term receivables: “The

Company invests in short-term receivables which are purchased on an exchange. These short-

term receivables have repayment terms of less than a year. The investments are recorded on the

consolidated balance sheets at cost plus accreted discount.”

       174.    Throughout 2014 and 2015, FNBC’s total investment in such receivables fell in a

range of $236.6 million to $252.5 million. In its third quarter 2015 Form 10-Q, filed on

November 9, 2015, however, FNBC reported that it had $182.9 million invested in short-term

receivables as of September 30, 2015. By this time, more than $69 million of FNBC’s total of

$182.9 million was invested in a problematic receivables contract from an ethanol company

purchased on The Receivables Exchange.

       175.    On February 1, 2016, FNBC issued a press release disclosing its fourth-quarter

2015 and fiscal-year 2015 financial results. The February 1, 2016 disclosure also explained that a

large portion of FNBC’s investments in short-term receivables was due from a U.S. ethanol

company:

       Included in the Company’s investment in short-term receivables was $69.0
       million due from a U.S. company that produces ethanol for blending in gasoline.
       As of December 31, 2015, $15.0 million of that balance was past due, with an
       additional $24.7 million past due as of the date of this release. In addition to the
       Company’s rights against the obligor on the receivables, the Company and the

                                                64
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 65 of 122



       receivables seller are parties to an agreement providing for certain repurchase
       obligations by the receivables seller with respect to past due receivables. At this
       time, based on its analysis of the financial capabilities of the obligor and the
       receivables seller and after consultation with independent counsel, management
       does not expect that the Company will incur any loss on its investment in its
       investment in short-term receivables related to the past due receivables.

At that time, the $69 million investment in short-term receivables due from the ethanol company

represented over 72% of FNBC’s total short-term receivables investments.

       176.    On February 11, 2016, FNBC filed a Form 8-K with the SEC providing

supplemental information. FNBC provided additional details about, among other things, its

short-term receivables investments, revealing that the ethanol company that owed FNBC $69.0

million was having financial difficulties. FNBC nevertheless asserted that it did not expect to

suffer any losses on its investment.

       177.    The ethanol company was Abengoa S.A., an engineering and clean technology

company, which had recently filed for protection under Spanish insolvency laws and has a

number of U.S. subsidiaries that also have filed for bankruptcy protection under Chapter 11 of

the U.S. Bankruptcy Code.

       178.    Abengoa S.A.’s financial troubles were public information by as early as August

2015. On August 3, 2015, the price of Abengoa S.A’s bonds and shares plummeted on news that

the company was unable to reassure investors that it could stop burning cash. Bloomberg

reported that there were serious liquidity concerns and that investors had lost confidence in

Abengoa S.A.’s ability to generate sufficient cash to service its debt.

       179.    On November 25, 2015, Abengoa S.A. announced its intention to seek protection

under Article 5bis of Spanish insolvency law—a pre-insolvency statute that permits a company

to enter into negotiations with certain creditors for restructuring of its financial affairs. Then, on


                                                 65
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 66 of 122



February 24, 2016, Abengoa Bioenergy U.S. Holding, LLC filed a voluntary bankruptcy petition

in the United States Bankruptcy Court for the Eastern District of Missouri. The bankruptcy

petition was filed on behalf of Abengoa Bioenergy U.S. Holding, LLC and five affiliated entities.

       180.     Certain filings in those bankruptcy cases confirm that Abengoa S.A. is the

Spanish company referenced in FNBC’s February 11, 2016 Form 8-K. FNBC filed a notice of

appearance in the Abengoa Bioenergy U.S. Holding, LLC bankruptcy case. Moreover, a creditor

identified as The Receivables Exchange, LLC, based in New Orleans, Louisiana, filed a proof of

claim against one of the U.S. subsidiaries—Abengoa Bioenergy Company LLC.

       181.     Abengoa S.A. and certain of its U.S. subsidiaries were in financial trouble and

ultimately sought bankruptcy protection, and it was probable that these entities would be unable

to pay the full amount of the receivable balance. Indeed, as discussed above, Abengoa S.A.’s

financial troubles were public information by as early as August 2015. These liquidity concerns

were confirmed when Abengoa S.A. filed for protection under Spanish insolvency laws on

November 25, 2015.

       182.     On August 25, 2016, FNBC disclosed in its 2015 Form 10-K that it had identified

a host of material weaknesses in its internal control over financial reporting which impacted,

among other things, the “monitoring of credit to borrowers and investments in short-term

receivables.”

       183.     FNBC was required to recognize a loss contingency under FAS 5 for these short-

term receivables once information became available indicating that it was probable that the

receivables had become impaired and that the amount of loss could be reasonably estimated.

FNBC was subsequently forced to record a belated write down of its entire investment. These




                                               66
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 67 of 122



errors resulted from FNBC’s material weaknesses in internal control over financial reporting,

which the Auditor Defendants had negligently failed to identify.

        D.      Rogue Employees Defrauded FNBC, Causing Further Undetected Deficiencies
                in FNBC’s Financial Reporting and Internal Controls

        184.    Since FNBC filed for bankruptcy protection, various criminal and regulatory

actions have been taken related to the actions of certain rogue employees of FNBC. Certain of

these criminal and regulatory investigations or proceedings remain ongoing.

        185.    On October 17, 2018 the United States of America filed a factual basis in the U.S.

District Court for the Eastern District of Louisiana, signed and agreed to by Jeffrey Dunlap.

Based on information and belief, “Bank President A” as discussed in the factual basis is

Defendant Ryan. The factual basis revealed that:

                a.     From in or around July 2009 through in and around December 2016

Dunlap and Ryan conspired to unjustly enrich themselves by fraudulently obtaining money from

First NBC Bank;

                b.     In furtherance of the conspiracy Dunlap and Ryan caused false documents

and financial statements to be submitted to First NBC Bank, so that a company controlled by

Dunlap could receive funds from the Bank, which funds the company was not qualified or

entitled to receive;

                c.     Dunlap and the company he controlled used these fraudulently obtained

funds in part to further the financial interests of Ryan and a company under his control; and

                d.     Dunlap’s company had a revolving line of credit with First NBC Bank,

which by the time First NBC Bank failed in late April 2017, had a balance of approximately $22




                                                67
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 68 of 122



million, an amount that had been substantially increased due to Dunlap’s and Ryan’s fraudulent

activities.

        186.   Due to the Auditor Defendants’ negligence and malpractice, the Dunlap/Ryan

fraud was not detected by the Auditor Defendants or FNBC.

        187.   On March 22, 2019 the United States of America filed a criminal bill of

information against Defendant St. Angelo in the U.S. District Court for the Eastern District of

Louisiana. Based on information and belief, “Bank President A” as discussed in the bill of

information is Ashton J. Ryan Jr. Based on information and belief, the following allegations

contained in the bill of information are true and correct:

               a.      Beginning at least in or around 2006, through in and around April 2017,

St. Angelo and Ryan conspired to unjustly enrich themselves by fraudulently obtaining money

from First NBC Bank;

               b.      In furtherance of the conspiracy St. Angelo and Ryan caused false

documents and financial statements to be submitted to First NBC Bank, so that St. Angelo and

companies controlled by him could receive funds from the bank, which funds St. Angelo and the

companies were not qualified or entitled to receive; and

               c.      By the time First NBC Bank failed in late April 2017, the balances on

loans issued to St. Angelo and the companies he controlled totaled approximately $46.7 million,

and First NBC Bank had also paid St. Angelo approximately $9.6 million for purported tax credit

investments.

        188.   Due to the Auditor Defendants’ negligence and malpractice, the St. Angelo/Ryan

fraud was not detected by the Auditor Defendants or FNBC.




                                                 68
      Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 69 of 122



        189.   Press reports indicate that Ryan is a target of an ongoing criminal investigation

related to his actions at FNBC.

        190.   The foregoing fraudulent activities by rogue employees caused material

misstatements in FNBC’s financial reporting, and caused (and were enabled by) material

weaknesses in FNBC’s internal control over financial reporting, all of which the Auditor

Defendants negligently failed to identify or correct.

IX.     The Board, Regulators, Bank Depositors, and the General Public Only Begin to
        Discover the Truth in late 2016, Long Past the Point Where the Bank and the
        Holding Company Could be Saved

        191.   By the end of 2015, First NBC Bank was still regarded as “well capitalized” and

the Holding Company’s results and corresponding market capitalization continued to be positive.

However, these results were based almost entirely on the Officer Defendants’ misrepresentations

to the Holding Company’s Board and the investing public concerning the beneficial impacts of

the Holding Company’s investments in tax credit entities, its transactions in trade receivables,

the quality and consistency of its internal controls, its purported minimal exposure to the oil and

gas industry, and its allegedly “well capitalized” capital position.

        192.   Contributing in material part to the perception of FNBC by the Holding

Company’s Board and the public generally were the Holding Company’s audited financial

statements and the Auditor Defendants’ favorable, but negligently prepared, audit reports which

failed to identify or correct improper accounting practices relating to investments in tax credit

entities, transactions on the Receivables Exchange, exposure to the oil and gas industry, the

Officer Defendants’ fraud, and material weaknesses in internal controls.

        193.   This false story began to unravel early in 2016 as the Holding Company reported

its unaudited fourth quarter and full-year 2015 results. Thus, on February 1, 2016, FNBC issued a

                                                 69
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 70 of 122



press release disclosing its 4Q15 and FY15 financial results. FNBC reported net income of $15.8

million, or $0.82 diluted EPS, for 4Q15. For FY15, FNBC reported net income of $67.3 million,

or $3.44 diluted EPS, and total assets of $4.8 billion. FNBC also disclosed that it had made a

$69 million investment in a short-term receivable from a “U.S. company that produces ethanol

for blending in gasoline” and that $39.7 million in payments on this receivable were past due.

FNBC also reported that its exposure to exploration and production in its oil and gas portfolio

was $90.2 million, a $16 million increase over the third quarter of 2015. The reported earnings

significantly underperformed what FNBC had led the public to expect, based, in large part, on an

$8.2 million tax credit impairment FNBC disclosed it had been forced to take.

       194.    As set forth below, the Holding Company was ultimately forced to retract the

financial results it issued on February 1, 2016. When, almost eight months later, FNBC finally

issued its 2015 audited financial results, the Holding Company reported a net loss for the year of

over $25 million—rather than the $67.3 in unaudited net income reported on February 1, 2016—

based largely on (1) a vastly higher impairment of its tax credit investments, (2) the write-off of

trade receivables, and (3) the establishment of a reserve allowance on oil and gas exploration

projects. Thus, the February 1, 2016, press release overstated the Holding Company’s income by

approximately $92 million. This restatement, along with simultaneous restatements of audited

financial results for earlier years, was approved by and developed in consultation with the

Auditor Defendants, and represents the Auditor Defendants’ admission that the prior audited

financial statements they had reviewed and approved were materially misstated.

       195.    The February 1, 2016, press release was so contrary to shareholder expectations

encouraged by the Officer Defendants that within ten days, FNBC was obliged to issue a further

public statement clarifying the earlier statements.      This clarification took the form of a

                                                70
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 71 of 122



Supplemental Information Sheet utilizing a “Question and Answer” format.

       196.    The Supplemental Information Sheet, for the first time, disclosed how the Officer

Defendants’ improper accounting for, and failure to maintain internal controls over, tax credit

investments had adversely affected its true net income.

       197.    In pertinent part, the sheet posed and answered the following questions:

       The fourth quarter net income of $15.7 million is less than the $18.1 million
       reported for the linked third quarter. What caused this and is it a trend?
       Expenses seem to be very high in the fourth quarter and is this a trend?

               Both of these questions have the same answer, which is related to FNBC’s
       accounting change in the second quarter of 2015 related to tax credit investments.
       Since inception, FNBC had accounted for its tax credit investments using the cost
       method and had amortized that cost over its expected holding period for the
       investment. This method resulted in consistent expense recognition from quarter
       to quarter and from year to year after giving effect to the growth in FNBC’s tax
       credit investment portfolio. In June of 2015, FNBC adopted the equity method of
       accounting for its historic tax credits as a preferable method of accounting for
       these investments. As discussed in FNBC’s June 30, 2015 Form 10-Q, the
       cumulative effect of the change since the inception of our tax credit investments
       was immaterial and recognized in the second quarter. The equity method does not
       utilize amortization (consistent write-off of the asset over a useful life) but rather
       impairment (recognized only as the investment is impaired, e.g. when it is
       probable that the investment balance will not be realized through future cash flow
       of the investment). Under the equity method of accounting, some historic tax
       credit investments may not be impaired as long as they are held, while others may
       be written down to realizable value as impairment occurs. This leads to uneven
       expense recognition from quarter to quarter as opposed to consistent amortization.

               With this background, FNBC recognized no impairment with respect to
       its historic tax credit investments during the 3rd quarter of 2015; in the fourth
       quarter, three such investments became impaired. The impairment of $5 million,
       when combined with the costs associated with the State Investors Bank
       acquisition of $703,000, accounted for substantially all of the difference in profits
       between the fourth quarter and the third quarter. Excluding impairment and
       acquisition costs, FNBC’s earnings increased $1.5 million, or 8%, from third to
       the fourth quarter of 2015 and $4.3 million, or 28%, from the fourth quarter of
       2014. The adoption of the equity method of accounting is expected to continue
       to impact the results of operations of FNBC in the following manner. First, the
       amount of impairment expense recognized by FNBC may continue to be
       inconsistent from quarter to quarter. Second, over the term of the investment,

                                                71
Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 72 of 122



   FNBC expects to recognize less impairment expense than it would have
   recognized as amortization expense because the prior method resulted in the
   amortization of the entire investment. Finally, substantially all of the impairment
   expense recognized by FNBC is expected to continue to be associated with the
   structure of the tax credit investment, rather than changes in operations or
   economic conditions, as less than 1% of all historic tax credit investment projects
   are recaptured because of business failure. Because substantially all of the
   impairment expense has been driven by the structure of the tax credit investment,
   FNBC plans to modify the structure of future investments so as to minimize the
   likelihood of impairment, except in the case of changes in operations or
   economic conditions. For so long as impairment remains a meaningful expense
   on FNBC’s Statement of Income, FNBC intends to continue to present non-
   GAAP financial information adjusting for impairment and other expenses
   associated with FNBC’s investment in tax credit entities to enable investors to
   better understand the results of operations of FNBC.

   Can the amount of historic tax credits generated in 2015 continue in 2016
   and beyond?

           In 2014, FNBC began to disclose the tax credits for which it had
   finalized tax credit investments for each of the next 5 years. FNBC believed
   such a disclosure would provide investors with the ability to evaluate the
   continuity of its tax credit investment activity. There is a time lag between the
   date FNBC enters into a commitment to invest in a tax credit transaction and
   the date in which the credits are earned. Two of the types of Federal tax credits
   in which FNBC invests in are multi-year credits (New Markets - 7 years and Low
   Income Housing - 10 years) while the third (Historic) is earned when the
   renovation is placed in service. FNBC intended to again present the table of tax
   credits already contracted for, by estimated year of recognition, in its 2015
   Form 10-K. However, in response to inquiries from analysts, FNBC is
   providing the disclosure at this time.

                              2016        2017        2018        2019       2020
Historic                   $47,336,517 $43,350,474 $ 144,855 $         —$         —
New Market                  16,871,711 14,851,823 8,901,852 5,099,838 2,100,000
Low Income Housing           5,050,642 5,525,400 5,525,400 525,400 4,854,361
   TOTAL                   $69,258,870 $63,727,697 $14,572,107 $5,625,238 $6,954,361

   The table above is based on expected date the credits will be earned per the
   original project plan. Project timetables may accelerate or slip due to a variety of
   reasons, which can affect the period in which the credit is actually earned. Also,
   credits actually earned may be more or less than estimated credits due to cost
   overruns and underruns. Finally, the schedule includes only projects under
   contract as of December 31, 2015, and each year FNBC enters into contracts

                                           72
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 73 of 122



       for projects that generate tax credits in the year of the contract and in future
       years; therefore, the later the year the higher the probability that the amounts
       shown above will be exceeded as FNBC identifies and contracts additional
       transactions.

       198.    On March 16, 2016, FNBC filed an NT 10-K, Notification of Late Filing, on

Form 12b-25 with the SEC, disclosing that the filing of FNBC’s Form 10-K would have to be

delayed:

       In connection with the preparation of its Form 10-K for the year ended December
       31, 2015, the registrant identified errors in its accounting for its Federal and
       State Historic Rehabilitation tax credit entities and is evaluating the accounting
       for certain other matters. As a result of the time needed by the registrant to
       evaluate the impact of the errors in its accounting and assessment of internal
       control over financial reporting, and for the registrant’s auditors to evaluate the
       implications of the adjustments on current and historical financial statements and
       the registrant’s internal control over financial reporting, the registrant requires
       additional time to complete and file its Form 10-K.

       The registrant issued a preliminary earnings release on February 1, 2016 for the
       quarter ended December 31, 2015. The registrant has determined that the
       estimates of noninterest expense and income tax benefit contained in this
       preliminary release will likely be increased, and net income will likely be
       reduced, from the amounts reported for 2015. The registrant is still trying to
       evaluate and determine the amount of the adjustments and the impact, if any, to
       the fourth quarter of 2015, prior quarters of 2015, or prior years. As a result, the
       information contained in the preliminary earnings release should not be relied
       upon pending the filing of Form 10-K.

       199.    Then, on April 8, 2016, FNBC filed a Form 8-K and press release with the SEC

disclosing that FNBC’s audit committee and management had determined that FNBC’s

consolidated financial statements for the years ended December 31, 2014, 2013, 2012, and 2011,

as well as each of the interim periods within the years ended December 31, 2015, 2014, and

2013, should no longer be relied upon. FNBC stated that it planned to include restated financial

statements as of December 31, 2014 for the years ended December 31, 2014 and 2013, as well as

restated selected financial data and a discussion of the effect of the restatement over all covered


                                                73
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 74 of 122



periods, in its 2015 Form 10-K annual report. The 8-K further stated: “The Company’s

management determined that the financial statements referred to above should be restated due to

an error in the Company’s methodology for the recognition of impairment of its investment in

tax credit entities and the Company had not properly consolidated variable interest entities

related to Low-Income Housing Tax Credit entities. The Company is continuing to review and

quantify these and other potentially other less significant matters, which are expected to be

reflected in the restated financial statements.”

       200.    As FNBC further stated in its press release: “The estimated impact of the errors

on current and prior periods remains under review and analysis . . . The company is working to

remediate the issues that caused the errors. The company is also assessing the impact of the

identified errors on management’s assessment of internal control over financial reporting for the

year ended December 31, 2015 and the affected periods noted above.”

       201.    FNBC also attached to the Form 8-K a press release it had issued that evening,

entitled “First NBC Receives Expected Notification of Deficiency from NASDAQ Related to

Delay in Filing 2015 Form 10-K,” stating in pertinent part as follows:

       First NBC Bank Holding Company (“First NBC”) (NASDAQ: FNBC), the
       holding company for First NBC Bank, announced today that it received a
       notification from the Nasdaq Stock Market (“Nasdaq”) informing First NBC that,
       because it had not timely filed its Annual Report on Form 10-K for the year ended
       December 31, 2015, it was not in compliance with Nasdaq Listing Rule
       5250(c)(1). First NBC had previously disclosed in a filing made with the
       Securities and Exchange Commission on March 16, 2016 that its 2015 Form 10-K
       was not expected to be filed timely for the reasons described therein. The Nasdaq
       notification letter has no immediate effect on the listing or trading of First NBC’s
       common stock on the Nasdaq Global Select Market.

       Under Nasdaq rules, First NBC has 60 calendar days from the date of the letter, or
       until June 3, 2016, to submit a plan to regain compliance. If its plan is accepted,
       First NBC may be eligible for a listing exception of up to 180 calendar days or
       until September 26, 2016 to regain compliance. If Nasdaq staff concludes that

                                                   74
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 75 of 122



       First NBC will be unable to cure the deficiency, or if First NBC determines not to
       submit the required materials or make the required representations, First NBC’s
       common stock will be subject to delisting by Nasdaq.

       First NBC expects the audit of its 2015 consolidated financial statements to be
       completed, and its Annual Report on Form 10-K for the year ended December 31,
       2015 to be filed, within the compliance period established by Nasdaq.

       202.      In May 2016, FDIC examiners downgraded the Bank’s capital to a “4” and

concluded that the Bank’s capital levels were deficient in relation to the Bank’s continued high

risk profile. See Inspector General Report at 25. According to the Report,

       Examiners noted that the Tier 1 Leverage Capital ratio was 7.43 percent and the
       Total Risk Based Capital ratio was 9.61 percent, both well below the requirements
       outlined in the August 26, 2015 BR. Significant historical tax credit and short-
       term receivable losses had eroded the capital base. Moreover, capital levels were
       deemed insufficient given the excessive level of problem assets and rapid growth
       over the past 3 years.

       203.      On May 17, 2016 and August 17, 2016, FNBC publicly filed Forms 8-K with the

SEC disclosing that it had received Notices from the Nasdaq Stock Market LLC (“Nasdaq”)

stating that FNBC was not in compliance with Nasdaq Listing Rule 5250(c)(1) because it had not

timely filed its quarterly reports on Form 10-Q for the period ended March 31, 2016 and the

period ended June 30, 2016, respectively.

       204.      On August 12, 2016, Holdco Asset Management (“HoldCo”), an investor of $8

million face value of FNBC’s subordinated debt, published an open letter to FNBC. The letter

posed a series of questions that mostly concerned FNBC’s accounting for its tax credit

investments and the significance of FNBC’s deferred tax asset arising from such investments to

FNBC’s capital position. Holdco posited in the letter that FNBC would need to raise at least

$300 million in new common equity over the next two years to be considered “well capitalized”

by regulators.


                                               75
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 76 of 122



       205.    On August 15, 2016, FNBC issued a press release announcing the delay of the

filing of its 2015 Form 10-K and the extension of a previous deadline under its Nasdaq

compliance plan for filing the 2015 Form 10-K. In response, FNBC submitted a plan to regain

compliance with the Nasdaq’s listing rules through the filing of its past due quarterly reports.

This plan was accepted by Nasdaq.

       206.    On August 25, 2016, FNBC finally filed its annual report on Form 10-K with the

SEC. FNBC disclosed that the SEC had commenced an investigation of FNBC’s financial

reporting. The 2015 Form 10-K also revealed impairment charges in 2015 associated with (1)

FNBC’s investments in tax credit entities and the ethanol company receivable, (2) the

establishment of a large reserve associated with the $90 million credit extended to oil and gas

exploration company, (3) a restatement of previous financial results reaching back to 2011 that

reflected steep declines in net income and other financial metrics as a result of FNBC’s revised

accounting for tax credit entities, (4) a host of material weaknesses in internal controls over

financial reporting, and (5) a deteriorating regulatory capital position.

       207.    The Form 10-K disclosed that the Holding Company had experienced a net loss of

$25.2 million, primarily the result of three factors:

               a.      a $59.5 million impairment charge on FNBC’s investments in tax credit

       entities, arising from the Holding Company’s delayed implementation of the equity

       method of accounting of such entities rather than the cost method;

               b.      a $69.9 million write-down in trade receivables, related entirely to an

       investment in a single project involving an ethanol supplier; and

               c.      a $30 million reserve associated with $90.2 million credit extended to an

       oil and gas exploration company that had been forced to replace a pipeline in its largest

                                                  76
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 77 of 122



       oilfield.

       208.      The 2015 Form 10-K also included a restatement of the Holding Company’s

financial results for the years ended December 31, 2013 and 2014 and for the quarters ending

March 31, 2015, Jun 30, 2015, and September 30, 2015. Although the Auditor Defendants

should have identified these material deficiencies based on information available to it years

earlier, they failed to do so and EY issued unqualified opinions on FNBC’s audited financial

statements for FNBC’s 2011, 2012, 2013, and 2014 years.

       209.      For the year 2013, the restatement increased expenses of investments in tax credit

entities from $8.6 million to $13.1 million and decreased net income from $40.9 million to $33.6

million.

       210.      For the year 2014, the restatement increased expenses of investments in tax credit

entities from $14.1 million to $25.1 million and decreased net income from $55.6 million to

$44.5 million.

       211.      For the year 2015, the restatement increased expenses of investments in tax credit

entities from $19.0 million to $59.5 million, increased the impairment of trade receivables from

$0 to $100.0 million, and decreased net income from $67.3 million to a loss of $25.2 million.

       212.      The 2015 Form 10-K further that its external auditors, EY, had issued a report

containing an adverse opinion on the effectiveness of FNBC’s internal control over financial

reporting as a consequence of widespread material weaknesses in control procedures. The

material weaknesses at FNBC included “ineffective control environment and risk assessment,

monitoring of credit to borrowers and investments in short-term receivables, accounting for

investment in tax credit entities, identification and evaluation of variable interest entities and

consolidation of variable interest entities, accounting for business combinations and review of

                                                 77
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 78 of 122



journal entries.”

       213.    The 2015 Form 10-K further acknowledged that FNBC was beset with numerous

material weaknesses in its internal controls over financial reporting. As acknowledged by FNBC,

“[t]he control deficiencies failed to prevent and detect a number of accounting errors, which led

to the restatement” of financial results. Among other material weaknesses identified by FNBC

were an “ineffective control environment” caused, in part, by “the dominant influence of the

Chief Executive Officer over accounting and reporting matters without adequate transaction

level and review controls, to arrive at appropriate conclusions.” FNBC executive management

also failed to “establish a tone and control consciousness that consistently emphasizes the

importance of internal control over financial reporting.” FNBC also acknowledged that it had

insufficient qualified accounting personnel with appropriate expertise and experience in

numerous areas, including, among others: accounting for investments in tax credit entities,

variable interest entities and business combinations, application of the allowance for loan loss

methodology, credit and receivable evaluations, and the journal entry and review process.

       214.    Further, FNBC disclosed that it was unable, even now, to remediate the material

weaknesses “until the necessary controls have been implemented and we have determined the

controls to be operating effectively.”

       215.    The 2015 Form 10-K included EY’s report on its audit of FNBC’s internal

controls over financial reporting. EY’s audit report identified six categories of material

weaknesses, including:      (1) Ineffective Control Environment and Risk Assessment; (2)

Monitoring of Credit to Borrowers, Application of the Allowance for Loan Loss Methodology,

and Investments in Short-Term Receivables; (3) Accounting for Investment in Tax Credit




                                               78
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 79 of 122



Entities; (4) Identification, Evaluation, and Consolidation of Variable Interest Entities; (5)

Accounting for Business Combinations; and (6) Review of Journal Entries.

       216.    Although the Auditor Defendants should have identified these material

weaknesses based on information available to them years earlier, they failed to do so and EY

issued unqualified opinions on FNBC’s internal controls for FNBC’s 2014 year.

       217.    Finally, the 2015 Form 10-K, for the first time, showed a deterioration in the

Holding Company’s capital position. Specifically, as of December 31, 2015, the Bank fell below

“well-capitalized” minimum capital ratios with respect to Tier 1 risk-based capital and total risk-

based capital. The decline of these ratios below the minimum threshold for the well-capitalized

classification was attributable to the restatements of FNBC’s reported net income and capital

base over the years, as well as FNBC’s belated write-off of the $69 million ethanol receivable

and the belated establishment of a $30 million reserve associated with the loan to the oil

exploration and production borrower.

       218.    The 2015 10-K contained a letter addressed to “The Board of Directors and

Shareholders of First NBC Bank Holding Company,” dated August 25, 2016, and signed by EY.

The letter stated that, “In our opinion, the financial statements referred to above present fairly, in

all material respects, the consolidated financial position of First NBC Bank Holding Company

at December 31, 2015 and 2014, and the consolidated results of its operations and its cash

flows for each of the three years in the period ended December 31, 2015, in conformity with

U.S. generally accepted accounting principles.” (Emphasis added.)

       219.    On September 2, 2016, FNBC filed a Form 8-K with the SEC disclosing that EY

had declined to stand for re-appointment as the independent auditors of FNBC’s financial

statements for the year ending December 31, 2016, and the effectiveness of FNBC’s internal

                                                 79
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 80 of 122



control over financial reporting for the same period. FNBC further stated that EY’s audit

services to FNBC would cease upon FNBC’s filing of its respective Forms 10-Q for the quarters

ended March 31, 2016 and June 30, 2016. FNBC further disclosed:

       The reports of Ernst & Young with respect to First NBC’s consolidated financial
       statements for the years ended December 31, 2015 and 2014 did not contain an
       adverse opinion or disclaimer of opinion and were not qualified or modified as to
       uncertainty, audit scope, or accounting principles. During the fiscal years
       ended December 31, 2015 and 2014, and in the subsequent interim period
       through August 30, 2016, there were no disagreements with Ernst & Young on
       any matters of accounting principles or practices, financial statement disclosure,
       or auditing scope and procedures which, if not resolved to the satisfaction of Ernst
       & Young, would have caused Ernst & Young to make reference to the subject
       matter in its report. During the fiscal years ended December 31, 2015 and 2014,
       and in the subsequent interim period through August 30, 2016, there also were no
       reportable events as that term is described in Item 304(a)(1)(v) of Regulation S-K
       of the rules and regulations of the Securities and Exchange Commission (“SEC”),
       except that Ernst & Young’s report with respect to First NBC’s internal control
       over financial reporting as of December 31, 2015 contained an adverse opinion on
       the effectiveness of First NBC’s internal control over financial reporting as a
       consequence of the identified material weaknesses disclosed in greater detail in
       Item 9A of First NBC’s Annual Report on Form 10-K for the year ended
       December 31, 2015.

In a letter also dated September 2, 2016, EY stated that it was in agreement with the foregoing

statements.

       220.   On September 16, 2016, FNBC filed a Form 8-K with the SEC disclosing that

Defendant Ryan had been removed as Chairman of the Board of Directors and replaced in that

role by Shivan Govindan. In addition, Defendant Verdigets was removed as CFO and replaced

by Albert J. Richard III, whose base salary compensation was increased to $345,000. Defendant

Verdigets was demoted to the role of Treasurer. FNBC also announced that the date of its annual

meeting of shareholders had been set as of November 17, 2016—more than 30 calendar days

from the first anniversary of the previous shareholder meeting. This necessitated setting a new

deadline for the submission of shareholder proposals.

                                               80
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 81 of 122



       221.    On September 10, 2016, FNBC announced that it was unable to file its Form 10-Q

for the third quarter in a timely fashion due to the resignation of its previous auditors, EY.

       222.    On October 3, 2016, FNBC filed a Form 8-K with the SEC disclosing that, as of

September 28, 2016, FNBC had received a Notice from Nasdaq stating that it was not in

compliance with its previously-agreed timetable to file quarterly reports on Form 10-Q for the

first and second quarters of 2016. This made FNBC common stock subject to suspension from

trading on the Nasdaq on October 7, 2016. FNBC stated that it intended to request a hearing

before the Nasdaq which would automatically stay the delisting process for 15 days.

       223.    On October 20, 2016, FNBC publicly filed its Form 10-Q for the third quarter of

2016. In this report, FNBC disclosed that it had been informed by the Federal Reserve Bank and

the Louisiana Office of Financial Institutions (OFI) that it had been deemed to be in “troubled

condition” under the relevant banking regulations. Upon the filing of the second quarter 2016

Form 10-Q, EY’s services to the Holding Company ceased. EY was performing services related

to the subject matter of this Complaint until that time.

       224.    On November 10, 2016, FNBC disclosed that it was unable to file its third quarter

2016 Form 10-Q in a timely fashion “as a result of the resignation of its previous auditor and the

time associated with retaining a new auditor.” FNBC further disclosed that it anticipated, as

compared to the third quarter of 2015, “an increase in noninterest expense associated with

impairment of tax credit entities and professional fees related to its 2015 audit and litigation.”

       225.    On November 17, 2016, FNBC filed a Form 8-K with the SEC disclosing that it

had entered into a Consent Order with the FDIC and the OFI. The Consent Order requires

FNBC to take certain actions, including:




                                                 81
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 82 of 122



              “review the Bank’s management, its loan review and problem loan identification
               processes, and its loan portfolio policy and procedures; formulate a strategic plan
               (including a plan to sustain adequate liquidity), a plan to reduce classified assets,
               a capital plan to meet and maintain certain minimum capital levels, and a profit
               and budget plan; enhance internal controls; and hold additional on-balance sheet
               liquidity”;
              “enhance its on-balance sheet liquidity on a near-term basis to achieve certain
               progressively higher benchmarks, including as a percentage of total deposits and
               total liabilities”; and
              “submit a plan to achieve and maintain a Tier 1 Leverage Capital ratio equal to or
               greater than 10 percent of the Bank’s Average Total Assets, a Tier 1 Risk-Based
               Capital ratio equal to or greater than 13 percent of the Bank’s Total Risk-
               Weighted Assets, and a Total Risk-Based Capital ratio equal to or greater than 15
               percent of the Bank’s Total Risk Weighted Assets.”

       226.    The Consent Order indicates that, under the Officer Defendants’ control, FNBC

had been transformed from a profitable community banking chain based on sound principles into

a “troubled” institution whose future as a going concern has been cast in serious doubt. Indeed,

in the same filing, FNBC disclosed that it had had to retain the services of two investment banks

to explore “all strategic options” to advance the interests of FNBC and its shareholders. The

Consent Order required the Bank to reman “Well Capitalized” until the order was rescinded.

       227.    On December 1, 2016, Defendant Ryan was removed in his role as CEO of the

Bank and of the Holding Company. However, he was allowed to remain at both institutions in

the role of President, and to continue serving on the Boards of Directors of the Bank and the

Holding Company.

       228.    On December 6, 2016, FNBC disclosed that it had taken action to separate the

offices of CEO and President. FNBC disclosed that Defendant Ryan would remain as President

and Director, while a new CEO would be appointed on an interim basis.

       229.    On January 3, 2017, FNBC disclosed that it had appointed Crowe Horwath LLP

as its new independent auditor for the year ended December 31, 2016, and to finalize financial

                                                82
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 83 of 122



results for the third and fourth quarters of 2016.

       230.    On January 31, 2017, the Holding Company filed a Form 8-K disclosing its

“preliminary conclusion that it expects to record a material valuation allowance with respect to

its deferred tax asset at December 31, 2016.”

       231.    On February 9, 2017, the FDIC sent the Bank a Prompt Corrective Action

notification letter stating that the Bank had fallen within the “Significantly Undercapitalized”

capital category. This notification letter required the Bank to file a capital restoration plan,

which it did on March 22, 2017.

       232.    In March 2017, the Bank recognized a $45 million write-down against retained

earnings on its tax credit investments.

       233.    On March 21, 2017, the Holding Company again received a notice from the

Nasdaq stating that the Holding Company was not in compliance with the listing rules due to its

delay in filing a Form 10-K for 2016.

       234.    On April 7, 2017, FNBC disclosed that Defendant Ryan had resigned his

positions as President and Director effective April 6, 2017.

       235.    On April 18, 2017, First NBC Bank was closed by OFI, and the FDIC was

appointed as receiver for the Bank. As reported by the Holding Company on a Form 8-K issued

that day, “[t]he [Holding] Company’s principal asset is the capital stock that it owns in the Bank,

and, as a result of the closure of the Bank, the Company has no material remaining tangible

assets.”

       236.    On April 24, 2017, FNBC filed an 8-K disclosing that:

       Although the determination is preliminary and subject to the completion of
       additional procedures, on April 21, 2017, the Audit Committee of the Board of
       Directors (the “Audit Committee”) and management of the Company concluded

                                                 83
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 84 of 122



       that certain annual and interim period consolidated financial statements, as of and
       for the periods ended June 30, 2016 and prior thereto, require restatement and
       should no longer be relied upon. Similarly, related press releases and earnings
       releases, as well as management’s report on the effectiveness of internal control
       over financial reporting as of such periods, should no longer be relied upon.

       The Company has made this determination based on its evaluation of the internal
       and external reviews of its loan portfolio, the adequacy of the allowance for loan
       losses with respect to such loans and the appropriate periods in which any
       impairment with respect to such loans should be recognized. The Company is
       continuing to assess and quantify these and other potentially significant matters,
       including the impact that its loan portfolio evaluation may have on the Company’s
       previous conclusions regarding the carrying values of deferred tax assets and
       other tax motivated investments during such prior periods. The impact of these
       assessments is expected to be reflected in the restated financial statements. At this
       time, the Company has determined that the consolidated financial statements for
       the year ended December 31, 2015, as well as each of the interim periods within
       2016 and 2015, require restatement. The Company requires additional time to
       determine the extent to which additional prior periods may be subject to
       restatement.

       237.    Therefore, shortly following FNBC’s retention of new, competent auditors, FNBC

had determined that its restated audited financial statements approved by and prepared in

consultation with EY only eight months earlier now needed to be restated yet again and could no

longer be relied upon.

       238.    On April 26, 2017, the FDIC sent a notification letter informing First NBC Bank

that it was “Critically Undercapitalized,” effective as of April 10, 2017.

       239.    First NBC Bank failed on April 28, 2017. Just prior to the failure of First NBC

Bank, external auditors determined that the majority of its deferred tax asset totaling $400

million would need to be charged off or recognized as significantly impaired.

       240.    Finally, on May 11, 2017, the Holding Company’s Board commenced a voluntary

bankruptcy case under Chapter 11 of the Bankruptcy Code.

       241.    As noted above, the Inspector General issued its Report in November, 2017.


                                                 84
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 85 of 122



X.     The Auditor Defendants Fail to Conduct their Audits of FNBC in Accordance with
       Applicable Professional Standards

       242.     EY audited the financial statements of FNBC for the years ended December 31,

2011, 2012, 2013, 2014, and 2015, and issued unqualified (or “clean”) auditor’s reports thereon.

EY’s unqualified auditor reports were dated March 29, 2013, March 31, 2014, March 31, 2015,

and August 25, 2016. EY also audited FNBC’s internal controls for the years ended December

31, 2014 and 2015, and issued an unqualified report for 2014. Based on information and belief,

EY provided various services to FNBC from on or about the inception of FNBC’s business in

2006, up until approximately the end of 2016.

       243.     During the years 2012 through 2015, the fees paid to EY by FNBC were reported

to be as follows:

         Year       Audit Fees    Tax Fees      Audit             All Other   TOTAL
                                                Related Fees      Fees
         2012       $851,066      $143,125      $1,322,600        -           $2,316,791
         2013       $513,599      $165,500      $418,025          -           $1,097,124
         2014       $1,636,649    $134,000      $73,200           $3,100      $1,846,949
         2015       $5,027,309    $222,450      -                 $1,500      $5,251,259

       244.     Based on information and belief, FNBC also paid EY substantial additional fees

in periods before and after those reflected in the above table.

       245.     When EY issued auditor’s reports to FNBC, in accordance with GAAS, EY was

charged with the responsibility of opining as to whether FNBC prepared its financial statements

in accordance with GAAP. However, as evidenced by FNBC’s disclosures regarding the issues

contained in FNBC’s 2015 Form 10-K and in FNBC’s 8-K filed April 24, 2017, FNBC’s

financial statements from at least 2011 through the end of EY’s engagement failed in almost all

respects to comply with GAAP.




                                                 85
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 86 of 122



        246.   Specifically, EY and the other Auditor Defendants should have recognized and

informed FNBC that, among other improper accounting practices, FNBC’s financial statements

were in violation of GAAP because they: (i) materially overstated, among other things, FNBC’s

net income, accumulated earnings, and total assets, and materially understated the expenses

and/or impairment of its investments in tax credit entities, through use of the improper amortized

cost method of accounting for its investments in tax credit entities; and (ii) failed to disclose

FNBC’s true risk exposure to the oil and gas industry, including failing to disclose the amount of

its loan loss reserves that were attributable to the oil and gas industry and, in any event, failing to

take any reserves with respect to its oil and gas industry exposure.

        247.   The Auditor Defendants also should have recognized and informed FNBC that

FNBC’s internal controls were at all times wholly inadequate and that certain rogue FNBC

employees engaged in a years-long scheme to fabricate financial transactions in order to defraud

FNBC.

        248.   Numerous red flags signaling problems with FNBC’s accounting existed and were

readily apparent had the Auditor Defendants been conducting their audits in accordance with

GAAS. Indeed, in 2013, FNBC disclosed that “During 2012, we identified a material weakness

in our internal control that related to the accounting for the deferred tax aspects of certain of our

investments in the entities that generate tax credits,” and further, that:

        After the issuance on April 30, 2012 of our audited financial statements for the
        year ended December 31, 2011, we determined that we were required to restate
        our previously issued 2011, 2010, and 2009 audited financial statements. The
        restatement was necessary to properly allocate among the appropriate periods an
        amount related to our deferred income taxes that was originally recorded and
        presented only as part of our 2011 results of operations. In connection with the
        restatement, we also recorded other adjustments, including our final fair value
        adjustments associated with the Central Progressive Bank acquisition, other
        identified but previously unrecorded errors that were known when we issued our

                                                  86
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 87 of 122



       2011 audited financial statements, and other amounts that we identified after April
       30, 2012 while preparing our 2011 income tax return. The cumulative effect of
       recording all of these adjustments was not material to our previously reported
       2010 or 2011 net income. Our 2009 net income was reduced 23.2%, compared to
       amounts previously reported.

       We determined that the errors that required the restatement were caused by a lack
       of a sufficient number of accounting employees with the appropriate technical
       skills and knowledge regarding the income tax accounting for our tax credit
       investments. We concluded that this was a material weakness in our internal
       control that related to the accounting for the deferred tax aspects of certain of our
       investments in the entities that generate the tax credits.

       249.    The Auditor Defendants knew or should have known, as was repeatedly stated by

FNBC and its executives, that the tax credit business was an “integral part of First NBC’s

commercial banking business” and “core to First NBC’s corporate strategy.” As such, the

accounting for FNBC’s investments in tax credit entities, and FNBC’s internal controls

concerning its tax credit business, should have been a red flag and a central focus for the Auditor

Defendants from at least 2012 if not earlier.

       250.    The Auditor Defendants also knew or should have known of the following

additional red flags, which should have caused the Auditor Defendants to tailor their audits

accordingly and to discover FNBC’s related accounting errors and internal control weaknesses:

               a.      FNBC was dominated by Defendant Ryan who made most, if not all, of

the operational and executive decisions, and who was not effectively controlled by the board;

               b.      FNBC pursued rapid and aggressive growth strategies resulting in growth

from 2010 to 2016 that was substantially more than double its peer group average;

               c.      FNBC was highly reliant on expensive and volatile funding sources; for

example, in 2015 FNBC’s cost of funds was 100 basis points higher than its peer group average;




                                                87
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 88 of 122



               d.     FNBC had inadequate risk management practices and experienced staffing

shortages in accounting, reporting, and credit review personnel;

               e.     FNBC had risky, large loan concentrations, which at one point led to four

individual borrowers having loan relationships that each exceeded 25 percent of Tier 1 Capital;

               f.     FNBC took on a high degree of risk by making large investments in an

undeveloped market in trade receivables, which by 2015 had reached $250 million and

represented more than 50 percent of total capital; and

               g.     FNBC’s heavy reliance on tax credit investments added significant

complexity and risk to FNBC’s financial position, with recognized tax benefits from tax credit

investments accounting for 47 percent of net income by 2014.

       251.    Thus, the Auditor Defendants recklessly ignored accounting improprieties,

numerous red flags and material internal control deficiencies at FNBC, which should have

alerted the Auditor Defendants to the fact that FNBC’s audited financial statements violated

GAAP, and were thus materially false and misleading.

       252.    Despite the numerous GAAP violations evident in FNBC’s audited financial

statements during the Relevant Period, EY expressed unqualified opinions in the auditor’s

reports it issued, representing that FNBC’s financial statements were presented fairly, in all

material respects, and in accordance with GAAP for each of the years ended December 31, 2011,

December 31, 2012, December 31, 2013, December 31, 2014, and December 31, 2015. Despite

the numerous material weaknesses evident in FNBC’s internal controls during the Relevant

Period, EY expressed an unqualified opinion in the auditor’s report it issued for the year ended

December 31, 2014.




                                                88
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 89 of 122



        253.    However, contrary to EY’s opinions, FNBC’s audited financial statements were

materially misstated at all times, and FNBC’s internal controls suffered from material

weaknesses at all times, as FNBC and EY have since acknowledged.

        A.      The Auditor Defendants’ Audits Are Not Conducted in Accordance with GAAS

        254.    Audit firms that provide opinions upon the financial statements of registrants with

the SEC, including EY, are required to be registered with the Public Company Accounting

Oversight Board (“PCAOB”). All such auditors are also subject to the professional standards

adopted and promulgated by the PCAOB, which constituted the prevailing audit standards at all

relevant times. 7

        255.    The fair presentation of financial statements in conformity with GAAP is the

responsibility of a company’s management. The external auditor’s responsibilities are to (1) plan

and perform an audit to obtain reasonable assurance about whether financial statements are free

of material misstatement, whether caused by error or fraud, (2) express an opinion on “the

fairness with which [such financial statements] present, in all material respects, financial

position, results of operations, and its cash flows in conformity with [GAAP]” and (3) “to

identify those circumstances in which such principles have not been consistently observed in the

preparation of the financial statements of the current period in relation to those of the preceding

period.” AU 110, Responsibilities and Functions of the Independent Auditor (“AU 110”), AU

110.01-.02.

        256.    Additionally, an auditor of an SEC-registered entity such as EY is also required to

provide an opinion upon the effectiveness of the company’s system of internal control over

7
 The Auditing Standards (“AUs”) emanate from the AICPA Auditing Standards Board and were
adopted by the PCAOB. Such standards are referred to as Generally Accepted Auditing
Standards (“GAAS”).

                                                89
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 90 of 122



financial reporting. As discussed above, EY provided audit opinions that opined that FNBC’s

financial statements were free of material misstatement and that FNBC’s internal control over

financial reporting was working effectively. Specifically, EY issued unqualified opinions 8 in

regard to the FNBC’s annual financial statements in FNBC’s S-1 relating to the years 2011 and

2012, and in the 2013, 2014, and 2015 Forms 10-K and also to the effectiveness of FNBC’s

internal control over financial reporting in the 2014 Form 10-K.

       257.    A violation of any of the PCAOB standards, especially in the event that the

financial statements of the entity being subjected to the audit are materially misstated – either

because of the violation or for some other reason – represents a failure on the part of the auditor

to have adequately complied with the applicable professional standards.

       258.    In certifying FNBC’s financial statements, EY represented that its audits were

conducted in accordance with GAAS when, in fact, EY violated GAAS in numerous respects

during the course of its audits. Had the Auditor Defendants in fact conducted their audits in

accordance with GAAS they could and would have alerted FNBC and its directors and officers

to FNBC’s serious accounting problems in time for FNBC to take appropriate corrective actions

and avoid or minimize future harm.

       B.      The Auditor Defendants Fail to Exercise Due Professional Care and
               Professional Skepticism

       259.    The overarching obligations to which an auditor must adhere when performing

procedures underlying the expression of an audit opinion are the exercise of due professional


8
  An unqualified opinion states that the financial statements present fairly, in all material
respects, the financial position, results of operations, and cash flows of the entity in conformity
with generally accepted accounting principles. This is the opinion expressed in the standard
report… AU 508, Reports on Audited Financial Statements (“AU 508”), AU 508.10 (footnotes
omitted).

                                                90
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 91 of 122



care and professional skepticism. Auditing standards accepted and promulgated by the PCAOB

require auditors to exercise due professional care in all phases of an audit, including the planning

and performance of the audit, as well as in the preparation of the audit report. AU 230.01, .08.

       260.    The concept of due professional care is defined, in essence, as “…what the

independent auditor does and how well he or she does it.” AU 230.04. Further, AU 230 defines

due professional care as “the degree of skill commonly possessed by other auditors” which

requires an auditor to exercise “reasonable care and diligence” and “professional skepticism.”

AU 230.05, .07. Professional skepticism is described “an attitude that includes a questioning

mind and a critical assessment of audit evidence.” AU 230.07-.09.

       261.    The exercise of due professional care and professional skepticism underlies all

phases of an auditor’s process for carrying out his/her responsibilities of planning and

performing an audit to obtain reasonable assurance about whether such financial statements are

free of material misstatement (as described by AU 316), whether caused by error or fraud. Due

professional care and professional skepticism are particularly important to an auditor’s efforts to

(1) determine areas to be tested and the nature, timing, and extent of the tests to be performed,

(2) interpret the results of audit testing, and (3) evaluate audit evidence. AU 230.11.

       262.    The importance of the relationship between the exercise of professional

skepticism and an auditor’s consideration of the risk of material misstatement due to fraud is

described by AU 316 in the following manner:

       Because of the characteristics of fraud, the auditor’s exercise of professional
       skepticism is important when considering the fraud risks. Professional skepticism
       is an attitude that includes a questioning mind and a critical assessment of audit
       evidence. The auditor should conduct the engagement with a mindset that
       recognizes the possibility that a material misstatement due to fraud could be
       present, regardless of any past experience with the entity and regardless of the
       auditor’s belief about management’s honesty and integrity. Furthermore,

                                                 91
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 92 of 122



         professional skepticism requires an ongoing questioning of whether the
         information and evidence obtained suggests that a material misstatement due to
         fraud has occurred. In exercising professional skepticism in gathering and
         evaluating evidence, the auditor should not be satisfied with less-than-persuasive
         evidence because of a belief that management is honest.

AU 316.13.

         263.   The Appendix to AU 316 provides numerous examples of fraud risk factors to be

considered by an auditor as part of his/her assessment of the risk of material misstatement in an

entity’s financial statements due to fraud. AU 316.85. While fraud risk factors are not necessarily

indicative of actual fraud, these risks factors trigger, in the context of a financial statement audit,

heightened scrutiny on the part of the auditor. Thus, when an auditor is aware of risk factors

from prior audits or has determined that fraud risk factors are present, he or she should respond,

for instance, by modifying the nature, timing and extent of audit procedures performed. AS

13.14.

         264.   If, after consideration of the aforementioned guidance, and after appropriately

modifying his/her audit approach to respond to the existence of fraud risk factors, the auditor has

determined that misstatements in the financial statements may be the result of fraud, the auditor

is then required by AU 316 to do the following: (1) discuss the matter and approach for further

investigation with an appropriate level of management, (2) if the fraud involves senior

management or causes a material misstatement of the financial statements, report directly to the

audit committee, (3) consider whether significant deficiencies exist that must be communicated

to senior management and the audit committee, and/or (4) consider communicating other fraud

risks it had identified. AU 316.81-.89.

         265.   In FNBC’s Registration Statement filed on April 8, 2013, FNBC’s management

disclosed material weaknesses related to accounting for investments in tax credit entities. As

                                                  92
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 93 of 122



evidenced by such disclosures and the subsequent material weaknesses disclosed in FNBC’s

2015 Form 10-K, FNBC had numerous material weaknesses that were prevalent at all relevant

times.

         266.   Despite being aware of the fact that FNBC had identified a material weakness in

its internal control over financial reporting relating to the accounting for investments in tax credit

entities, and despite numerous other red flags as discussed above, the Auditor Defendants failed

to: (1) exercise due professional care and a heightened level of professional skepticism, (2)

sufficiently identify and/or address many of the risk factors identified within AU 316 about

which they either had knowledge or should have had knowledge as a result of EY’s role as

external auditor, and (3) modify the nature and extent of its audit procedures in the face of

known information, with respect to its review and audit procedures for the financial statements

of FNBC.

         267.   The Auditor Defendants failed, therefore, to satisfy the required criteria

established within AU 230, AU 316, and AS 13, among others discussed below.

         C.     The Auditor Defendants Fail to Properly Assess Audit Risk

         268.   Auditing Standard (“AS”) 8 provides guidance on the auditor’s consideration of

audit risk when performing an audit of financial statements in accordance with the PCAOB. AS

8 states:

         [T]he auditor must plan and perform the audit to obtain reasonable assurance
         about whether the financial statements are free of material misstatement due to
         error or fraud. Reasonable assurance is obtained by reducing audit risk to an
         appropriately low level through applying due professional care, including
         obtaining sufficient audit evidence.

AS 8.03 (footnotes omitted).




                                                 93
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 94 of 122



       269.    Audit risk is defined as the risk that the auditor expresses an inappropriate audit

opinion when the financial statements are materially misstated. Further, audit risk is “a function

of the risk of material misstatement and detection risk” 9 that exists in the context of an audit or

that is created by audit procedures performed or not performed by the auditor. AS 8.04.

       270.    AS 8 provides that the auditor is required to assess the risks of material

misstatement at the financial statement level 10 and at the assertion level. 11 AS 8.05. The auditor

then uses the assessed risk of material misstatement to determine the appropriate level of

detection risk – or the risk that material misstatements in the financial statements will not be

identified. As noted in AS 8, “[t]he higher the risk of material misstatement, the lower the level

of detection risk needs to be in order to reduce audit risk to an appropriately low level.” AS 8.10.

       271.    During the course of their audits of FNBC, the Auditor Defendants failed to

adequately identify and/or address particular audit risks emanating from all of the information of

which they were aware and from particular audit issues that arose in connection with theirs

planning and risk assessment of audit engagements.           The Auditor Defendants        failed to

adequately address the risk that FNBC’s financial statements might be materially misstated as a

result of an identified and ongoing material weakness in its internal control over financial

reporting.


9
  Detection risk is the risk that procedures performed by the auditor will not detect a
misstatement that exists and that could be material. AS 8.09
10
  Risk of material misstatement at the financial statement level may be especially relevant to the
auditor’s consideration of the risk of material misstatement due to fraud. AS 8.06.
11
   Risk of material misstatement at the assertion level consists of inherent risk and control risk.
Inherent risk refers to the susceptibility of an assertion to a misstatement that could be material
before consideration of any related controls. Control risk refers to the risk that a misstatement
could occur in an assertion and that could be material will not be prevented or detected on a
timely basis by the company’s internal control. AS 8.07.

                                                94
     Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 95 of 122



       D.      The Auditor Defendants Fail to Properly Identify and Assess the Risk of
               Material Misstatement

       272.    AS 12 establishes requirements of the auditor regarding the process of identifying

and assessing risks of material misstatement of the financial statements. AS 12.01. AS 12

requires the auditor to “perform risk assessment procedures that are sufficient to provide a

reasonable basis for identifying and assessing the risks of material misstatement, 12 whether due

to error or fraud,” and offers guidance as to the design of further audit procedures.” AS 12.04

(footnote added).

       273.    As noted in this standard, the “risk of material misstatement can arise from a

variety of sources, including external factors, such as conditions in the company’s industry and

environment, and company-specific factors, such as the nature of the company, its activities, and

internal control over financial reporting.” AS 12.05.

       274.    AS 12 requires that certain audit procedures be performed to identify and

appropriately assess the risks of material misstatement in financial statements, which includes

consideration of both external factors and company-specific factors. The risk assessment

procedures include:

       a. Obtaining an understanding of the company and its environment;

       b. Obtaining an understanding of internal control over financial reporting ;

                                          * * *

        f. Inquiring of the audit committee, management, and others within the company
about the risks of material misstatement.



12
   In an integrated audit, the risks of material misstatement of the financial statements are the
same for both the audit of internal control over financial reporting and the audit of financial
statements. The auditor’s risk assessment procedures should apply to both the audit of internal
control over financial reporting and the audit of financial statements. AS 12.06

                                                95
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 96 of 122



AS 12.05.

       275.    During their audits for the Relevant Period, the Auditor Defendants failed to

appropriately identify and assess the risk of material misstatement of the financial statements by,

among other things, ignoring and/or failing to adequately consider certain external and company-

specific factors that would have impacted such risk. This included, among the other red flags

discussed above, (1) known deficiencies in FNBC’s internal control over financial reporting,

including the improper influence exerted by Defendant Ryan; and (2) previously-identified

material weaknesses, especially in view of the information of which the Auditor Defendants

were or became aware during the course of its engagement as set forth above.

       276.    As discussed herein, the Auditor Defendants failed to conduct their audits of

FNBC’s financial statements in accordance with PCAOB standards. The Auditor Defendants

failed to exercise due professional care and professional skepticism, and to act in good faith, by

failing to (1) properly assess the risk of material misstatement due to error in accounting and

financial reporting, including errors in the accounting for investments in tax credit entities, which

had been a historic, recurring problem at FNBC, (2) properly assess the control environment and

risk assessment elements of FNBC’s internal control over financial reporting, including

previously-identified material weaknesses relating to FNBC’s investments in tax credit entities,

and (3) appropriately respond to the presence of certain known audit and fraud risk factors and

inherent risks particular to FNBC, including but not limited to the risk posed Ryan’s improper

influence over accounting and reporting matters.

       E.      The Auditor Defendants Fail to Properly Plan Their Audits

       277.    AS 9 provides guidance on the auditor’s responsibilities to properly plan the

audit. See, e.g., AS 9.04. Planning an audit includes establishing the overall audit strategy and

                                                 96
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 97 of 122



developing an audit plan -- which includes, planned risk assessment procedures and planned

responses to the risks of material misstatement. AS 9.05. In developing the audit strategy and

audit plan, the auditor should evaluate whether a number of matters are important to the

company’s financial statements and internal control over financial reporting. These matters

include among other things:

       •      Knowledge of the company’s internal control over financial reporting obtained
              during other engagements performed by the auditor;

       •      Matters affecting the industry in which the company operates, such as financial
              reporting practices, economic conditions, laws and regulations, and technological
              changes;

       •      Matters relating to the company’s business, including its organization, operating
              characteristics, and capital structure;

       •      The auditor’s preliminary judgments about materiality, risk, and, in integrated audits,
              other factors relating to the determination of material weaknesses;

       •      Control deficiencies previously communicated to the audit committee or
              management;

       •      Legal or regulatory matters of which the company is aware;

       •      The type and extent of available evidence related to the effectiveness of the
              company’s internal control over financial reporting;

       •      Preliminary judgments about the effectiveness of internal control over financial
              reporting;

       •      Public information about the company relevant to the evaluation of the likelihood of
              material financial statement misstatements and the effectiveness of the company’s
              internal control over financial reporting.

AS 9.07 (footnotes omitted).

       278.     The auditor should also consider numerous factors which are relevant to the

assessment of the risks of material misstatement associated with a particular location or business

unit and to the determination of necessary audit procedures. These factors include:


                                                 97
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 98 of 122



       c. The specific risks associated with the location or business unit that present a
       reasonable possibility of material misstatement to the company’s consolidated
       financial statements;

                                          * * *

       f. The effectiveness of the control environment, particularly with respect to
       management’s control over the exercise of authority delegated to others and its
       ability to effectively supervise activities at the location or business unit; and

       g. The frequency, timing, and scope of monitoring activities by the company or
       others at the location or business unit.

AS 9.12.

       279.    In regard to such risk assessments, when conducting an audit of the financial

statements of a company holding investments in tax credit entities, as was the case with FNBC,

the auditor should determine the extent to which audit procedures should be performed to verify

that current, accurate information is available to obtain sufficient appropriate evidence to attain

reasonable assurance about whether the consolidated financial statements are free of material

misstatement. This includes determining the valuation of the entities, the various IRS regulations

governing tax credits and entities setup to receive such credits, the number and diversity of

entities invested in by FNBC, the legal structure of the entities and identified or unidentified

VIEs, and the treatment of tax credits available to the entity. As such, the Auditor Defendants

should have planned their audits in accordance with PCAOB standards, to include procedures to

mitigate the risk of material misstatement in FNBC’s financial statements relating to these areas,

and the nature, timing, and extent of procedures related to auditing FNBC’s investments in tax

credit entities accordingly. AS 9.11.

       280.    During the course of an audit, the auditor should modify the overall audit strategy

and the audit plan, as necessary, if circumstances change significantly during the course of the

audit, including changes that might arise from a revised assessment of the risks of material

                                                98
    Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 99 of 122



misstatement or the discovery of a previously-unidentified risk of material misstatement. AS

9.15. In the case of FNBC, the Auditor Defendants were aware from at least 2012 that

management had (1) a historic problem accounting for investments in tax credit entities, (2) there

was a lack of sufficient, competent managers and staff in FNBC’s accounting department with

knowledge of GAAP for accounting for investments in tax credit entities, and (3) both a material

weakness in internal control over financial reporting and material restatements in the December

31, 2012 Annual Report had been identified related to investments in tax credit entities. The

Auditor Defendants were also aware that, throughout the Relevant Period, FNBC management

touted FNBC’s investments in tax credit entities “an integral part of First NBC’s commercial

banking business” and “core to FNBC’s corporate strategy,” and as something unique that

differentiated FNBC from other banks. Thus, during the course of their audits throughout the

Relevant Period, the Auditor Defendants should have been aware that misstatements in

accounting for investment in tax credit entities was an extremely high risk area to their audits and

altered their audit procedures and the type of audit evidence they obtained to mitigate such risk.

       F.      The Auditor Defendants Act with Recklessness and Gross Negligence

       281.    The Auditor Defendants acted with gross negligence or recklessness in violating

these most fundamental principles of GAAS, and in expressing its unqualified audit opinions

regarding FNBC’s financial statements and internal controls. Indeed, as discussed above, the

Auditor Defendants’ audits were so deficient that EY had no reasonable bases to issue its

unqualified audit opinions upon which FNBC and its directors and officers would rely.

       282.    In conducting their audits for the fiscal years ended December 31, 2011 through

December 31, 2015, the Auditor Defendants had access to the files and key employees of FNBC

at all relevant times. As a result of the auditing and other services it provided to FNBC, EY

                                                99
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 100 of 122



personnel had access to FNBC’s corporate headquarters throughout each year, and had continual

access to and knowledge of FNBC’s confidential internal corporate, financial, operating, and

business information, and had the opportunity to (1) observe and review FNBC’s business and

accounting practices, and to (2) test FNBC’s internal accounting information and publicly

reported financial statements as well as FNBC’s internal controls and structures.

       283.    Based on this level of presence, access and involvement, the Auditor Defendants’

failure to identify or correct FNBC’s several material accounting errors and internal control

weaknesses can only be the product of gross negligence or recklessness. FNBC and EY have

now admitted that FNBC’s financial statements during the Relevant Period did not comply with

GAAP. Moreover, FNBC’s disclosures, including those in its 2015 Form 10-K and April 24,

2017 Form 8-K establish pervasive failures of FNBC’s audited financial statements to comply

with the basic requirements of GAAP. Therefore, EY’s unqualified opinions during the Relevant

Period, stating that FNBC’s financial statements did comply with GAAP, were incorrect and

violated GAAS. Similarly, EY’s unqualified opinion with respect to FNBC’s internal controls

during the Relevant Period was incorrect and violated GAAS

       284.    Further, during the Relevant Period, EY provided FNBC with independent

accounting, auditing and tax services, as well as with accounting advice and consultation

regarding FNBC’s annual and quarterly reports that FNBC filed with the SEC and publicly

distributed. Through these additional services, EY had even greater knowledge of FNBC and

access to FNBC’s employees and records.

       285.    According to FNBC’s proxy statements, EY was paid a total of over $10 million

for its services to FNBC from 2012 through 2015. This included payments of $2.31 million in

2012 ($851,066 in audit fees, $1,322,600 in audit-related fees, and $143,125 in tax fees), $1.1

                                               100
      Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 101 of 122



million in 2013 ($513,599 in audit fees, $418,025 in audit-related fees, and $165,500 in tax fees),

$1.85 million in 2014 ($1,636,649 in audit fees, $73,200 in audit-related fees, $134,000 in tax

fees, and $3,100 in all other fees), and $5.25 million in 2015 ($5,027,309 in audit fees, $222,450

in tax fees, and $1,500 in all other fees).

         286.   For the reasons set forth above, EY utterly failed in its role as auditor. the Auditor

Defendants disregarded their duty to perform proper audits of FNBC and failed to take

reasonable steps to ensure that EY’s audit opinions were accurate.

XI.      Further Facts Establish the Bad Faith, Disloyalty, and Deliberate Breaches of
         Fiduciary Duties by the Officer Defendants, in Conspiracy with the Bank’s General
         Counsel

         287.   As set forth herein, this Complaint is replete with facts demonstrating the Officer

Defendants’ intentional misconduct, improper receipt of personal benefits, knowing violation of

law, disloyalty, bad faith, reckless disregard, gross negligence, and/or carelessness amounting to

indifference to the best interests of the Holding Company. In addition, Plaintiff alleges as

follows:

         288.   The Officer Defendants constituted the senior management of the Holding

Company, and thus at all times were the ones with principal responsibility for ensuring that

complete, accurate, and truthful information was conveyed to the Holding Company’s Board.

Notwithstanding this responsibility, the Officer Defendants caused incomplete, inaccurate, and

materially false information to be conveyed to the Board as well as to officers and employees

responsible for preparing FNBC’s internal and public financial statements on which the Board

would rely.

         289.   Throughout the Relevant Period, the Officer Defendants Ryan and Verdigets also

signed SOX certifications attesting that, among other things, (1) FNBC’s financial statements did

                                                 101
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 102 of 122



not contain untrue statements of material fact or omit to state material facts necessary to make

the statements made not misleading; (2) the financial statements fairly represented in all material

respects the financial condition, results of operations, and cash flows of FNBC; and (3) they had

designed and evaluated the effectiveness of FNBC’s disclosure controls and procedures,

including disclosing any change in the Holding Company’s internal control over financial

reporting. These certifications by the Officer Defendants Ryan and Verdigets, which were

signed each quarter identified above, not only assured the Holding Company’s Board and the

investing public that FNBC’s financial results were accurate and free of misstatement, but also

served to corroborate FNBC’s assertions throughout the Relevant Period that any prior material

weaknesses had been properly addressed.

       290.    For example, despite the Officer Defendants’ knowledge of the importance of

FNBC’s tax credit business to the Holding Company’s results, and the Holding Company’s prior

restatement and material weakness with respect to this business, and despite certain Officer

Defendants’ explicit reassurances to the investing public and the Holding Company’s Board,

FNBC was forced on August 25, 2016 to restate its financial results for periods covering its

entire history as a publicly traded company (and for prior periods as well), acknowledging that

its prior financial statements were false at the time they were issued. On that same occasion, the

Holding Company was required to disclose that material weaknesses existed due to a “lack of a

sufficient number of accounting personnel with the appropriate technical expertise and

knowledge of the accounting for . . . investments in certain of its income tax related entities.”

Even after that date, the Holding Company was forced on April 24, 2017 to disclose that the

prior year’s restatement of financial results themselves could not be relied upon.




                                               102
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 103 of 122



       291.    The sheer magnitude of the 2016 restatement of financial results confirms the

Officer Defendants’ knowing participation in the misconduct. As noted above, the restatement

was massive, impacting by clearly material amounts each prior financial statement FNBC had

issued as a public company, as well as prior periods. For example, rather than the impairment of

$19 million with respect to its investment in tax credit entities that the Holding Company had

reported in its February 1, 2016, press release, FNBC’s 2015 Form 10-K filed on August 25,

2016 disclosed that the correct impairment amount was $59.5 million—approximately three

times the amount initially reported. Further, while FNBC previously reported net income for

2015 of $67 million, FNBC admitted that it actually suffered a loss of $25 million—a

monumental decrease of over $92 million. As detailed above, FNBC was obliged to make

significant negative adjustments to its previously-reported net income figures for 2013 and 2014.

       292.    Additional circumstances establish the Officer Defendants’ knowledge and

deliberate toleration of material weaknesses in risk management, as well as the absence of any

meaningful financial or accounting controls. On March 22, 2019, the United States Attorney for

the Eastern District of Louisiana filed a criminal information against Defendant St. Angelo, who

served as the Bank’s General Counsel from 2006 through April 2017. See United States of

America v. Gregory St. Angelo, Criminal Docket No. 19-00055 (E.D. La. filed Mar. 22, 2019).

The information alleged that St. Angelo had conspired with “Bank President A” (i.e., Ryan) and

“Bank Officer B,” known to be the Chief Creditor Officer (i.e., Burnell) to commit bank fraud.

       293.    Specifically, the information alleged that by the time of the Bank’s failure in April

2017, the Bank (through Ryan and Burnell) had approved loans for St. Angelo and entities

controlled by him totaling $46.7 million and had paid $9.6 million to St. Angelo for numerous

fraudulent tax credit investments.     The purpose of the conspiracy, according to the U.S.

                                               103
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 104 of 122



Attorney, was for St. Angelo, Ryan, Burnell, and others “to enrich themselves unjustly” by

disguising the true financial status of St. Angelo and his entities, and other borrowers, concealing

the accurate performance of loans, and misrepresenting the nature of payments to St. Angelo and

his entities.”

          294.   The information further alleges that St. Angelo submitted false and fraudulent

financial statements to the Bank in connection with loan applications; that Ryan, Burnell, and

others disguised St. Angelo’s true financial condition by issuing new loans to him and his entities

to pay older loans that St. Angelo was unable to repay, thereby making the new loans appear

current and the old loans appear to have been satisfied.         Ryan, Burnell, and others also

improperly extended the maturity dates on St. Angelo’s loans, thereby avoiding having to

downgrade the loans on the Bank’s books.

          295.   The information also alleges that Ryan, Burnell, and others funded fraudulent tax

credit investments that the Bank purportedly made in St. Angelo’s entities, whereas, in reality

such “investments” merely were intended to funnel money from the Bank’s general ledger to St.

Angelo and his entities to allow him to make his loan payments and avoid overdrafts. This

technique, according to the information, was intended by Ryan and Burnell to justify a diversion

of funds to St. Angelo and his entities. Moreover, “on multiple occasions, [Burnell] directed the

disbursement of payments to St. Angelo and certain Entities from First NBC Bank’s general

ledger, purportedly for tax credit investments, knowing that the tax credit investments were

false.”

          296.   Further, according to the criminal information, Ryan caused the Bank to invest in

and claim historic tax credits for a property owned by St. Angelo or his entities on Conti Street in

New Orleans. Even after being informed by the Bank’s outside counsel in late December 2010

                                                104
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 105 of 122



that the property did not qualify for tax credits, Ryan caused the Bank to continue the

arrangement. Beginning in August 2010 and continuing until at least May 2015, Ryan assisted

St. Angelo in creating false and falsely-backdated documents purporting to show that the

property had the features necessary to qualify for tax credits, including false purchase

agreements concealing the true ownership of entities associated with the property. All told, the

payments that Ryan, St. Angelo, and Burnell caused the Bank to make to St. Angelo and his

entities for tax credit investments totaled more than $9.6 million.

       297.    The criminal information is explicit as to misconduct not only of Defendant St.

Angelo but also that of Defendant Ryan (Bank President A) and Defendant Burnell (Bank

Officer B):

               19.    Bank President A and Bank Officer B approved fraudulent tax
       credit investments for ST. ANGELO’s properties routinely at month-end. For
       example, on or about December 11, 2014, a First NBC Bank employee mailed
       Bank Officer B requesting permission to cover ST. ANGELO’S overdrafts with
       tax credit money. The employee asked Bank Officer B, “Are we out of tax
       credits for conti? Do you know?” Bank Officer B responded, “As long as we
       have a sharp pencil we are never out of tax credits,” acknowledging that the tax
       credits were false. The bank employee responded, “LOL……I think that just
       made my day….” Approximately ten days later, Bank Officer B approved a
       $450,000 debit to the First NBC Bank general ledger for a tax credit investment in
       622 Conti, LLC [an entity controlled by St. Angelo]. Bank Officer B then
       approved a credit to the 616 Girod [another St. Angelo entity] deposit account of
       approximately $450,000, which covered overdrafts to certain Entities and went to
       ST. ANGELO’s personal account at a different bank.

                                           * * *

               21. ST. ANGELO, Bank President A, and Bank Officer B knew that ST.
       ANGELO and the Entities did not qualify for these tax credits, and that the tax
       credits were merely a means to increase ST. ANGELO’s cash flow to assist him
       in paying overdrafts and remaining current on his and certain Entities’ loans with
       the bank.




                                                105
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 106 of 122



       298.   Ryan’s and Burnell’s dealings with St. Angelo are just one example of the

misconduct by the Officer Defendants in concealing accurate information from the Holding

Company’s Board concerning the true financial status of the Bank and its controls over loans and

other operations. The U.S. Attorney also has alleged that Ryan conspired with contractor Jeffrey

Dunlap to commit bank fraud. See United States of America v. Jeffrey Dunlap, Criminal Docket

No. 18-99 (E.D. La. filed May 14, 2018).

       299.   In the Dunlap criminal information (to which Dunlap pleaded guilty on or about

October 17, 2018), the United States alleged that Dunlap ran Phoenix Civil Contractors, LLC

(“PCC”), both of which obtained loans from the Bank, with “Bank President A” (i.e., Ryan)

serving as the loan officer thereof. To secure the loans, which eventually totaled $22 million,

PCC listed as collateral certain accounts receivable it had from “Company A,” of which Ryan

was a co-owner.

       300.   The criminal information alleges that “Bank President A” (i.e., Ryan) personally

assisted Dunlap and PCC in inflating their accounts receivable. The purpose of this conspiracy

was to generate more loans to Dunlap and PCC to, in part, fund Dunlap’s and PCC’s

construction services on a 100-acre property in Slidell, Louisiana, owned by “Company A” and

indirectly by Ryan. On the promise that the property (as developed into a subdivision by

Company) would be sold at a profit at which time Dunlap’s and PCC’s obligations on the loans

could be resolved, Dunlap and PCC were enticed to provide services to Company A at no cost to

it or Ryan.

       301.   In the “Factual Basis” for his guilty plea, Dunlap stipulated to the following facts:

              21. Employees of First NBC Bank would testify that Bank President A
       and his administrative staff kept a list of problem borrowers who consistently
       had overdrafts on their deposit accounts. Bank President A, who was the loan

                                               106
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 107 of 122



       officer for these borrowers, directed his administrative staff to monitor their
       overdrafts on a daily basis. The staff referred to the borrowers by the acronym
       “D.O.R.K.S.,” because each letter represented a different borrower. DUNLAP
       was the “D” in D.O.R.K.S. This daily monitoring ensured that the D.O.R.K.S.
       were not on the month-end overdraft report to the Board of Directors. Bank
       President A was the only person who could approve the overdrafts and keep the
       D.O.R.K.S. from being on the month-end overdraft report. By concealing the
       D.O.R.K.S.’s overdrafts, Bank President A hid the true status of their loans from
       the Board, bank regulators, and investors.

                                         * * *

               24.    Between 2009 and November 2016, DUNLAP and Bank President
       A periodically discussed inflating Phoenix’s accounts receivable to justify
       incremental increases in the [letter of credit]. In these conversations, Bank
       President A instructed DUNLAP to inflate his accounts receivable in order to
       increase the borrowing base of the [letter of credit]. Bank President A also falsely
       assured DUNLAP that Phoenix’s obligations to repay the [letter of credit] would
       be resolved when Company A completed and sold the 100-acre subdivision in St.
       Tammany Parish at a profit.
               25.     Bank President A told DUNLAP that DUNLAP did not need to
       age his accounts receivable, meaning he did not need to identify how long the
       Phoenix accounts had been outstanding. This direction contradicted bank
       policy and bank documents that DUNLAP signed, specifically the Business
       Loan Agreements, which prohibited the bank from relying on accounts receivable
       to calculate a borrowing base if they could not be paid in full within 90 days.
       Bank President A also instructed DUNLAP that he could list potential work as
       accounts receivable, as well as potential change orders. DUNLAP knew from
       past practices this was not how to properly and truthfully list accounts receivable,
       but agreed to followed [sic] the instructions of Bank President A because of his
       authority and position at First NBC Bank, and because DUNLAP wanted to
       continue having his LOC funded.

       302.   Ryan also was motivated to conceal the misstatements of the Bank’s financial

condition and weaknesses in its internal controls publicly, including to the Holding Company’s

Board, by the fact that nearly all of the Holding Company stock he owned, 435,000 shares out of

a total of 475,000 shares, was pledged as collateral for various debt obligations, including real

estate investments. Since Ryan’s loan from outside lenders were collateralized by his FNBC

stock, if the value of the stock declined to levels below the loan amounts, Ryan could be forced


                                               107
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 108 of 122



to sell his stock to repay the obligations (which likely would have further depressed the market

price of his stock holdings) or post additional collateral.

       303.    In yet another instance, noted by the Inspector General in its Report, Ryan

“obtained a $2 million personal loan from one of the [B]ank’s borrowers, who had recently

received a $9 million unsecured loan from the [B]ank.”           Report at 5 (emphasis added).

Moreover, as the Inspector General also noted, Ryan “[c]ontinued to make loan extensions and

other risky credit and investment decisions during his tenure even when those activities were

subject to examiner criticisms.” Id. (emphasis added).

       304.    As such, Ryan and the other Officer Defendants had a strong, unique, and

personal motive to engage in the misconduct alleged herein; and they took advantage of the

opportunities afforded them by their positions to inflate the Bank’s and the Holding Company’s

reported financials and controls over risk and accounting systems for their personal benefit, thus

breaching their duty of loyalty to the Holding Company.

       305.    In committing the wrongful acts alleged herein, the Officer Defendants and St.

Angelo have pursued, or joined in the pursuit of, a common course of conduct, and have acted in

concert with and conspired with one another in furtherance of their wrongdoing. St. Angelo

conspired with the Officer Defendants with knowledge and intent that his actions would assist,

aid, and abet the Officer Defendants in breaching their fiduciary duties to the Holding Company

and cause direct harm to the Holding Company. St. Angelo’s actions and conduct materially

assisted, added to, and exacerbated the Officer Defendants’ misconduct.

       306.    In furtherance of this plan, conspiracy, and course of conduct, the Officer

Defendants and St. Angelo collectively and individually took the actions set forth herein. The

purpose and effect of the conspiracy, was, among other things, to: (1) conceal the declining

                                                 108
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 109 of 122



financial condition of the Bank from the Holding Company’s Board; (2) conceal and perpetuate

the illegal and improper loan and investment practices being conducted by the Bank; (3) conceal

and perpetuate the Bank’s exposure to other improper investments; (4) induce the Holding

Company’s Board to continue injecting capital into the Bank; and (5) continue receiving

improper and unjust personal benefits from their association with the Bank and the Holding

Company, as alleged herein.

XII.   Due to their Faulty Audits, the Auditor Defendants Fail to Timely Identify the
       Deficiencies in FNBC’s Financial Reporting and Internal Controls, Causing
       Disastrous Damage to FNBC

       307.    FNBC and its directors and officers, despite having paid substantial fees for the

Auditor Defendants’ auditing services, were left in the dark regarding the true nature of FNBC’s

financial position. As a result of the Auditor Defendants’ negligence, malpractice, and breach of

contract, FNBC and its directors and officers were unable to prevent FNBC from incurring losses

that could have and would have been avoided if the Auditor Defendants had competently

performed their duties.

       308.    As detailed above, for much or all of its history FNBC’s financial reporting was

materially misstated, and FNBC suffered from several material weaknesses in its internal

controls for financial reporting. Despite these deficiencies, and numerous red flags that should

have alerted the Auditor Defendants to these deficiencies as described above, year after year EY

informed FNBC that (1) EY had audited FNBC’s financial statements, (2) that those financial

statements presented fairly in all material respects FNBC’s financial position, and (3) that EY

possessed a reasonable basis for its opinion.

       309.    An auditor exercising due professional care would have years earlier discovered

and informed FNBC, at a minimum, that (i) FNBC’s accounting for tax credit investments was

                                                109
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 110 of 122



materially misstated, (ii) FNBC’s accounting for its exposure to the oil and gas industry was

materially misstated, (iii) FNBC suffered from several material weaknesses in internal control

for financial reporting, and (iv) FNBC was being defrauded by rogue employees.

        310.   Had FNBC been timely informed of these facts it could have and would have

taken prompt remedial measures before these problems grew to unmanageable levels.

        311.   FNBC’s bankruptcy was ultimately caused by a combination of (i) losses directly

incurred as a result of the above described problems, which due to the Auditor Defendants’

negligence grew to extreme levels, and (ii) further losses incurred when First NBC Bank

customers learned of the above described problems and pulled their deposits from the Bank. The

Auditor Defendants’ negligent, belated detection of these problems, which allowed these

problems to grow to unmanageable levels, was therefore the proximate cause of FNBC’s failure

and bankruptcy.

        312.   Furthermore, the Auditor Defendants directly harmed FNBC by causing it to

make imprudent contributions to its banking subsidiary. Throughout its history FNBC

contributed hundreds of millions of dollars to its banking subsidiary. The following table lists (in

thousands of dollars) the amounts of such contributions as reported in two sources (i) FNBC’s

SEC filings, and (ii) an FDIC Office of Inspector General Material Loss Review of First NBC

Bank:

                     2015      2014     2013      2012      2011     2010      2008-09    TOTAL
Contributions to
subsidiary per
FNBC SEC
filings              50,000       -     67,000    16,600    67,508   32,223        -      233,331
Capital
injections per
FDIC report          27,662    67,000       -     16,600    67,043   31,348    16,050     225,703



                                                 110
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 111 of 122



       313.    Had the Auditor Defendants competently performed their duties and earlier

alerted FNBC to its material accounting and internal control deficiencies involving First NBC

Bank, then FNBC could have and would have ceased to contribute funds to First NBC Bank,

thereby saving FNBC tens or hundreds of millions of dollars.

       314.    The Auditor Defendants’ negligence additionally harmed FNBC by causing it to

incur additional accounting and audit expenses in order to remedy the numerous accounting and

internal control deficiencies described above. If the Auditor Defendants had alerted FNBC to

these problems earlier before they grew to unmanageable sizes, they could have been corrected

at far lesser expense.

       315.    The Auditor Defendants’ negligence additionally harmed FNBC by causing it to

incur additional litigation expenses relating to the numerous accounting and internal control

deficiencies described above. FNBC was subject to various lawsuits as a result of the accounting

failures described herein. If the Auditor Defendants had alerted FNBC to these problems earlier

before they grew to unmanageable sizes, FNBC could have corrected them with zero, or far less,

litigation expense.

                                    CLAIMS FOR RELIEF

                                            COUNT I

                                 Breach of Fiduciary Duties
                      for Deliberate Failure to Implement and Maintain
                Effective Risk Management Procedures and Internal Controls

                              (Against all the Officer Defendants)

       316.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       317.    As officers of the Holding Company, each Officer Defendant owed to the Holding


                                               111
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 112 of 122



Company fiduciary duties of care, loyalty, good faith, fair dealing, independence, oversight, and

candor. The Officer Defendants were required to discharge their duties in good faith, and with

the diligence, care, judgment, and skill required under the law, including not acting with gross

negligence (i.e., in reckless disregard of, or with carelessness amounting to indifference to the

best interests of the Holding Company and involving a substantial deviation below the standard

of care expected to be maintained by a reasonably careful person under the circumstances).

       318.    These duties required each Officer Defendant to (1) devote sustained, affirmative

attention to ensuring that effective internal controls were established and maintained over

financial accounting and reporting; (2) exercise vigilant oversight to ensure that effective

systems, procedures, and personnel were in place to enable the Holding Company and its

subsidiaries properly to account for and accurately to report on the financial results of the

Holding Company on a consolidated basis; (3) exercise vigilant oversight to ensure the

implementation and maintenance of effective internal risk assessment and management functions

that would enable the Holding Company and the Bank to assess and manage the risks in the

Bank’s loan practices and investments in tax credits and receivables, among others; (4) ensure

that the Holding Company and its subsidiaries timely comply with regulations and directives

from federal and state regulators; and (5) protect the Holding Company against the diminution in

value of its interest in its primary subsidiary and most valuable asset—the Bank—by seeing to it

that the Bank was managed properly.

       319.    The Officer Defendants, in conspiracy with, and aided and abetted by, St. Angelo,

breached these fiduciary duties in ways that constituted violations of their duty of loyalty, acts or

omissions not in good faith, acts involving intentional misconduct, acts involving knowing

violation of law, and/or transactions from which they derived improper personal benefits. In so

                                                112
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 113 of 122



doing, the Officer Defendants’ conduct was the antithesis of the good faith, care, loyalty, and

devotion to the best interests of the Holding Company and its constituents as required of

corporate fiduciaries under applicable law.

       320.    As a result of these aforesaid breaches, the Officer Defendants directly harmed

the Holding Company in amounts to be proven at trial by causing a waste of the corporate assets

of the Holding Company, needlessly depleting its funds on the Bank. When the Bank was placed

into receivership, the Holding Company, having exhausted its funds and access to capital, soon

became insolvent.

       321.    Plaintiff, on behalf of the Estate, is entitled to judgment against the Officer

Defendants, jointly and severally, for the damage directly caused to the Holding Company

thereby.

                                              COUNT II

                                  Breach of Fiduciary Duties
                        for Failure to Provide Accurate and Complete
                        Information to the Holding Company’s Board

                              (Against all the Officer Defendants)

       322.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       323.    As officers of the Holding Company, each Officer Defendant owed to the Holding

Company fiduciary duties of care, loyalty, good faith, fair dealing, independence, oversight, and

candor. The Officer Defendants were required to discharge their duties in good faith, and with

the diligence, care, judgment, and skill required under the law, including not acting with gross

negligence (i.e., in reckless disregard of, or with carelessness amounting to indifference to the

best interests of the Holding Company and involving a substantial deviation below the standard

                                                113
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 114 of 122



of care expected to be maintained by a reasonably careful person under the circumstances).

       324.    These duties required each Officer Defendant to (1) provide accurate and

complete information and disclosures to the Holding Company’s Board regarding (a) the

financial condition of the Holding Company and its subsidiaries, (b) the adequacy and

effectiveness of the Holding Company’s internal controls over financial accounting and

reporting, (c) the adequacy and effectiveness of the systems, procedures, and personnel in place

to enable the Holding Company and its subsidiaries properly to account for and accurately to

report on the financial results of the Holding Company on a consolidated basis, and (d) the

adequacy and effectiveness of internal risk assessment and management functions in place to

enable the Officer Defendants and the Bank to assess and manage the risks in Bank’s loan

practices and investments in tax credits and receivables, among others; and (2) not make material

misrepresentations and omissions in consolidated financial statements filed with the SEC and

relied upon by the Holding Company’s Board.

       325.    The Officer Defendants, in conspiracy with, and aided and abetted by, St. Angelo,

breached these fiduciary duties in ways that constituted violations of their duty of loyalty, acts or

omissions not in good faith, acts involving intentional misconduct, acts involving knowing

violation of law, and/or transactions from which they derived improper personal benefits. In so

doing, the Officer Defendants’ conduct was the antithesis of the good faith, care, loyalty, and

devotion to the best interests of the Holding Company and its constituents as required of

corporate fiduciaries under applicable law.

       326.    In direct violation of these duties, the Officer Defendants willfully ignored the

obvious and pervasive problems with FNBC’s internal control practices and procedures, and

failed to make a good faith effort to correct the problems or their recurrence. As directors and/or

                                                114
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 115 of 122



executive officers of FNBC, the Officer Defendants were responsible for authorizing, or failing

to monitor, these internal control and accounting processes.

       327.    In reliance on the inaccurate information presented to it by the Officer Defendants

about the financial condition of the Holding Company—information that was inaccurate because

of, inter alia, the Officer Defendants’ failures to cause to be implemented effective internal

controls over financial accounting reporting—the Holding Company’s Board authorized the

improvident incurrence by the Holding Company of $60 million in new debt in the first quarter

of 2015, which artificially prolonged the Holding Company’s existence and caused it to incur

additional losses. The Officer Defendants’ breaches of fiduciary duty were the proximate cause

of these losses, the amounts of which are to be proven at trial.

       328.    Plaintiff, on behalf of the Estate, is entitled to judgment against the Officer

Defendants, jointly and severally, for the damage thus caused to the Holding Company.

                                           COUNT III

                                 Breach of Fiduciary Duties
                               and Waste of Corporate Assets
                     by Wrongly Causing the Holding Company’s Board
         to Approve the Officer Defendants’ Unearned Compensation of $8 Million
            and to Inject $201 Million in Capital into the Bank from 2011 to 2015

                              (Against all the Officer Defendants)

       329.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       330.    As officers of the Holding Company, each Officer Defendant owed to the Holding

Company fiduciary duties of care, loyalty, good faith, fair dealing, independence, oversight, and

candor. The Officer Defendants were required to discharge their duties in good faith, and with

the diligence, care, judgment, and skill required under the law, including not acting with gross

                                                115
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 116 of 122



negligence (i.e., in reckless disregard of, or with carelessness amounting to indifference to the

best interests of the Holding Company and involving a substantial deviation below the standard

of care expected to be maintained by a reasonably careful person under the circumstances).

          331.   In connection with each of the proposed capital contributions by the Holding

Company to the Bank in 2011, 2012, 2013, and 2015, the Officer Defendants had fiduciary

duties to provide the Holding Company’s Board with all relevant information and a reasonable

opportunity to consider whether, in light of all the relevant information, it was in the Holding

Company’s best interest to infuse such capital into the Bank at that time.

          332.   Instead, as previously described in this Complaint, the Officer Defendants

withheld and concealed from the Holding Company’s Board information which would have

disclosed that the Bank was significantly undercapitalized as a result of poor risk management,

general     management, asset quality, and        other scores of capitalization, that such

undercapitalization was a direct result of the Officer Defendant’s deliberate, reckless, bad-faith,

and/or self-dealing failures of management, and that the Officer Defendants had no intention of

maintaining adequate risk, internal, and accounting controls. As a result, the Holding Company

and/or its Board made the capital contributions in the years set forth above without consideration

of critical and otherwise material information and without effective deliberations. But for the

Officer Defendants’ breaches of their fiduciary duties herein, the Holding Company’s Board

would not have been induced to make the capital contributions.

          333.   The Officer Defendants, in conspiracy with, and aided and abetted by, St. Angelo,

breached these fiduciary duties in ways that constituted violations of their duty of loyalty, acts or

omissions not in good faith, acts involving intentional misconduct, acts involving knowing

violation of law, and/or transactions from which they derived improper personal benefits. In so

                                                116
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 117 of 122



doing, the Officer Defendants’ conduct was the antithesis of the good faith, care, loyalty, and

devotion to the best interests of the Holding Company and its constituents as required of

corporate fiduciaries under applicable law.

       334.    In addition, the Officer Defendants caused the Holding Company’s Board to pay

them lucrative, unearned compensation packages totaling nearly $8 million.

       335.    The aforesaid breaches of fiduciary duty were the proximate cause of direct injury

to the Holding Company in the amount of $209,086,081.

                                           COUNT IV

                                Conspiracy/Aiding and Abetting

                                 (against Defendant St. Angelo)

       336.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       337.    The Officer Defendants committed the independent torts of breach of fiduciary

duty set forth above.

       338.    St. Angelo, with knowledge and intent that his actions would assist, aid, and abet

the Officer Defendants in breaching their fiduciary duties to the Holding Company and cause

direct harm to the Holding Company, did in fact provide material assistance to the Officer

Defendants in so breaching their duties. St. Angelo’s actions and conduct materially assisted,

added to, and exacerbated the Officer Defendants’ misconduct.

       339.    St. Angelo conspired and agreed with the Officer Defendants to commit and

perpetuate their fiduciary breaches. The Officer Defendants committed their fiduciary breaches

pursuant to their agreement and plan of action with St. Angelo. The purpose of the plan and

agreement amounting to conspiracy was, among other things, to: (1) conceal the declining


                                               117
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 118 of 122



financial condition of the Bank from the Holding Company’s Board; (2) conceal and perpetuate

the illegal and improper loan and investment practices being conducted by the Bank; (3) conceal

and perpetuate the Bank’s exposure to other improper investments; (4) induce the Holding

Company’s Board to continue injecting capital into the Bank; and (5) continue receiving

improper and unjust personal benefits from their association with the Bank and the Holding

Company, as alleged herein.

       340.    As a proximate result of the conspiracy to which St. Angelo agreed, and towards

which purpose he acted, resulting in the Officer Defendants’ intentional breach of fiduciary duty,

the Holding Company was directly harmed.

                                           COUNT V

                                       Breach of Contract

                                    (against Defendant EY)

       341.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       342.    As set forth herein, in connection with EY’s audits of FNBC, EY provided

engagement letters directed to FNBC’s Audit Committee in which EY agreed, among other

things, to perform its audits in accordance with applicable professional standards and generally

accepted auditing standards.

       343.    As set forth herein, EY breached the contractual duties it owed to FNBC, and

breached the express promises it made to FNBC in its engagement letters.

       344.    At all relevant times, FNBC performed, or substantially performed, its material

obligations under the engagement letters, including, without limitation, the payment of millions

of dollars in fees and expenses to EY, and the provision of access to books and records of FNBC


                                               118
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 119 of 122



and its subsidiaries in accordance with EY’s requests.

       345.    As a direct and proximate result of EY’s breach of contract as described herein,

FNBC sustained substantial damages in an amount to be determined at trial.



                                           COUNT VI

                     Accounting Malpractice and Professional Negligence

                               (Against all the Auditor Defendants)

       346.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       347.    The Auditor Defendants owed FNBC a duty to exercise reasonable and

professional care in the conduct of their audits of FNBC which included, among other things, the

duty to perform their audits in accordance with applicable professional standards and generally

accepted auditing standards.

       348.    As a result of the Auditor Defendants’ accounting malpractice and professional

negligence the Auditor Defendants’ audits of FNBC fell below and breached the professional

duty of due care that the Auditor Defendants owed to FNBC.

       349.    As set forth more fully herein, the Auditor Defendants’ conduct fell below the

standard of care in at least the following respects, among others:

               a.      the Auditor Defendants failed to exercise reasonable and professional care

normally expected from members of the accounting and auditing profession with an attitude of

professional skepticism;

               b.      the Auditor Defendants failed to obtain a reasonable understanding of the

nature of FNBC’s business, operations, accounting policies, objectives strategies, business risks,


                                                119
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 120 of 122



internal controls (including information systems, financial controls, and monitoring), and

reporting methods;

               c.      the Auditor Defendants failed to plan and perform their audits to reduce

audit risk to an acceptably low level given their understanding of FNBC’s business and its

internal workings;

               d.      the Auditor Defendants failed to gather adequate and appropriate audit

evidence upon which to base their audit reports, and failed to critically assess the audit evidence;

               e.      the Auditor Defendants failed to alert FNBC’s directors as soon as

possible to material weaknesses or failures in FNBC’s internal controls, to inadequate

management assessments or evaluations of controls, and to any irregularities, illegal acts or

actions by insiders indicative of false or fraudulent financial reporting;

               f.      the Auditor Defendants failed to determine, based upon sufficient

competent evidence, whether there was significant doubt as to whether FNBC would be able to

continue as a going concern;

               g.      the Auditor Defendants failed to determine whether FNBC’s financial

statements provided a true and fair view of FNBC’s financial position and the results of FNBC’s

operations and cash flows for the Relevant Period in accordance with GAAP; and

               h.      the Auditor Defendants issued false, misleading and unqualified audit

reports which concealed their own malpractice and perpetuated the continued dissemination of

materially misstated financial statements which did not comply with GAAP.

        350.   The Auditor Defendants’ accounting malpractice and professional negligence,

which was reckless or at least gross, continued throughout the entire course of their work for

FNBC.

                                                 120
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 121 of 122



        351.       As a direct and proximate result of the Auditor Defendants’ misconduct described

herein, FNBC sustained substantial damages in an amount to be determined at trial.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that the Court enter judgment in favor of

Plaintiff, on behalf of the Estate, as follows:

        A.         against the Officer Defendants, jointly and severally, on Count I of the Complaint,

awarding damages in an amount to be proven at trial.

        B.         against the Officer Defendants, jointly and severally, on Count II of the

Complaint, awarding damages in an amount to be proven at trial.

        C.         against the Officer Defendants, jointly and severally, on Count III of the

Complaint, awarding damages in the amount of $209,086,081.

        D.         against St. Angelo on Count IV of the Complaint, awarding damages in an

amount to be proven at trial.

        E.         against EY on Count V of this Complaint, awarding damages in an amount to be

proven at trial.

        F.         against the Auditor Defendants, jointly and severally, on Count VI of this

Complaint, awarding damages in an amount to be proven at trial.

        G.         All attorneys’ fees and costs in the prosecution of this action as allowed by law.

        H.         Pre-judgment and post-judgment interest as allowed by law.

        I.         Such other and further relief as the Court deems just and proper.

                                            JURY DEMAND

        Plaintiff demands a trial by jury on all issues and claims so triable.




                                                   121
   Case 2:19-cv-10341-MLCF-DMD Document 1 Filed 05/10/19 Page 122 of 122




Dated:   May 10, 2019.
                                   O’BELL LAW FIRM, LLC

                                   By:        /s/ Eric J. O’Bell
                                   Eric J. O’Bell (admitted to the Bar of this Court)
                                   La. Bar No. 26693
                                   ejo@obelllawfirm.com
                                   Albert M. Myers, Of Counsel (pro hac vice
                                   application to be filed)
                                   mearsly@gmail.com
                                   3500 N. Hullen Street
                                   Metairie, LA 70002
                                   Tel.: (504) 456-8677
                                   Fax: (504) 456-8653

                                   GLANCY PRONGAY & MURRAY LLP

                                   By:       /s/ Brian P. Murray
                                   Brian P. Murray (pro hac vice application to be
                                   filed)
                                   bmurray@glancylaw.com
                                   Garth Spencer (pro hac vice application to be
                                   filed)
                                   gspencer@glancylaw.com
                                   230 Park Avenue, Suite 530
                                   New York, NY 10169
                                   (212) 682-5340
                                   Tel.: (212) 682-5340
                                   Fax: (212) 884-0988

                                   -and-

                                   CONGENI LAW FIRM, LLC

                                   By:       /s Leo Congeni
                                   Leo Congeni (admitted to the Bar of this Court)
                                   La. Bar No. 25626
                                   leo@congenilawfirm.com
                                   424 Gravier Street
                                   New Orleans, LA 70130
                                   Tel.: (504) 522-4848

                                   Attorneys for Plaintiff



                                    122
